Exhibit 10.1

 

EXECUTION VERSION

 

SENIOR SECURED DEBTOR IN POSSESSION CREDIT,
SECURITY AND GUARANTY AGREEMENT

 

dated as of July 23, 2010

 

among

 

THE ENTITIES FROM TIME TO TIME PARTY HERETO AS LENDERS,
as the Lenders,

 

BARCLAYS CAPITAL,

as the Sole Arranger,

 

BARCLAYS BANK PLC,
as the Administrative Agent and Collateral Agent,

 

GENERAL GROWTH PROPERTIES, INC.
and GGP LIMITED PARTNERSHIP,
as the Borrowers,

 

and

 

THE ENTITIES FROM TIME TO TIME PARTY HERETO AS GUARANTORS,
as the Guarantors

 

--------------------------------------------------------------------------------


 

TABLE OF CONTENTS

 

 

 

 

 

Page

ARTICLE 1

INTERPRETATION OF THIS AGREEMENT

 

2

Section 1.1

 

Definitions

 

2

Section 1.2

 

Accounting Terms

 

21

Section 1.3

 

Interpretive Provisions

 

22

ARTICLE 2

TERM LOAN; INTEREST AND FEES

 

23

Section 2.1

 

Total Facility

 

23

Section 2.2

 

Term Loan

 

23

Section 2.3

 

Interest

 

24

Section 2.4

 

[Intentionally Omitted]

 

24

Section 2.5

 

Interest Limitation

 

24

Section 2.6

 

Agent’s Fee

 

24

ARTICLE 3

PAYMENTS AND PREPAYMENTS

 

25

Section 3.1

 

Term Loan

 

25

Section 3.2

 

Optional Prepayment of the Term Loan

 

25

Section 3.3

 

Mandatory Prepayments of the Term Loan

 

25

Section 3.4

 

Payments by the Borrowers

 

26

Section 3.5

 

Apportionment, Application, and Reversal of Payments

 

27

Section 3.6

 

Indemnity for Returned Payments

 

27

Section 3.7

 

The Agent’s Books and Records

 

27

ARTICLE 4

CASH COLLATERAL ACCOUNTS

 

28

Section 4.1

 

Cash Collateral Accounts

 

28

ARTICLE 5

TAXES, YIELD PROTECTION, AND ILLEGALITY

 

29

Section 5.1

 

Taxes

 

29

Section 5.2

 

[Intentionally Omitted]

 

30

Section 5.3

 

Certificates of Lenders

 

30

Section 5.4

 

Replacement of Lenders

 

30

Section 5.5

 

Survival

 

31

ARTICLE 6

COLLATERAL

 

31

Section 6.1

 

Grant of Security Interest

 

31

Section 6.2

 

Perfection and Protection of Security Interest

 

33

 

i

--------------------------------------------------------------------------------


 

TABLE OF CONTENTS

(continued)

 

 

 

 

 

Page

Section 6.3

 

Delivery of Mortgages

 

34

Section 6.4

 

Title to, Liens on, and Use of Collateral

 

34

Section 6.5

 

Access and Examination; Confidentiality

 

34

Section 6.6

 

Documents, Instruments, and Chattel Paper

 

35

Section 6.7

 

Right to Cure

 

35

Section 6.8

 

Power of Attorney

 

36

Section 6.9

 

The Agent’s and Lenders’ Rights, Duties, and Liabilities

 

36

Section 6.10

 

Site Visits, Observations, and Testing

 

36

Section 6.11

 

Joinder of Subsidiaries

 

37

Section 6.12

 

Voting Rights, etc.

 

37

Section 6.13

 

Remedies

 

38

ARTICLE 7

BOOKS AND RECORDS; FINANCIAL INFORMATION; NOTICES

 

38

Section 7.1

 

Books and Records

 

38

Section 7.2

 

Financial Information

 

39

Section 7.3

 

Notices to the Agent

 

42

ARTICLE 8

GENERAL WARRANTIES AND REPRESENTATIONS

 

44

Section 8.1

 

Authorization, Validity, and Enforceability of this Agreement and the Loan
Documents; No Conflicts

 

44

Section 8.2

 

Validity and Priority of Security Interest; Administrative Priority

 

44

Section 8.3

 

Corporate Name; Prior Transactions

 

45

Section 8.4

 

Capitalization; Subsidiaries

 

45

Section 8.5

 

Material Agreements

 

45

Section 8.6

 

Proprietary Rights

 

46

Section 8.7

 

Litigation

 

46

Section 8.8

 

Labor Disputes

 

46

Section 8.9

 

Environmental Laws

 

46

Section 8.10

 

No Violation of Law

 

47

Section 8.11

 

ERISA Compliance

 

47

 

ii

--------------------------------------------------------------------------------


 

TABLE OF CONTENTS

(continued)

 

 

 

 

 

Page

Section 8.12

 

Taxes

 

47

Section 8.13

 

Regulated Entities

 

48

Section 8.14

 

Use of Proceeds

 

48

Section 8.15

 

Full Disclosure

 

48

Section 8.16

 

No Default

 

48

Section 8.17

 

Governmental Authorization

 

48

Section 8.18

 

First Lien Properties

 

48

Section 8.19

 

Prior Lien Debt

 

49

Section 8.20

 

Leases

 

49

Section 8.21

 

Title

 

49

Section 8.22

 

Physical Condition

 

50

Section 8.23

 

Management

 

50

Section 8.24

 

Condemnation

 

50

Section 8.25

 

Utilities and Public Access

 

50

Section 8.26

 

Separate Lots

 

50

Section 8.27

 

Permits; Certificate of Occupancy

 

50

Section 8.28

 

Ground Leased Property

 

50

Section 8.29

 

Embargoed Person

 

51

Section 8.30

 

Compliance with Anti-Terrorism, Embargo, Sanctions and Anti-Money Laundering
Laws

 

51

ARTICLE 9

AFFIRMATIVE AND NEGATIVE COVENANTS

 

52

Section 9.1

 

Existence and Good Standing

 

52

Section 9.2

 

Compliance with Law and Agreements; Maintenance of Licenses

 

52

Section 9.3

 

Insurance

 

52

Section 9.4

 

Casualty and Condemnation

 

52

Section 9.5

 

Covenants with Respect to REA

 

54

Section 9.6

 

Environmental Laws

 

54

Section 9.7

 

Compliance with ERISA

 

55

Section 9.8

 

Mergers, Consolidations, Sales, Acquisitions

 

55

 

iii

--------------------------------------------------------------------------------


 

TABLE OF CONTENTS

(continued)

 

 

 

 

 

Page

Section 9.9

 

Transactions with Affiliates

 

58

Section 9.10

 

Business Conducted

 

59

Section 9.11

 

Debt; Liens; No Negative Pledge

 

59

Section 9.12

 

New Subsidiaries

 

62

Section 9.13

 

Use of Proceeds

 

62

Section 9.14

 

Investments

 

63

Section 9.15

 

Case Matters

 

63

Section 9.16

 

No Amendments or Advances of Prior Lien Debt

 

65

Section 9.17

 

Maintenance of Property; Compliance with Legal Requirements; Parking

 

65

Section 9.18

 

Taxes and Other Claims

 

66

Section 9.19

 

Leases

 

66

Section 9.20

 

Restricted Payments

 

67

ARTICLE 10

CONDITIONS OF LENDING

 

68

Section 10.1

 

Conditions Precedent to Making of Term Loan

 

68

ARTICLE 11

DEFAULT; REMEDIES

 

69

Section 11.1

 

Events of Default

 

69

Section 11.2

 

Remedies

 

73

ARTICLE 12

GUARANTY

 

77

Section 12.1

 

Guaranty; Limitation of Liability

 

77

Section 12.2

 

Guaranty Absolute

 

77

Section 12.3

 

Waivers and Acknowledgments

 

79

Section 12.4

 

Subrogation

 

79

Section 12.5

 

Guaranty Supplements

 

80

Section 12.6

 

Continuing Guaranty; Assignments

 

80

Section 12.7

 

Limitation on Guaranty

 

81

ARTICLE 13

AMENDMENTS; WAIVERS; PARTICIPATIONS; ASSIGNMENTS; SUCCESSORS

 

81

Section 13.1

 

No Waivers; Cumulative Remedies

 

81

Section 13.2

 

Amendments and Waivers

 

81

 

iv

--------------------------------------------------------------------------------


 

TABLE OF CONTENTS

(continued)

 

 

 

 

 

Page

Section 13.3

 

Assignments; Participations

 

82

ARTICLE 14

THE AGENT

 

85

Section 14.1

 

Appointment and Authorization

 

85

Section 14.2

 

Delegation of Duties

 

85

Section 14.3

 

Liability of the Agent

 

85

Section 14.4

 

Reliance by the Agent

 

86

Section 14.5

 

Notice of Default

 

86

Section 14.6

 

Credit Decision

 

87

Section 14.7

 

Indemnification

 

87

Section 14.8

 

The Agent in Individual Capacity

 

88

Section 14.9

 

Successor Agent

 

88

Section 14.10

 

Withholding Tax

 

89

Section 14.11

 

Collateral Matters; Guaranty Releases

 

90

Section 14.12

 

Restrictions on Actions by the Lenders; Sharing of Payments

 

92

Section 14.13

 

Agency for Perfection

 

92

Section 14.14

 

Payments by the Agent to the Lenders

 

92

Section 14.15

 

Concerning the Collateral and the Related Loan Documents

 

92

Section 14.16

 

Relation Among the Lenders

 

93

ARTICLE 15

MISCELLANEOUS

 

93

Section 15.1

 

Cumulative Remedies

 

93

Section 15.2

 

Severability

 

93

Section 15.3

 

Governing Law; Choice of Forum; Service of Process; Jury Trial Waiver

 

93

Section 15.4

 

Waiver of Jury Trial

 

94

Section 15.5

 

Survival

 

94

Section 15.6

 

Fees and Expenses

 

95

Section 15.7

 

Notices

 

96

Section 15.8

 

Waiver of Notices

 

97

Section 15.9

 

Binding Effect

 

97

 

v

--------------------------------------------------------------------------------


 

TABLE OF CONTENTS

(continued)

 

 

 

 

 

Page

Section 15.10

 

Indemnity of the Agent and the Lenders by the Obligors

 

97

Section 15.11

 

Limitation of Liability

 

98

Section 15.12

 

Final Agreement

 

98

Section 15.13

 

Counterparts

 

99

Section 15.14

 

Captions

 

99

Section 15.15

 

Agency of the General Partner for the Other Obligors

 

99

Section 15.16

 

Patriot Act

 

99

Section 15.17

 

Absence of Fiduciary Relationship; Affiliates; Etc.

 

99

Section 15.18

 

Incorporation of Financing Order by Reference

 

100

Section 15.19

 

Right to Publicize and Advertise

 

100

Section 15.20

 

Consent of the Agent and Lenders

 

100

Section 15.21

 

Sole Arranger

 

101

Section 15.22

 

Schedules

 

101

Section 15.23

 

Certain Provisions Regarding the Investment Agreement

 

101

 

vi

--------------------------------------------------------------------------------


 

Schedules:

 

Schedule 1.1A

 

 

 

Fee Properties

 

 

 

 

 

Schedule 1.1B

 

 

 

Guarantors

 

 

 

 

 

Schedule 1.1C

 

 

 

Leased Properties

 

 

 

 

 

Schedule 1.1D

 

 

 

Primary Properties

 

 

 

 

 

Schedule 3.1

 

 

 

Debt to Equity Conversion Schedule

 

 

 

 

 

Schedule 6.1

 

 

 

Commercial Tort Claims

 

 

 

 

 

Schedule 6.3

 

 

 

Delivery of Mortgages

 

 

 

 

 

Schedule 8.2(c)

 

 

 

Parties to the Case

 

 

 

 

 

Schedule 8.3

 

 

 

Prior Names

 

 

 

 

 

Schedule 8.4

 

 

 

Capitalization

 

 

 

 

 

Schedule 8.5

 

 

 

Material Agreements — Exceptions

 

 

 

 

 

Schedule 8.9

 

 

 

Environmental Matters

 

 

 

 

 

Schedule 8.11

 

 

 

ERISA Matters

 

 

 

 

 

Schedule 8.17

 

 

 

Governmental Authorization — Exceptions

 

 

 

 

 

Schedule 8.18

 

 

 

First Lien Properties

 

 

 

 

 

Schedule 8.19-1

 

 

 

Prior Lien Debt

 

 

 

 

 

Schedule 8.19-2

 

 

 

M&M Liens

 

 

 

 

 

Schedule 8.20

 

 

 

Current Rent Roll

 

 

 

 

 

Schedule 8.20-1

 

 

 

A/R Report

 

 

 

 

 

Schedule 8.21

 

 

 

Title Exception Issues

 

 

 

 

 

Schedule 8.22

 

 

 

Physical Condition — Exceptions

 

 

 

 

 

Schedule 8.23

 

 

 

Management

 

 

 

 

 

Schedule 8.25

 

 

 

Utilities and Public Access — Exceptions

 

 

 

 

 

Schedule 8.27

 

 

 

Permits — Exceptions

 

vii

--------------------------------------------------------------------------------


 

Schedule 8.28

 

 

 

Unrecorded Ground Leases

 

 

 

 

 

Schedule 9.3

 

 

 

Insurance

 

 

 

 

 

Schedule 9.8

 

 

 

Property Dispositions

 

 

Exhibits:

 

Exhibit A

 

 

 

[Intentionally Omitted]

 

 

 

 

 

Exhibit B

 

 

 

Form of Financing Order

 

 

 

 

 

Exhibit C

 

 

 

Form of Funding Notice

 

 

 

 

 

Exhibit D

 

 

 

Form of Term Note

 

 

 

 

 

Exhibit E

 

 

 

Form of Compliance Certificate

 

 

 

 

 

Exhibit F

 

 

 

Form of Subordination, Non-Disturbance and Attornment Agreement

 

 

 

 

 

Exhibit G

 

 

 

[Intentionally Omitted]

 

 

 

 

 

Exhibit H

 

 

 

Form of Guaranty Supplement

 

 

 

 

 

Exhibit I-1

 

 

 

Form of Mortgage

 

 

 

 

 

Exhibit I-2

 

 

 

Form of Deed of Trust

 

 

 

 

 

Exhibit J-1

 

 

 

Form of Legal Opinion of Ronald L. Gern and Jeffrey Palkovitz

 

 

 

 

 

Exhibit J-2

 

 

 

Form of Legal Opinion of Weil, Gotshal & Manges LLP

 

 

 

 

 

Exhibit K-1

 

 

 

Form of Deed of Trust Subordination Agreement

 

 

 

 

 

Exhibit K-2

 

 

 

Form of Mortgage Subordination Agreement

 

viii

--------------------------------------------------------------------------------


 

SENIOR SECURED DEBTOR IN POSSESSION
CREDIT, SECURITY AND GUARANTY AGREEMENT

 

This Senior Secured Debtor in Possession Credit, Security and Guaranty
Agreement, dated as of July 23, 2010, is made and entered into by and among the
entities parties hereto as Lenders (as defined herein) from time to time,
BARCLAYS BANK PLC, as administrative agent and collateral agent for the Lenders,
GENERAL GROWTH PROPERTIES, INC. (the “General Partner”), a Delaware corporation,
as a co-Borrower, GGP LIMITED PARTNERSHIP (“GGPLP”), a Delaware limited
partnership, as a co-Borrower, and the Subsidiaries of the General Partner from
time to time parties hereto as Guarantors (as defined herein).

 

W I T N E S S E T H

 

A.            On April 16, 2009 (the “Petition Date”), the Borrowers and certain
of the Guarantors filed with the United States Bankruptcy Court for the Southern
District of New York (the “Bankruptcy Court”) voluntary petitions for relief
under Chapter 11 of Title 11 of the United States Code, 11 U.S.C. §§ 101 et
seq., and have continued in the possession of their assets pursuant to
Sections 1107 and 1108 thereof.  Each of the Guarantors is a Subsidiary of the
Borrowers.

 

B.            On May 15, 2009 (the “Original Closing Date”), the Borrowers, the
Guarantors, UBS AG, Stamford Branch, as administrative agent for the lenders,
and the lenders from time to time party thereto, entered into that certain
Senior Secured Debtor in Possession Credit, Security and Guaranty Agreement,
dated as of May 15, 2009 (as amended, restated, amended and restated,
supplemented or otherwise modified from time to time, the “Original DIP
Agreement”).

 

C.            On March 31, 2010, the General Partner and REP Investments LLC
entered into that certain Cornerstone Investment Agreement (as amended by that
certain Amendment No. 1, dated as of May 3, 2010 and that certain Amendment
No. 2, dated as of May 7, 2010 and as further amended, restated, amended and
restated, supplemented or otherwise modified from time to time, the “Investment
Agreement”), whereby REP Investments LLC agreed to, among other things, purchase
250,000,000 shares of common stock of the General Partner and make other
investments in Subsidiaries (as defined below) of the General Partner (the
“Investment Transactions”).

 

D.            In order to refinance the Original DIP Agreement, the Borrowers
have requested that Barclays Bank PLC, in its capacity as a Lender, make a
post-petition term loan (the “Term Loan”) to the Borrowers consisting of a
debtor-in-possession credit facility in an aggregate principal amount not to
exceed $400,000,000, subject to this Agreement and, when entered, the Financing
Order (as defined herein).

 

E.             Barclays Bank PLC, in its capacity as a Lender, is willing to
extend such credit to the Borrowers under this Agreement upon the terms and
subject to the conditions set forth in this Agreement and the Financing Order.

 

NOW, THEREFORE, in consideration of the mutual conditions and agreements set
forth in this Agreement, and for good and valuable consideration, the receipt
and sufficiency of which

 

--------------------------------------------------------------------------------


 

are hereby acknowledged, Barclays Bank PLC, in its capacity as a Lender, the
Agent (as defined herein), the Borrowers and the Guarantors hereby agree as
follows.

 

ARTICLE 1

 

INTERPRETATION OF THIS AGREEMENT

 

Section 1.1             Definitions.  Capitalized terms wherever used in this
Agreement shall have the following respective meanings.

 

“Account” means “accounts,” as defined in the UCC, and any other rights to
payment for the sale or lease of goods or rendition of services, whether or not
they have been earned by performance, and “Accounts” means all of the foregoing.

 

“Additional Lender Amounts” has the meaning specified in Section 5.2.

 

“Affiliate” means, as to any Person (the “subject Person”), any other Person
which, directly or indirectly, is in control of, is controlled by, or is under
common control with, the subject Person or which owns, directly or indirectly,
15.0% or more of the outstanding equity interests of the subject Person.  A
Person shall be deemed to control another Person if the controlling Person
possesses, directly or indirectly, the power to direct or cause the direction of
the management and policies of the other Person, whether through the ownership
of voting securities, by contract, or otherwise.  Notwithstanding the foregoing,
none of the Agent, the Lenders or any controlled Affiliate of the foregoing
shall be Affiliates of any Obligor for any purpose of the Loan Documents.

 

“Affiliate Investments” has the meaning specified in Section 9.9.

 

“Agent” means Barclays Bank PLC, solely in its capacity as administrative agent
and collateral agent for the Lenders, and any successor agent.  References
herein to “Agent” shall include each Person (if any) performing the duties of
the Agent in accordance with Section 14.2.

 

“Agent’s Liens” means the Liens in the Collateral granted to the Agent, for the
benefit of the Lenders and the Agent, pursuant to this Agreement and the other
Loan Documents.

 

“Agent-Related Persons” means the Agent, together with its Affiliates, and the
officers, directors, employees, agents, sub-agents and attorneys-in-fact of the
Agent and its Affiliates.

 

“Agreement” means this Senior Secured Debtor in Possession Credit, Security and
Guaranty Agreement.

 

“A/R Report” has the meaning specified in Section 8.20(b).

 

“Assignee” has the meaning specified in Section 13.3(a).

 

“Assignment and Acceptance” has the meaning specified in Section 13.3(a).

 

2

--------------------------------------------------------------------------------


 

“Automatic Stay” means the automatic stay imposed under Section 362 of the
Bankruptcy Code.

 

“Bankruptcy Code” means Title 11 of the United States Code, 11 U.S.C. §§ 101 et
seq., and each successor statute thereto.

 

“Bankruptcy Court” has the meaning specified in Recital A of this Agreement.

 

“Bankruptcy Rules” means the Federal Rules of Bankruptcy Procedure, applicable
to the Case.

 

“Borrowers” means the General Partner, as debtor and debtor in possession in the
Case and GGPLP, as debtor and debtor in possession in the Case and the
respective successors and assigns thereof, including, without limitation, any
trustee in bankruptcy with respect thereto.

 

“Borrowing” means the borrowing hereunder consisting of the Term Loan made on
the same date by the Lenders to the Borrowers.

 

“Business Day” means any day that is not a Saturday, Sunday, or a day on which
banks in Chicago, Illinois or New York, New York are required or permitted to be
closed.

 

“Capital Lease” means, with respect to any Person, any lease of property which,
in accordance with GAAP, should be reflected as a capital lease on a balance
sheet of such Person.

 

“Capital Stock” means any and all corporate stock, units, shares, partnership
interests, membership interests, equity interests, rights, securities, or other
equivalent evidences of ownership (however designated) issued by any Person.

 

“Carve-Out” has the meaning specified in the Financing Order.

 

“Case” means the jointly administered Chapter 11 case captioned In Re:  General
Growth Properties, Inc., et al., Case No. 09-11977 (ALG) arising upon the filing
by certain of the Debtors of voluntary petitions for relief with the Bankruptcy
Court on the Petition Date.

 

“Cash Collateral Account” means, in respect of the Obligors (a) one or more
deposit accounts maintained with U.S. Bank National Association or another
Eligible Institution in accordance with this Agreement and (b) the Main
Operating Account, which deposit accounts shall contain amounts transferred
thereto in accordance with this Agreement and the other Loan Documents and, in
the case of each of the foregoing clauses (a) and (b), with respect to which the
Agent shall have a perfected Agent’s Lien as security for the payment and
performance of the Obligations by virtue of, and having the priority set forth
in, the Financing Order.

 

“Cash Equivalents” means: (i) securities issued or directly and fully and
unconditionally guaranteed or insured by the United States government or any
agency or instrumentality thereof the securities of which are unconditionally
guaranteed as a full faith and credit obligation of such government with
maturities of 12 months or less from the date of acquisition; (ii) certificates
of deposit, time deposits and eurodollar time deposits with maturities of one
year or less from the date of acquisition, bankers’ acceptances with maturities
not exceeding one year and overnight

 

3

--------------------------------------------------------------------------------


 

bank deposits, in each case with any domestic or foreign commercial bank having
capital and surplus of not less than $500,000,000; (iii) repurchase obligations
for underlying securities of the types described in clauses (i), (ii) and
(iv) entered into with any financial institution meeting the qualifications
specified in clause (ii) above; (iv) marketable short-term money market and
similar securities having a rating of at least P-1 or A-1 from either Moody’s
Investors Service, Inc. (“Moody’s”) or Standard & Poor’s Ratings Services, a
division of The McGraw-Hill Companies, Inc. (“S&P”), respectively (or, if at any
time neither Moody’s nor S&P shall be rating such obligations, an equivalent
rating from another nationally recognized statistical rating agency acceptable
to the Majority Lenders) and in each case maturing within 12 months after the
date of creation or acquisition thereof; (v) readily marketable direct
obligations issued by any state, commonwealth or territory of the United States
or any political subdivision or taxing authority thereof having an investment
grade rating from either Moody’s or S&P with maturities of 12 months or less
from the date of acquisition; (vi) Investments with average maturities of twelve
months or less from the date of acquisition in money market funds rated within
the top two ratings category by S&P or Moody’s; and (vii) any other similar
Investment permitted by the Bankruptcy Code or approved by the Bankruptcy Court.

 

“Cash Management Order” means the order of the Bankruptcy Court entered by the
Court in respect of cash management of the Debtors.

 

“Casualty” means a fire, explosion, flood, hurricane, tsunami, collapse,
earthquake or other casualty affecting all or any portion of any Property.

 

“Change in Control” means the occupation after the Closing Date of a majority of
the seats (other than vacant seats) on the board of directors of the General
Partner by Persons who were neither (a) nominated by the board of directors of
the General Partner nor (b) appointed by directors so nominated.

 

“Charges” has the meaning specified in Section 2.5.

 

“Closing Date” means the date of this Agreement.

 

“Code” means the Internal Revenue Code of 1986 and the regulations promulgated
thereunder.

 

“Collateral” has the meaning specified in Section 6.1(a).

 

“Commitment” means , at any time with respect to a Lender, the principal amount
set forth beside such Lender’s name under the heading “Commitment” on the
signature page of this Agreement or on the signature page of the Assignment and
Acceptance pursuant to which such Lender became a Lender hereunder, or the most
recent Assignment and Acceptance to which such Lender is a party, in accordance
with the provisions of Section 13.3, as such Commitment may be adjusted from
time to time in accordance with the provisions of Section 13.3, and
“Commitments” means, collectively, the aggregate amount of the Commitments of
all of the Lenders.

 

“Compliance Certificate” has the meaning specified in Section 7.2(d).

 

4

--------------------------------------------------------------------------------


 

“Condemnation” means a taking or voluntary conveyance of all or part of any of
the Properties or any interest in or right accruing to or use of any of the
Properties, as the result of, or in settlement of, any condemnation or other
eminent domain proceeding by any Governmental Authority.

 

“Contaminant” means any substance, material or waste that is regulated,
classified or otherwise characterized as a pollutant, hazardous substance, toxic
substance, hazardous waste, including petroleum or petroleum derived substance
or waste, asbestos, polychlorinated biphenyls, in each case to the extent
regulated under any applicable Environmental Law.

 

“Conversion Amount” has the meaning specified in Section 3.1.

 

“Customary Contingent Guarantees” means guarantees, indemnities, “back-stops” or
other assumptions of liability that are in each case (a) contingent on a future
event or action the outcome of which is undetermined at the time such
guarantees, indemnities, “back-stops” or other assumptions of liability are
entered into and (b) customarily provided (y) by upper tier entities in
connection with the mortgage or mezzanine financing of their affiliates and/or
subsidiaries or (z) under joint venture agreements by the joint venture partners
thereto in favor of the joint venture and/or the other joint venture
partner(s) whereby liability under a Customary Contingent Guaranty delivered
jointly and severally by such joint venture partners in connection with the
mortgage or mezzanine financing of the joint venture or its subsidiaries is
allocated among the joint venture partners in accordance with the proportionate
ownership interest of such joint venture partners in the joint venture. 
Customary Contingent Guaranties shall include, without limitation, non-recourse
carve out guarantees, environmental indemnities, alteration and tenant allowance
indemnities and estoppel indemnities (provided that the Agent shall have granted
its prior written approval of such estoppel indemnities, which approval shall
not be unreasonably withheld).

 

“Debt” means, with respect to a Person without duplication, (a) all indebtedness
of such Person for borrowed money, (b) all obligations of such Person for the
deferred purchase price of property (other than trade payables and accrued
expenses incurred in the ordinary course of such Person’s business), (c) all
obligations of such Person evidenced by notes, bonds, debentures or other
similar instruments, (d) all indebtedness created or arising under any
conditional sale or other title retention agreement with respect to property
acquired by such Person (even though the rights and remedies of the seller or
lender under such agreement in the event of default are limited to repossession
or sale of such property), (e) all obligations in respect of Capital Leases of
such Person, (f) all obligations of such Person, contingent or otherwise, as an
account party or applicant under acceptance, letter of credit, surety bond or
similar facilities, (g) Guaranties of such Person with respect to obligations of
the type described clauses (a) through (f) above, (h) all obligations of other
Persons of the kind referred to in clauses (a) through (g) above secured by any
Lien on property owned by such Person, whether or not such Person has assumed or
become liable for the payment of such obligation, and (i) for the purposes of
Section 11.1(d) only, the net obligations of such Person in respect of
post-petition Hedge Agreements.  The Debt of any Person shall include the Debt
of any other entity (including any partnership in which such Person is a general
partner) to the extent such Person is liable therefor as result of such Person’s
ownership interest in or other relationship with such entity, except to the
extent the terms of such Debt expressly provide that such Person is not liable
therefor.

 

5

--------------------------------------------------------------------------------


 

“Debtor” means either Borrower, any Guarantor or any Negative Pledge Debtor
which Negative Pledge Debtor is or was a party to the Case.

 

“Debtors” means the Borrowers, the Guarantors and the Negative Pledge Debtors
which Negative Pledge Debtors are or were party to the Case, collectively.

 

“Default” means any event or circumstance which, with the giving of notice, the
lapse of time, or both, would (if not cured, waived pursuant to Section 13.2, or
otherwise remedied during such time) constitute an Event of Default.

 

“Default Rate” means a per annum interest rate at all times equal to the sum of
(a) 5.5% per annum, plus (b) (i) on or before the Outside Date, 2.0% per annum,
and (ii) after the Outside Date, 3.0% per annum.

 

“Deferred Mortgage” means the Mortgage with respect to the Property known as
Apache Mall, 333 Apache Mall, Rochester, Minnesota.

 

“Disqualified Lender”  means  (i) any Person identified to the Agent in writing
prior to the date hereof, (ii) any Person which is primarily engaged in the
ownership of retail malls in the United States at the time of the relevant
assignment or participation which directly or indirectly compete with the
Obligors,  (iii) any direct competitor of the General Partner, any of its
Subsidiaries and their respective affiliates or any affiliate of such direct
competitor that controls, is controlled by or is under common control therewith,
in each case engaged in the ownership of retail malls in the United States, and
(iv) any REIT which is, or any affiliate that controls, is controlled by or is
under common control therewith which is, at the time of any applicable
assignment or participation primarily engaged in the business of owning or
operating commercial real estate in the United States with commercial real
estate assets having a value in excess of $2 billion; provided that no Lender
(or any of its Affiliates) shall be a Disqualified Lender; provided further that
no Market Maker shall be a Disqualified Lender after the termination of the
Investment Agreement in accordance with its terms.

 

“DOL” means the United States Department of Labor or any successor department or
agency.

 

“Dollar” and “$” means dollars in the lawful currency of the United States.

 

“Eligible Assignee” means:  (a) a commercial bank, commercial finance company or
other lender in the business of making secured loans having total assets in
excess of $250,000,000, (b) any Lender listed on the signature page of this
Agreement; (c) any Affiliate of any Lender; and (d) any other Person reasonably
acceptable to the Agent; provided that, at any time on or prior to the Maturity
Date, no Disqualified Lender may, without the Borrowers’ prior written consent,
be an Eligible Assignee unless the maturity of the Term Loan has been
accelerated.

 

“Eligible Institution” means any depository institution as approved under or
contemplated by the cash management order entered in the Case.

 

“Embargoed Person” has the meaning specified in Section 8.29(a).

 

6

--------------------------------------------------------------------------------


 

“Emerged Debtor Guarantor” means any Guarantor for which a Plan Date has
occurred; provided, that in no event will Century Plaza L.L.C. or Century
Plaza, Inc. be deemed to be Emerged Debtor Guarantors.

 

“Entry Date” means the date on which the Financing Order was entered on the
docket of the Bankruptcy Court (the “original entry date”) and, with respect to
any wholly-owned Subsidiary of the Borrowers or its property becoming subject to
the Case after the original entry date, the date on which such Subsidiary or its
property becomes subject to the Case.

 

“Environmental Compliance Issues” has the meaning specified in Section 9.6(a).

 

“Environmental Laws” means all applicable federal, state, or local laws,
statutes, common law duties, rules, regulations, ordinances, and codes, together
with all applicable administrative orders, licenses, authorizations and permits
of, and legally binding agreements with, any Governmental Authority, in each
case relating to the protection of the environment and natural resources or
human health and safety with respect to exposure to contaminants.

 

“Environmental Lien” means a Lien in favor of any Governmental Authority for any
liability under Environmental Laws.

 

“ERISA” means the Employee Retirement Income Security Act of 1974, and
regulations promulgated thereunder.

 

“ERISA Affiliate” means any trade or business (whether or not incorporated)
under common control with any Obligor within the meaning of Section 414(b) or
(c) of the Code and Sections 414(m) and (o) of the Code.

 

“ERISA Event” means (a) any “reportable event,” as defined in Section 4043 of
ERISA or the regulations issued thereunder, with respect to a Pension Plan
(other than an event for which the 30-day notice period is waived); (b) the
existence with respect to any Pension Plan of an “accumulated funding
deficiency” (as defined in Section 412 of the Code or Section 302 of ERISA),
whether or not waived; (c) the filing pursuant to Section 412(d) of the Code or
Section 303(d) of ERISA of an application for a waiver of the minimum funding
standard with respect to any Pension Plan; (d) the incurrence by the Borrowers
or any of their ERISA Affiliates of any liability under Title IV of ERISA with
respect to the termination of any Pension Plan or the withdrawal or partial
withdrawal of the Borrowers or any of their ERISA Affiliates from any Pension
Plan or Multi-employer Plan; (e) the receipt by the Borrowers or any of their
ERISA Affiliates from the PBGC or a plan administrator of any notice relating to
the intention to terminate any Pension Plan or to appoint a trustee to
administer any Pension Plan; (f) the adoption of any amendment to a Pension Plan
that would require the provision of security pursuant to Section 401(a)(29) of
the Code or Section 307 of ERISA; (g) the receipt by the Borrowers or any of
their ERISA Affiliates of any notice, or the receipt by any Multi-employer Plan
from the Borrowers or any of their ERISA Affiliates of any notice, concerning
the imposition of withdrawal liability (as defined in Part I of Subtitle E of
Title IV of ERISA) or a determination that a Multi-employer Plan is, or is
expected to be, insolvent or in reorganization, within the meaning of Title IV
of ERISA; (h) the occurrence of a “prohibited transaction” with respect to which
the Borrowers or any of the Subsidiaries is a “disqualified person” (within the

 

7

--------------------------------------------------------------------------------


 

meaning of Section 4975 of the Code) or with respect to which the Borrowers or
any such Subsidiary could reasonably be expected to have a material liability;
or (i) any other event or condition with respect to a Pension Plan or
Multi-employer Plan that could result in liability of the Borrowers or any
Subsidiary.

 

“Event of Default” has the meaning specified in Section 11.1.

 

“Exchange Act” means the Securities Exchange Act of 1934, and regulations
promulgated thereunder.

 

“Federal Funds Rate” means, for any day, the rate set forth in the weekly
statistical release designated as H.15(519), or any successor publication,
published by the Federal Reserve Bank of New York (including any such successor,
“H.15(519)”) on the preceding Business Day opposite the caption “Federal Funds
(Effective),” or, if for any relevant day such rate is not so published on any
such preceding Business Day, the rate for such day will be the arithmetic mean
as determined by the Agent of the rates for the last transaction in overnight
Federal funds arranged prior to 9:00 a.m. (New York City time) on that day by
each of three leading brokers of Federal funds transactions in New York City
selected by the Agent.

 

“Federal Reserve Board” means the Board of Governors of the Federal Reserve
System or any successor thereto.

 

“Fee Properties” means the Real Estate properties owned in fee by a Debtor,
which properties owned as of the Petition Date are listed on Schedule 1.1A.

 

“Financing Order” means the order of the Bankruptcy Court in the form of
Exhibit B (except as may otherwise be agreed in writing or on the record at the
final hearing with respect to such order in the Case by the Majority Lenders)
entered in the Case after notice and any hearing pursuant to the Bankruptcy
Rules and applicable local rules which, among other matters, authorizes the
Obligors to obtain credit, incur (or guaranty) the Obligations and grant Liens
under the Loan Documents and provides for the priority of the Agent’s and the
Lenders’ claims, as the same may be modified or supplemented from time to time
after the Entry Date with the written consent of the Majority Lenders.

 

“First Lien Properties” means all Properties set forth in Schedule 8.18,
together with any Property of a wholly-owned Subsidiary that becomes a Guarantor
after the Closing Date.

 

“Fiscal Quarter” means a period of three calendar months beginning on the first
day of each January, April, July, and October, constituting a Person’s fiscal
quarter for financial accounting purposes, with the first of such measurement
periods beginning on the first day of each Fiscal Year and the last of such
measurement periods ending on the last day of such Fiscal Year.

 

“Fiscal Year” means, with respect to any Person, such Person’s fiscal year for
financial accounting purposes.

 

“Foreign Subsidiary” means any Subsidiary of an Obligor (i) that is not
incorporated or organized under the laws of the United States, any State thereof
or the District of Columbia, or

 

8

--------------------------------------------------------------------------------


 

(ii) that is a disregarded entity for U.S. federal income tax purposes,
(A) which is treated for U.S. federal income tax purposes as a division of an
entity described in clause (i) above or (B) substantially all of the assets of
which consist of the Capital Stock of Subsidiaries described in
clause (i) above.

 

“Fraudulent Conveyance” has the meaning specified in Section 12.7.

 

“Funding Date” means the date on which the Borrowing occurs.

 

“Funding Notice” means a notice substantially in the form of Exhibit C.

 

“GAAP” means generally accepted accounting principles set forth from time to
time in the opinions and pronouncements of the Accounting Principles Board and
the American Institute of Certified Public Accountants and statements and
pronouncements of the Financial Accounting Standards Board (or agencies with
similar functions of comparable stature and authority within the United States
accounting profession), as in effect from time to time.

 

“General Intangibles” means “general intangibles,” as defined in the UCC,
chooses in action and causes of action, and any other intangible personal
property of every kind and nature (other than Accounts), including, without
limitation, all contract rights, payment intangibles, Proprietary Rights,
corporate or other business records, inventions, designs, blueprints, plans,
specifications, patents, patent applications, trademarks, service marks, trade
names, trade secrets, goodwill, copyrights, computer software, customer lists,
registrations, licenses, franchises, tax refund claims, any funds which may
become due to a Person in connection with the termination of any employee
benefit plan or any rights thereto and any other amounts payable to a Person
from any employee benefit plan, rights and claims against carriers and shippers,
rights to indemnification, business interruption insurance and proceeds thereof,
property, casualty or any similar type of insurance and any proceeds thereof,
proceeds of insurance covering the lives of key employees on which a Person is
beneficiary, rights to receive dividends, distributions, cash, instruments, and
other property in respect of or in exchange for pledged equity interests or
Investment Property, and any letter of credit, guarantee, claim, security
interest, or other security held by or granted to a Person.

 

“General Partner” means General Growth Properties, Inc., a Delaware corporation
and the general partner of GGPLP.

 

“GGPLP” means GGP Limited Partnership, a Delaware limited partnership.

 

“GGMI” means General Growth Management, Inc., a Delaware corporation.

 

“Gift Card and Lotto Accounts” means one or more deposit accounts established by
the General Partner or any Subsidiary that are used exclusively to hold the
proceeds of gift cards or lotto sales, respectively, which accounts shall not be
included in the Collateral.

 

“Governmental Authority” means any nation or government, any state or other
political subdivision thereof, any central bank (or similar monetary or
regulatory authority) thereof, any entity exercising executive, legislative,
judicial, regulatory, or administrative functions of or pertaining to
government.

 

9

--------------------------------------------------------------------------------


 

“Ground Lease” means each ground lease pursuant to which a Debtor is leasing
Real Estate from another Person.

 

“Guaranteed Obligations” has the meaning specified in Section 12.1(a).

 

“Guarantor” means each of the Persons identified on Schedule 1.1B and any other
wholly-owned Subsidiary that (a) ceases to be a Negative Pledge Debtor and/or
(b) becomes a party to the Case.  Notwithstanding anything else in this
Agreement, no Foreign Subsidiary and no Negative Pledge Debtor shall be a
Guarantor.

 

“Guaranty” means, with respect to any Person, all obligations of such Person
which in any manner directly or indirectly guarantee or assure, or in effect
guarantee or assure, the payment or performance of any indebtedness, dividend,
or other obligations of any other Person (the “guaranteed obligations”), or
assure or in effect assure the holder of the guaranteed obligations against loss
in respect thereof, including any such obligations incurred through an
agreement, contingent, or otherwise:  (a) to purchase the guaranteed obligations
or any property constituting security therefor; (b) to advance or supply funds
for the purchase or payment of the guaranteed obligations or to maintain a
working capital or other balance sheet condition; or (c) to lease property or to
purchase any debt or equity securities or other property or services.

 

“Guaranty Supplement” has the meaning specified in Section 12.5.

 

“Hedge Agreements” means interest rate swap, cap or collar agreements, interest
rate future or option contracts, currency swap agreements, currency future or
option contracts and other hedging agreements.

 

“Improvements” means all buildings, structures and other improvements located on
any of the Properties and owned by any Debtor from time to time.

 

“Initial Lender” means each of the Persons listed on the signature pages to this
Agreement as an “Initial Lender.”

 

“Insurance Requirements” means, collectively, (a) all material terms of any
insurance policy required pursuant to this Agreement and (b) all material
regulations and then current standards applicable to or affecting any of the
Properties or any portion thereof or any use or condition thereof, which may, at
any time, be recommended by the board of fire underwriters, if any, having
jurisdiction over any of the Properties, or any other body exercising similar
functions.

 

“Intercompany Subordination Agreement” means, collectively, that certain
(i) Deed of Trust Subordination Agreement by and among the General Partner,
GGPLP, Century Plaza, L.L.C., Century Plaza, Inc. and the Agent in the form of
Exhibit K-1, and (ii) Mortgage Subordination Agreement by and among the General
Partner, GGPLP, Howard Hughes Properties, Inc., TRC and the Agent in the form of
Exhibit K-2.

 

“Investment Agreement” has the meaning specified in Recital C of this Agreement.

 

10

--------------------------------------------------------------------------------


 

“Investment Property” means “investment property,” as defined in the UCC, and
any (a) securities whether certificated or uncertificated, (b) securities
entitlements, (c) securities accounts, (d) commodity contracts and (e) commodity
accounts, together with all other units, shares, partnership interests,
membership interests, equity interests, rights or other equivalent evidences of
ownership (howsoever designated) issued by any Person.

 

“Investment Transactions” has the meaning specified in Recital C of this
Agreement.

 

“Investments” means, as to any Person, any direct or indirect acquisition or
investment by such Person, whether by means of (i) the purchase or other
acquisition of Capital Stock or debt or other securities of another Person,
(ii) a loan, advance or capital contribution to, Guaranty or assumption of Debt
of, or purchase or other acquisition of any other debt or equity participation
or interest in, another Person, including any partnership or joint venture
interest in such other Person or (iii) the purchase or other acquisition (in one
transaction or a series of transactions) of all or substantially all of the
property and assets or business of another Person or assets constituting a
business unit, line of business or division of such Person (other than purchases
of (1) real property and related rights that are adjacent to or ancillary to any
Property or (2) other assets ancillary to a Property of the Debtors or (3) the
Capital Stock of a Person whose assets consist primarily of any of the
foregoing).  For purposes of covenant compliance, the amount of any Investment
shall be the amount actually invested, without adjustment for subsequent
increases or decreases in the value of such Investment.

 

“IRS” means the Internal Revenue Service and any Governmental Authority
succeeding to any of its principal functions under the Code.

 

“Issuer” has the meaning specified in Section 6.2(c).

 

“Knowledge” means, with respect to any Obligor, the actual knowledge of the
president, chief executive officer, chief financial officer, general counsel,
vice president and deputy general counsel of real estate and finance or the
equivalent officer performing similar functions of any of the foregoing, in each
case of such Obligor.

 

“Lease” means any lease, sublease, sub-sublease, license, letting, concession,
occupancy agreement or other agreement (whether written or oral and whether now
or hereafter in effect) under which any Debtor is a lessor, existing as of the
Closing Date or hereafter entered into by any Debtor, pursuant to which any
other Person (including Affiliates of any Debtor) is granted a possessory
interest in, or right to use or occupy all or any portion of any space in any of
the Properties, and every modification, amendment or other agreement relating to
such lease, sublease, sub-sublease, or other agreement entered into, in
accordance with the terms of the Loan Documents, in connection with such lease,
sublease, sub-sublease, or other agreement and all agreements related thereto,
and every guarantee of the performance and observance of the covenants,
conditions and agreements to be performed and observed by the other party
thereto.

 

“Leased Properties” means the Real Estate leased by a Debtor, as lessee,
pursuant to a Ground Lease which Real Estate leased as of the Petition Date is
listed on Schedule 1.1C.

 

“Legal Requirements” means:  (a) all applicable and legally binding governmental
statutes, laws, rules, orders, regulations, ordinances (including, without
limitation, zoning and

 

11

--------------------------------------------------------------------------------


 

other similar ordinances), judgments, decrees and injunctions of Governmental
Authorities (including Environmental Laws) affecting either a Debtor or the
Property or any portion thereof or the construction, ownership, use, alteration
or operation thereof, or any portion thereof (whether now or hereafter enacted
and in force), and (b) all permits, licenses and authorizations and regulations
relating thereto.

 

“Lender” means any Person, in its capacity as a lender hereunder and its
successors and permitted assigns in such capacity as a lender, and “Lenders”
means two or more of such Persons, collectively.

 

“Lien” means:  (a) any interest in property securing an obligation owed to, or a
claim by, a Person other than the owner of the property, whether such interest
is based on the common law, statute, or contract, and including a security
interest, charge, claim, or lien arising from a mortgage, deed of trust,
encumbrance, pledge, hypothecation, assignment, deposit arrangement, agreement,
security agreement, conditional sale or trust receipt or a lease, consignment,
or bailment for security purposes and (b) to the extent not included under
clause (a) preceding, any reservation, exception, encroachment, easement, right
of way, covenant running with the land, condition, restriction, lease, or other
title exception or encumbrance affecting any Property, in each case excluding
any zoning or similar law or right reserved to or vested in any Governmental
Authority to contest or regulate the use of any Property.

 

“Loan Documents” means, collectively (a) the Financing Order, (b) this
Agreement, (c) the Term Note and (d) any other agreements, instruments, and
documents heretofore, now or hereafter evidencing, securing, guaranteeing, or
otherwise relating to the Obligations or the Collateral.

 

“Loss Proceeds” means amounts, awards or payments payable to any Debtor or the
Agent in respect of all or any portion of any of the Properties in connection
with a Casualty or Condemnation thereof (after the deduction therefrom and
payment to such Debtor and the Agent (or the holder of any Pre-Petition Lien
with respect to such Property, any Tenant of such Property or holder of any
Ground Lease or REA in respect of such Property to the extent required by the
terms of the documents evidencing Pre-Petition Liens, the Lease, the Ground
Lease or REA with such Person, as applicable), respectively, (a) of any and all
reasonable out-of-pocket expenses incurred by such Debtor, the Agent or such
other Person in the recovery thereof, including all reasonable out-of-pocket
attorneys’ fees and disbursements, the fees of insurance experts and adjusters
and the reasonable out-of-pocket costs incurred in any litigation or arbitration
with respect to such Casualty or Condemnation, (b) of any taxes payable with
respect to such payments and (c) of any amounts required to be paid to or for
the benefit of the holders of any Pre-Petition Lien).

 

“M&M Liens” means mechanics’, materialmen’s, repairmen’s or similar Liens
created under any contract or existing under any applicable law and affecting
any Property.

 

“Main Operating Account” has the meaning specified in the first day motions and
orders.

 

“Major Entities” means, on any date, the General Partner, GGPLP, TRC, any
Obligor that owns any First Lien Property and any direct or indirect parent
holding company of such Obligor.

 

12

--------------------------------------------------------------------------------


 

“Major Lease” means any Lease which covers more than 75,000 square feet of
rentable building area.

 

“Major REA” means any reciprocal easement agreement with respect to a regional
shopping center entered into by the applicable Debtor and an anchor occupant.

 

“Majority Lenders” means one or more Lenders whose Pro Rata Shares aggregate
more than 50.0% as such percentage is determined under the definition of Pro
Rata Share set forth herein.

 

“Margin Stock” means “margin stock” as such term is defined in Regulation T, U,
or X of the Federal Reserve Board.

 

“Market Maker”  means any firm that regularly makes a trading market in, or
quotes prices for purchase and sale of, debt instruments and which, is approved
by the Borrowers, such approval not to be unreasonably withheld.

 

“Material Adverse Effect” means:  (a) a material adverse change in, or a
material adverse effect upon, the operations, business, properties or condition
(financial or otherwise) of the Debtors, taken as a whole, or of the Collateral,
taken as a whole, (b) a material adverse change in, or a material adverse effect
upon, the First Lien Properties, taken as a whole, (c) a material adverse change
in, or a material adverse effect upon, the Negative Pledge Properties, taken as
a whole, or (d) a material adverse effect upon the legality, validity, binding
effect, or enforceability against any Obligor of the Loan Documents, taken as a
whole; provided that, for purposes of determining the existence or occurrence of
a Material Adverse Effect, (i) the effect of any Casualty or Condemnation shall
be excluded, (ii) “Material Adverse Effect” excludes the foregoing if and to the
extent the foregoing arise as a result of the filing of the Petitions and
commencement of the Case and/or the events leading thereto and (iii) when used
in this Agreement with respect to any action, event or circumstance that is
subject to the Automatic Stay, such action, event or circumstance could not
have, or be expected to have, a Material Adverse Effect for so long as such
action, event or circumstance remains subject to the Automatic Stay.

 

“Material Agreements” means each contract and agreement (other than Leases and
agreements in respect of Debt) relating to the ownership, management,
development, use, operation, leasing, maintenance, repair or improvement of any
Properties (a) under which a Debtor has the obligation to pay more than
$10,000,000 per annum or (b) as to which the breach, nonperformance or
cancellation thereof, or the failure thereof to be renewed could reasonably be
expected to have a Material Adverse Effect.

 

“Maturity Date” means the date that is the earliest to occur of (a) the Outside
Date, (b) the Plan Date or (c) the date the Term Loan is accelerated pursuant to
the terms hereof, whether at stated maturity, upon an Event of Default or
otherwise.

 

“Maximum Rate” has the meaning specified in Section 2.5.

 

“Maximum Term Loan Amount” means $400,000,000.

 

13

--------------------------------------------------------------------------------


 

“Mortgage” has the meaning specified in Section 6.3.

 

“Multi-employer Plan” means a multi-employer plan as defined in Section 3(37) or
Section 4001(a)(3) of ERISA which is or was at any time during the current year
or the immediately preceding five years contributed to by any Borrower or any
ERISA Affiliate.

 

“Municipal Financing” means any tax increment financings, sales or real estate
tax rebates, payment in lieu of taxes (PILOTs), special improvement districts,
financings funded by the issuance of bonds or other negotiable instruments
sponsored or issued by a Governmental Authority or quasi-Governmental Authority,
financings related to on-site or off-site infrastructure or public works or any
other financing arrangements for which a Debtor is an obligor and a Governmental
Authority or quasi-Governmental Authority is the obligee.

 

“Negative Pledge Debtor” means (i) any Subsidiary of the Borrower that was a
party to the Case on the Original Closing Date which holds one or more Negative
Pledge Properties, (ii) any wholly-owned Subsidiary that became a party to the
Case after the Original Closing Date which holds one or more Negative Pledge
Properties and (iii) any Subsidiary of a Person set forth in clause (i) or
clause (ii) above.

 

“Negative Pledge Properties” means (a) all Properties other than First Lien
Properties and (b) all Capital Stock of a Person owning Property (or the direct
holding company of such Person) which Capital Stock has been pledged to secure
Prior Lien Debt constituting so-called “mezzanine loans.”

 

“Negative Pledge Property Retention Amount” means, with respect to any sale or
other disposition of any Negative Pledge Property (or any Debtor owning any
Negative Pledge Property or its direct or indirect parent holding company), an
amount equal to (a) 50% of all Net Proceeds of all such sales or other
dispositions aggregating up to $100 million of Net Proceeds, (b) 40% of all Net
Proceeds of such sales or other dispositions aggregating more than $100 million
and up to $200 million of Net Proceeds, (c) 30% of all Net Proceeds of such
sales or dispositions aggregating more than $200 million and up to $300 million
of Net Proceeds and (d) 20% of all Net Proceeds of such sales or dispositions
aggregating more than $300 million of Net Proceeds.

 

“Net Proceeds” means, with respect to any sale or disposition contemplated in
Section 3.3(a), an amount equal to all proceeds of such sale or disposition net
of the items specified in Section 3.3(a)(1), (2), (3) and (5).

 

“New Lending Office” has the meaning specified in Section 5.1(d).

 

“Non-U.S. Lender” means each Lender (or Assignee) that is not a “United States
person” as defined in Section 7701(a)(30) of the Code.

 

“Obligations” means all loans, advances, liabilities, obligations, covenants,
duties, and debts owing by the Obligors (or any thereof) to the Agent and/or any
Lender, arising under or pursuant to this Agreement or any of the other Loan
Documents, whether or not evidenced by any note, or other instrument or
document, whether arising from an extension of credit, acceptance, loan,
guaranty, indemnification, or otherwise, whether direct or indirect, absolute or

 

14

--------------------------------------------------------------------------------


 

contingent, due or to become due, primary or secondary, as principal or
guarantor, and including all principal, interest, charges, expenses, fees,
attorneys’ fees, filing fees, and any other sums chargeable to any Obligor
hereunder or under any of the other Loan Documents.  “Obligations” includes,
without limitation, all debts, liabilities, and obligations of the Obligors now
or hereafter arising from or in connection with the Term Loan.

 

“Obligor” means either Borrower or any Guarantor, and “Obligors” means the
Borrowers and the Guarantors.

 

“Obligor Materials” has the meaning specified in Section 7.2.

 

“OFAC List” means the list of specially designated nationals and other
prohibited parties maintained by the United States Treasury Department’s Office
of Foreign Assets Control.

 

“Original Closing Date” has the meaning specified in Recital B of this
Agreement.

 

“Original DIP Agreement” has the meaning specified in Recital B of this
Agreement.

 

“Other Taxes” means any present or future stamp or documentary taxes or any
other excise or property taxes, charges, or similar levies (excluding, in the
case of each Lender and the Agent, such taxes (including income taxes or
franchise taxes) as are imposed on or measured by such Lender’s or the Agent’s,
as the case may be, net income) which arise from any payment made hereunder or
from the execution, delivery, or registration of, or otherwise with respect to,
this Agreement or any other Loan Documents, excluding any and all taxes that are
attributable to such Lender’s or the Agent’s failure to comply with the
applicable requirements set forth in Section 14.10.

 

“Outside Date” means May 16, 2011.

 

“Participant” has the meaning specified in Section 13.3(f).

 

“Participant Register” has the meaning specified in Section 13.3(g).

 

“Patriot Act” means the Uniting and Strengthening America by Providing
Appropriate Tools Required to Intercept and Obstruct Terrorism (USA Patriot Act
of 2001; Public Law 107-56).

 

“Payment Date” means the first Business Day of each month.

 

“PBGC” means the Pension Benefit Guaranty Corporation or any Governmental
Authority succeeding to any of its principal functions thereof.

 

“Pension Plan” means a pension plan (as defined in Section 3(2) of ERISA)
subject to Title IV of ERISA which any Obligor or any ERISA Affiliate sponsors,
maintains, or to which it makes, is making, or is obligated to make
contributions at any time during the current year or the immediately preceding
five plan years, but excluding any Multi-employer Plan.

 

15

--------------------------------------------------------------------------------


 

“Permits” means all licenses, permits, variances and certificates used in
connection with the ownership, operation, use or occupancy by each Obligor and
each Debtor in respect of its Properties (including certificates of occupancy,
business licenses, state health department licenses, licenses to conduct
business and all such other permits, licenses and rights, obtained from any
Governmental Authority or private Person concerning ownership, operation, use or
occupancy of the Property).

 

“Permitted Liens” means:

 

(a)        the Agent’s Liens;

 

(b)        Pre-Petition Liens and Liens resulting from the refinancing of the
obligations secured thereby; provided that (i) such refinancing is on the same
or substantially similar terms, (ii) the obligations secured thereby (A) shall
not be increased, (B) shall have a final maturity no sooner than and a weighted
average life no less than the obligations being refinanced and (C) shall not be
the obligation of any Person other than the Person previously obligated thereon,
and (iii) the Liens shall not cover any additional property;

 

(c)        Liens for taxes, fees, assessments, or other charges of a
Governmental Authority not overdue by more than 30 days or, if more than 30 days
overdue, which are (i) subject to the Automatic Stay or (ii) being contested in
good faith and by appropriate proceedings diligently pursued and as to which
adequate financial reserves have been established in accordance with GAAP on the
applicable Debtor’s books and records;

 

(d)        Liens (i) consisting of deposits made in the ordinary course of
business exclusively in connection with, or to secure payment of, obligations
under worker’s compensation, unemployment insurance, social security, and other
similar laws, or to secure the performance of bids, tenders, or contracts (other
than for the repayment of borrowed money) or to secure indemnity, performance,
performance and completion bonds or guarantees, other similar obligations for
the performance of bids, tenders, or contracts (other than for the repayment of
borrowed money) or to secure statutory obligations (other than Liens arising
under ERISA or Environmental Liens) or surety, stay, customs or appeal or other
similar bonds, (ii) consisting of deposits made in the ordinary course of
business exclusively to secure liability for insurance premiums or deductibles
or self-retention amounts, (iii) securing Debt of the type set forth in
Section 9.11(a)(ix) secured exclusively by the policies financed thereby (and
the proceeds thereof), and (iv) consisting of deposits in respect of letters of
credit or bank guaranties posted exclusively to support payment of the items in
clauses (i) and (ii) or exclusively to secure letters of credit or bank
guaranties otherwise permitted under Section 9.11(a)(vi) or
Section 9.11(a)(xvii);

 

(e)        Liens securing the claims or demands of carriers, warehousemen,
landlords, and other like Persons;

 

(f)         Liens constituting encumbrances in the nature of reservations,
exceptions, encroachments, easements, rights of way, covenants running with the
land, and other similar title exceptions or encumbrances affecting any Real
Estate of a Debtor including any REA; provided that such Liens do not in the
aggregate materially detract from the value of such Real

 

16

--------------------------------------------------------------------------------


 

Estate for its intended purpose or materially interfere with its use in the
ordinary conduct of such Debtor’s business or the business of any material
tenant occupying any of such Real Estate;

 

(g)        Liens securing the claims or demands of materialmen, mechanics,
repairmen and similar Liens: (i) in respect of work done prior to the Petition
Date, and (ii) M&M Liens arising after the Petition Date in respect of amounts
not overdue by more than 60 days or, if more than 60 days overdue, the amount or
validity of such Lien is being contested by the Debtor whose Property is
affected thereby, by appropriate legal proceedings promptly initiated and
conducted in good faith and with due diligence;

 

(h)        Liens arising from judgments and attachments in connection with court
proceedings; provided the attachment or enforcement of such judgment Liens would
not otherwise result in an Event of Default hereunder;

 

(i)         any “adequate protection liens” expressly contemplated by the
Financing Order;

 

(j)         Liens created with the prior written consent of the Majority
Lenders;

 

(k)        Liens not otherwise referred to in this definition incurred in the
ordinary course of business that do not secure Debt; provided that the granting
of such Lien could not be reasonably expected to have a Material Adverse Effect;

 

(l)         licenses of Proprietary Rights granted by Debtors in the ordinary
course of business and not interfering in any material respect with the ordinary
conduct of the business of the Debtors, taken as a whole, the granting of which
could not reasonably be expected to result in a Material Adverse Effect;

 

(m)       rights of existing and future Tenants (as tenants only) pursuant to
written Leases related to the Property in question to the extent such Leases are
entered into in conformity with the provisions of this Agreement;

 

(n)        any interest or title of a lessor (or its mortgagor) under any Ground
Lease (with respect to a Leased Property) (including a sub-lessor) under any
operating lease or Ground Lease;

 

(o)        leases, subleases, licenses and sublicenses granted to other Persons
not interfering in any material respect with the (i) ordinary course of the
business of the Debtors, taken as a whole, and (ii) the rights reserved or
vested in any Person by the terms of any lease, license, franchise, grant or
permit held by any Debtor or by a statutory provision, to terminate any such
lease, license, franchise, grant or permit, or to require annual or periodic
payments as a condition to the continuance thereof;

 

(p)        bankers’ Liens, rights of setoff and other similar Liens on cash and
cash equivalents on deposit in one or more accounts maintained by any Debtor, in
each case granted in the ordinary course of business in favor of the bank or
banks with which such accounts are maintained, securing amounts owing to such
bank with respect to cash management and operating account arrangements,
including those involving pooled accounts and netting

 

17

--------------------------------------------------------------------------------


 

arrangements in respect of such deposit accounts, and not securing any
obligations relating to any extension of credit;

 

(q)        the filing of UCC financing statements solely as a precautionary
measure in connection with operating leases, consignment of goods or sales of
Accounts;

 

(r)         Liens consisting of (i) an agreement to dispose of any property
pursuant to a disposition permitted under Section 9.8 and (ii) earnest money
deposits of cash or cash equivalents by any Debtor in connection with any letter
of intent or purchase agreement permitted hereunder;

 

(s)        the granting of any purchase option, right of first refusal, right of
first offer or similar right in respect of any portion of any of the Properties
or the subjecting of any portion of any of the Properties to restrictions on
transfer, in each case, in the ordinary course of business and (i) to the extent
existing on the Petition Date, (ii) consisting of customary purchase options,
rights of first refusal, rights of first offer or similar rights given in
respect of anchor occupant parcels or outparcels, in the case of clause (ii),
that do not contain a restraint on alienation to reasonably similar competitors
of the Debtors, taken as a whole, or (iii) in respect of any Negative Pledge
Property;

 

(t)         Liens securing Debt of the type permitted under
Section 9.11(a)(iv) provided that individual financings of assets of the Debtors
provided by one lender or its Affiliates may be cross-collateralized to other
financings of assets provided by such lender or its Affiliates;

 

(u)        Liens set forth in any UCC search results delivered or made available
to the Agent on or prior to the Petition Date with respect to GGMI; and

 

(v)        Liens evidencing and/or securing any Municipal Financing and, to the
extent constituting Debt, if such Debt is permitted under Section 9.11(a)(xxi).

 

“Person” means any individual, sole proprietorship, partnership, limited
liability company, joint venture, trust, unincorporated organization,
association, corporation, Governmental Authority, or any other entity.

 

“Petition Date” has the meaning specified in Recital A of this Agreement (the
“original petition date”) and, with respect to any wholly-owned Subsidiary of
the Borrowers that becomes a party to the Case after the original petition date,
the date on which such Subsidiary becomes subject to the Case.

 

“Petitions” means the voluntary petitions filed by the Debtors with the
Bankruptcy Court for relief under Chapter 11 of the Bankruptcy Code.

 

“Plan Date” means the effective date of a plan of reorganization in respect of
the Debtors in the Case.

 

“Platform” has the meaning specified in Section 7.2.

 

“Pledged Collateral” has the meaning specified in Section 6.12(b).

 

18

--------------------------------------------------------------------------------


 

“Prepayment Cash Collateral Account” has the meaning specified in
Section 3.3(d).

 

“Pre-Petition Liens” means Liens which (a) were valid, enforceable, properly
perfected (or are permitted to be perfected after the Petition Date pursuant to
the Bankruptcy Code and are so perfected) and non-avoidable as of the Petition
Date, if any, (b) as a matter of applicable nonbankruptcy law, would have
priority over the Agent’s Liens as of the Petition Date if the Agent’s Liens
were created as of such date (or with respect to Liens permitted to be perfected
after the Petition Date pursuant to the Bankruptcy Code and which are so
perfected, have priority over the Agent’s Liens as of such date of perfection)
and (c) are not avoided in the Case.

 

“Primary Properties” means the Properties described on Schedule 1.1D.

 

“Prior Lien Debt” means the Debt and other obligations existing as of the
Petition Date which are secured by Pre-Petition Liens, as amended, restated,
amended and restated, supplemented or otherwise modified prior to the date
hereof or after the date hereof in accordance with this Agreement.

 

“Private Side Communications” has the meaning specified in Section 7.2.

 

“Pro Rata Share” means, with respect to a Lender, a fraction (expressed as a
percentage), the numerator of which is the sum of the principal amount of the
Term Loan owed to such Lender and the denominator of which is the aggregate
principal amount of the Term Loan owed to all Lenders.

 

“Professional Person” means a Person who is an attorney, accountant, appraiser,
auctioneer, financial advisor, or other professional Person and who is retained
with approval of the Bankruptcy Court, after notice and opportunity for hearing
to the Agent and the Lenders, by (a) any Debtor pursuant to Section 327 of the
Bankruptcy Code, (b) a committee pursuant to Section 1103(a) of the Bankruptcy
Code or (c) the official committee of unsecured creditors.

 

“Properties” means the Fee Properties and the Leased Properties, including all
Improvements thereon.

 

“Proprietary Rights” means, with respect to a Person, all of such Person’s now
owned and hereafter arising or acquired:  licenses, franchises, permits,
patents, patent rights, copyrights, works which are the subject matter of
copyrights, trademarks, service marks, trade names, trade styles, patent,
trademark and service mark applications, and all licenses and rights related to
any of the foregoing (including goodwill), and all other rights under any of the
foregoing, all extensions, renewals, reissues, divisions, continuations, and
continuations in part of any of the foregoing, and all rights to sue for past,
present, and future infringement of any of the foregoing.

 

“Public Lender” has the meaning specified in Section 7.2.

 

“REA” means any reciprocal easement or similar agreement affecting any Property.

 

“Real Estate” means, with respect to any Person, all of such Person’s now or
hereafter owned or leased estates in real property, including, without
limitation, all fees, leaseholds, and future interests, together with all of
such Person’s now or hereafter owned or leased interests in

 

19

--------------------------------------------------------------------------------


 

the improvements thereon, the fixtures attached thereto, and the easements
appurtenant thereto.  The Real Estate includes, without limitation, the
Properties.

 

“Register” has the meaning specified in Section 13.3(d).

 

“REIT” means a real estate investment trust as defined in Section 856 of the
Code or any successor provision.

 

“Release” means a release, spill, emission, leaking, pumping, injection,
deposit, disposal, discharge, dispersal, leaching, or migration of a Contaminant
into the environment including, without limitation, indoor air.

 

“Rent Roll” has the meaning specified in Section 8.20(a).

 

“Responsible Officer” means, with respect to any Obligor, the chief executive
officer, the president, the chief financial officer, or any senior vice
president, the treasurer, any assistant treasurer, the Secretary or any
assistant secretary of such Obligor (or of the general partner or manager of
such Obligor if it is not a corporation), or any other officer having
substantially the same authority and responsibility.

 

“Restricted Payment” means any dividend or other distribution (whether in cash,
securities or other property) with respect to any Capital Stock of any Debtor,
or any payment (whether in cash, securities or other property), including any
sinking fund or similar deposit, on account of the purchase, redemption,
retirement, acquisition, cancellation or termination of any such Capital Stock
or any option, warrant or other right to acquire any such Capital Stock (other
than convertible Debt).

 

“Sole Arranger” means Barclays Capital, the investment banking division of
Barclays Bank PLC, solely in its capacity as sole arranger with respect to this
Agreement.

 

“Subsidiary” as to any Person, a corporation, partnership, limited liability
company or other entity of which shares of stock or other ownership interests
having ordinary voting power (other than stock or such other ownership interests
having such power only by reason of the happening of a contingency) to elect a
majority of the board of directors or other managers of such corporation,
partnership or other entity are at the time owned, or the management of which is
otherwise controlled directly or indirectly through one or more intermediaries,
or both, by such Person.  Unless otherwise qualified, all references to a
“Subsidiary” or to “Subsidiaries” in this Agreement shall refer to a Subsidiary
or Subsidiaries of the General Partner.

 

“Taxes” means any and all present or future taxes, levies, imposts, deductions,
charges, or withholdings, and all liabilities with respect thereto, excluding,
in the case of each Lender and the Agent, taxes (including income taxes or
franchise taxes and branch profits taxes) as are imposed on or measured by such
Lender’s or the Agent’s, as the case may be, net income by the jurisdiction (or
any political subdivision thereof) under the laws of which such Lender or the
Agent, as the case may be, is organized or maintains a lending office or does
business, or by a jurisdiction to which the Agent or such Lender is or
previously was otherwise connected pursuant to the laws of such jurisdiction,
other than by reason of activity arising solely from the

 

20

--------------------------------------------------------------------------------


 

Agent or such Lender having executed this Agreement and having enjoyed its
rights and performed its obligations under this Agreement.

 

“Tenant” means any Person liable by contract or otherwise to pay monies
(including a percentage of gross income, revenue or profits) pursuant to a
Lease.

 

“Tenant Allowances” means tenant improvements paid or reimbursed through
allowances to or credit against rent only by a Tenant pursuant to such Tenant’s
Lease.

 

“Tenant Obligations Order” means the order of the Bankruptcy Court entered by
the Court in respect of tenant obligations of the Debtor.

 

“Term Loan” has the meaning specified in Recital D of this Agreement.

 

“Term Note” means a promissory note made by the Borrowers payable to the order
of a Lender evidencing the obligation of the Borrowers to pay the aggregate
unpaid principal amount of the Term Loan made to the Borrowers by such Lender
and/or held by such Lender (and any promissory note or notes that may be issued
from time to time in substitution, renewal, extension, replacement, or exchange
thereof whether payable to such Lender or to a different Lender in connection
with a Person becoming a Lender after the Closing Date or otherwise)
substantially in the form of Exhibit D, with all of the blanks properly
completed.

 

“Threshold Amount” means, with respect to any Property, $25,000,000.

 

“TRC” means The Rouse Company LP.

 

“Unfunded Pension Liability” means the excess of a Pension Plan’s actuarial
value of benefit liabilities under Section 4001(a)(16) of ERISA, over the
current actuarial value of that Pension Plan’s assets allocable to such benefit
liabilities, determined in accordance with the assumptions used for funding the
Pension Plan pursuant to Section 412 or Section 430 of the Code (or
corresponding provisions of ERISA) for the applicable plan year.

 

“UCC” means the Uniform Commercial Code (or any successor statute) of the State
of New York or of any other state the laws of which are required by
Section 9-301 thereof to be applied in connection with the issue of perfection
of security interests.

 

“United States” means the United States of America.

 

“U.S. Lender” means each Lender (or Assignee) that is a “United States person”
as defined in Section 7701(a)(30) of the Code.

 

Section 1.2         Accounting Terms.  Any accounting term used in this
Agreement without definition shall have, unless otherwise specifically provided
herein, the meaning customarily given in accordance with GAAP, and all financial
computations hereunder shall be computed, unless otherwise specifically provided
herein, in accordance with GAAP.

 

21

--------------------------------------------------------------------------------


 

Section 1.3             Interpretive Provisions.

 

(a)           The meanings of defined terms are equally applicable to the
singular and plural forms of the defined terms.

 

(b)           The words “hereof,” “herein,” “hereunder” and similar words refer
to this Agreement as a whole and not to any particular provision of this
Agreement, and Section, Schedule and Exhibit references are to this Agreement
unless otherwise specified.

 

(i)            The term “documents” includes any and all instruments, documents,
agreements, certificates, indentures, notices, and other writings, however
evidenced.

 

(ii)           The term “including” is not limiting and means “including without
limitation.”

 

(iii)          In the computation of periods of time from a specified date to a
later specified date, the word “from” means “from and including,” the words “to”
and “until” each mean “to but excluding” and the word “through” means “to and
including.”

 

(c)           Unless otherwise expressly provided herein, (i) references to
agreements (including this Agreement) and other contractual instruments shall be
deemed to include all subsequent amendments, restatements, amendments and
restatements, supplements and other modifications thereto, but only to the
extent such amendments and other modifications are not prohibited by the terms
of any Loan Document, and (ii) references to any statute or regulation are to be
construed as including all statutory and regulatory provisions consolidating,
amending, replacing, supplementing, or interpreting the statute or regulation.

 

(d)           The captions and headings of this Agreement are for convenience of
reference only and shall not affect the interpretation of this Agreement.

 

(e)           This Agreement and the other Loan Documents are the result of
negotiations among and have been reviewed by counsel to the Agent, the Lenders,
and the Obligors and are the products of all parties.  Accordingly, the Loan
Documents shall not be construed against the Agent, any Lender, or any Obligor
merely because of any such Person’s involvement in their preparation.

 

(f)            Terms not otherwise defined in this Agreement shall have the
meanings attributed to such terms in the UCC.

 

(g)           Whenever the payment of any obligation or the performance of any
covenant, agreement or obligation is stated to be due on a day which is not a
Business Day, such payment or performance shall be made on the next succeeding
Business Day, and such extension of time shall be included in the computation of
interest or fees, as applicable.

 

(h)           All references in any Loan Document to all or any part of the
Obligations being paid in full, payment in full, paid in full in cash, payment
in full in cash, paid in cash, repayment in full, repaid in full, payment and
satisfaction in full or indefeasibly paid or any similar phrase shall refer to
such portion of the Obligations either being paid in full in cash or

 

22

--------------------------------------------------------------------------------


 

being converted to equity and/or debt to the extent permitted by, and in the
manner set forth on, Schedule 3.1-A.

 

ARTICLE 2

 

TERM LOAN; INTEREST AND FEES

 

Section 2.1             Total Facility.  Subject to all of the terms and
conditions of this Agreement and the Financing Order, the Lenders severally
agree to make available a term credit facility of up to the Maximum Term Loan
Amount for use by the Debtors.  The term credit facility described in the
preceding sentence is not a revolving line of credit, and the Borrowers may not
reborrow sums previously advanced as part of the Term Loan and prepaid or
repaid.

 

Section 2.2             Term Loan.

 

(a)           The Term Loan.  Subject to Section 10.1, the Lenders agree, on the
terms and conditions hereinafter set forth, to make a single advance in the
amount equal to its Commitment or such lesser amount as is authorized by the
Financing Order to the Borrowers on or, at the Lenders’ option, before the date
which is ten (10) Business Days following the Entry Date.

 

(b)           No Liability.  The Agent shall not incur any liability to any
Obligor as a result of acting reasonably under this Section 2.2, and the
crediting of Term Loan to the Borrowers’ deposit account, or wire transfer to
such Person as the Borrowers shall direct, shall conclusively establish the
obligation of the Borrowers to repay such Term Loan as provided herein.

 

(c)           Notation.  The Agent shall record on its books the principal
amount of the Term Loan owing to each Lender from time to time.  In addition,
each Lender is authorized, at such Lender’s option, to note the date and amount
of each payment or prepayment of principal of such Lender’s Term Loan in its
books and records, including computer records, such books and records
constituting presumptive evidence, absent manifest error, of the accuracy of the
information contained therein.

 

(d)           Term Notes.  The Borrowers shall execute and deliver to the Agent,
on behalf of each Lender, effective as of the Closing Date and on the date of
the assignment of any portion of any Lender’s Term Loan, a Term Note, to
evidence such Lender’s Term Loan, in the principal amount equal to the greater
of the amount of such Lender’s Commitment with respect to the Term Loan or the
aggregate principal amount of the Term Loan owed to such Lender.

 

(e)           Commitment Termination.  All Commitments shall automatically
terminate if the conditions to the Funding Date set forth in Section 10.1 shall
not have been satisfied by 5:00 P.M., New York City time, on the earlier of
(i) August 15, 2010 and (ii) the termination of the Investment Agreement in
accordance with its terms.

 

23

--------------------------------------------------------------------------------


 

Section 2.3             Interest.

 

(a)           Interest Rates.  The Term Loan shall bear interest on the unpaid
outstanding principal amount thereof (including, to the extent permitted by law,
on accrued interest thereon not paid when due) from the date made until paid in
full in cash at a per annum rate equal to the lesser of (i) the Maximum Rate or
(ii) five and one-half percent (5.5%).  Subject to Section 2.5, all interest
charges on the Obligations shall be computed on the basis of a year of 360 days
and actual days elapsed (which results in more interest being paid than if
computed on the basis of a 365-day year).

 

(b)           The Borrower shall deliver to the Agent a Funding Notice.

 

(c)           [Intentionally Omitted].

 

(d)           [Intentionally Omitted].

 

(e)           Default Rate.  Subject to Section 2.5, upon the occurrence and
during the continuance of an Event of Default, the principal amount of the Term
Loan outstanding and, to the extent permitted by applicable law, any interest
payments on the Term Loan or any fees, in each case, which are overdue, shall
thereafter bear interest payable on demand at a rate per annum equal to the
lesser of (i) the Maximum Rate or (ii) the Default Rate.

 

Section 2.4             [Intentionally Omitted]..

 

Section 2.5             Interest Limitation  Notwithstanding anything herein to
the contrary, if at any time the interest rate applicable to the Term Loan,
together with all fees, charges and other amounts which are treated as interest
on such Term Loan under applicable law (collectively the “Charges”), shall
exceed the maximum lawful rate (the “Maximum Rate”) which may be contracted for,
charged, taken, received or reserved by the Lenders holding such Term Loan in
accordance with applicable law, the rate of interest payable in respect of such
Term Loan hereunder, together with all Charges payable in respect thereof, shall
be limited to the Maximum Rate and, to the extent lawful, the interest and
Charges that would have been payable in respect of such Term Loan but were not
payable as a result of the operation of this Section 2.5 shall be cumulated and
the interest and Charges payable to such Lender in respect of such Term Loan or
periods shall be increased (but not above the Maximum Rate therefor) until such
cumulated amount shall have been received by such Lender if such amount may be
paid to such Lender without violating any Legal Requirement.

 

Section 2.6             Agent’s Fee.  Subject to Section 2.5, the Borrowers
agree to pay, to the Agent for the Agent’s own account, collateral management,
agency and administrative fees at the times and in the amounts separately agreed
in writing among the Borrowers and the Agent; provided that the amount of such
fees shall not exceed $30,000 per month but may be required to be paid annually
in advance.

 

24

--------------------------------------------------------------------------------


 

ARTICLE 3

 

PAYMENTS AND PREPAYMENTS

 

Section 3.1             Term Loan.  Subject to Section 15.23, the Borrowers
jointly and severally agree to repay the outstanding principal balance of the
Term Loan plus all accrued but unpaid interest thereon, together with all other
non-contingent Obligations, on the Maturity Date; provided that the General
Partner (on its own behalf and on behalf of GGPLP) shall have the right to elect
to convert the outstanding principal amount of the Term Loan and accrued and
unpaid interest due and owing upon the Plan Date (the “Conversion Amount”) to
equity and/or debt to the extent permitted by, and in the manner set forth on,
Schedule 3.1-A.  Accrued and unpaid interest on the Term Loan shall be due and
payable on each Payment Date (beginning on August 1, 2010) and on the Maturity
Date, and the Borrowers agree to pay such accrued and unpaid interest on such
dates (it being understood that the payment of interest on the Maturity Date may
be paid by conversion of such amounts to the extent permitted by the preceding
sentence).

 

Section 3.2             Optional Prepayment of the Term Loan.  The Borrowers may
prepay the principal of the Term Loan, in whole or in part, at any time and from
time to time by (a) providing to the Agent two (2) Business Days prior written
notice of its intention to make such prepayment and (b) paying to the Agent or,
if applicable, paying in compliance with Section 15.23 all accrued and unpaid
interest on the principal amount being prepaid concurrently with the making of
such prepayment; provided, however, that each such optional prepayment shall be
in a minimum principal amount of $1,000,000 and integral multiples of $500,000
in excess thereof.

 

Section 3.3             Mandatory Prepayments of the Term Loan.  Subject to
Section 15.23, the Borrowers shall prepay the principal amount of the Term Loan
at the following times and in the following amounts:

 

(a)           (i) in the case of a sale or disposition pursuant to
Section 9.8(d) within two (2) Business Days (during which period no Obligor
shall be entitled to make any Restricted Payments) and (ii) in the case of any
sale or disposition of condominiums pursuant to Section 9.8(f)(i), on or before
the last Business Day of the applicable Fiscal Quarter during which such sale or
disposition was made of (A) any First Lien Property (or any Debtor owning such
First Lien Property or its direct or indirect parent holding company) or (B) any
Negative Pledge Property (or any Debtor owning such Negative Pledge Property or
its direct or indirect parent holding company), all proceeds of such sale or
other disposition net of (1) the reasonable and customary out-of-pocket costs
and expenses of such sale or disposition paid to Persons that are not Obligors
or their Subsidiaries, (2) the amount applied to all obligations secured by a
Pre-Petition Lien on the asset being sold or the Capital Stock of the Person (or
the direct holding company of such Person) owning such asset being sold which is
secured by any Pre-Petition Lien, (3) the amount of sales and transfer taxes
that are payable by a Debtor or any Affiliate in connection therewith, and
(4) in the case of a sale or disposition of (x) First Lien Property, to the
extent the net proceeds of all such sales or dispositions since the Closing Date
exceed $75,000,000 in the aggregate and (y) Negative Pledge Property, the
Negative Pledge Property Retention Amount, if applicable;

 

25

--------------------------------------------------------------------------------


 

(b)           with respect to the Loss Proceeds of any Casualty or Condemnation
with respect to any Property of any Debtor, at the time and in the amount of
such prepayment as required by Section 9.4(e);

 

(c)           [Intentionally Omitted]; and

 

(d)           notwithstanding any of the other provisions of this Section 3.3,
so long as no Event of Default shall have occurred and be continuing, any
prepayment of the Term Loan  required to be made pursuant to this Section may,
at the election of the Borrowers, be maintained in a Prepayment Cash Collateral
Account (or pursuant to other arrangements reasonably satisfactory to the Agent)
and, so long as no Event of Default has occurred and is continuing, such amount
shall not be required to be applied to reduce the principal amount of the Term
Loan at such time as would otherwise be required by this Section 3.3.  For
purposes of this clause (d), the term “Prepayment Cash Collateral Account” means
a deposit or securities account established by a Borrower with a bank designated
by the Agent and over which the Agent shall have exclusive dominion and control,
including the exclusive right of withdrawal for application in accordance with
this clause (d); provided that the Borrowers shall have the right to reasonably
direct the investment of amounts on deposit in a Prepayment Cash Collateral
Account in Cash Equivalents as the Borrowers shall elect.  If the maturity of
the Term Loan has been accelerated pursuant to Section 11.2 or if the Term Loan
has matured in accordance with its terms, the Agent  shall at the direction of
the Majority Lenders apply all amounts on deposit in the Prepayment Cash
Collateral Accounts (or otherwise held by the Agent) to satisfy any of the
Obligations.

 

Section 3.4             Payments by the Borrowers.

 

(a)           Subject to Section 15.23, all payments to be made by the Borrowers
shall be made without set-off, recoupment, or counterclaim except as otherwise
expressly permitted hereunder (including, without limitation, the terms and
provisions of the Investment Agreement and Schedule 3.1-A).  Except as otherwise
expressly provided herein (including, without limitation, in Section 15.23), all
payments by the Borrowers shall be made to the Agent, for the account of the
Lenders (but in any event in one wire transfer), at the Agent’s address set
forth in Section 15.7, and shall be made in Dollars and in immediately available
funds, no later than 1:00 p.m. (New York City time) on the date specified
herein.  Any payment received by the Agent later than 1:00 p.m. (New York City
time) may, at the option of the Agent, be deemed to have been received on the
following Business Day and any applicable interest or fee shall continue to
accrue.

 

(b)           Unless the Agent receives notice from the Borrowers prior to the
date on which any payment is due to the Lenders that the Borrowers will not make
such payment in full as and when required, the Agent may assume that the
Borrowers have made such payment in full to the Agent on such date in
immediately available funds and the Agent may (but shall not be so required), in
reliance upon such assumption, distribute to each Lender on such due date an
amount equal to the amount then due such Lender.  If and to the extent the
Borrowers have not made such payment in full to the Agent, each Lender shall
repay to the Agent on demand such amount distributed to such Lender, together
with interest thereon at the Federal Funds Rate for each day from the date such
amount is distributed to such Lender until the date repaid.

 

26

--------------------------------------------------------------------------------


 

(c)           [Intentionally Omitted].

 

Section 3.5             Apportionment, Application, and Reversal of Payments. 
Except as otherwise expressly provided herein  (including, without limitation,
in Section 15.23), aggregate principal and interest payments shall be
apportioned ratably among the Lenders (according to the unpaid principal balance
of the Term Loan to which such payments relate held by each Lender) and payments
of the fees shall, as applicable, be apportioned ratably among the Lenders as of
the date such fees are received by the Agent.  Except as specifically provided
otherwise herein (including, without limitation, in Section 15.23) or in the
Financing Order, all payments shall be remitted to the Agent and all such
payments not constituting payment of specific fees, and all proceeds of Accounts
or other Collateral received by the Agent, shall be applied, ratably, subject to
the provisions of this Agreement, FIRST, to pay any interest or fees then due
with respect to, or which constitute, Obligations, SECOND, to pay or prepay
principal of the Term Loan under this Agreement, and THIRD, to the payment of
any other Obligation.  The Agent shall promptly distribute to each Lender,
pursuant to the applicable wire transfer instructions received from each Lender
in writing, such funds as it may be entitled to receive.

 

Section 3.6             Indemnity for Returned Payments.  If, after receipt of
any payment which is applied to the payment of all or any part of the
Obligations, the Agent or any Lender is for any reason compelled to surrender
such payment or proceeds to any Person because such payment or application of
proceeds is invalidated, declared fraudulent, set aside, determined to be void
or voidable as a preference, impermissible set-off, or a diversion of trust
funds, or for any other reason, then the Obligations or part thereof intended to
be satisfied shall be revived and continued and this Agreement shall continue in
full force as if such payment or proceeds had not been received by the Agent or
such Lender and the Borrowers shall be liable to pay to the Agent and the
Lenders, and hereby do indemnify the Agent and the Lenders and hold the Agent
and the Lenders harmless for, the amount of such payment or proceeds
surrendered.  The provisions of this Section 3.6 shall be and remain effective
notwithstanding any contrary action which may have been taken by the Agent or
any Lender in reliance upon such payment or application of proceeds, and any
such contrary action so taken shall be without prejudice to the Agent’s and the
Lenders’ rights under this Agreement and shall be deemed to have been
conditioned upon such payment or application of proceeds having become final and
irrevocable.  The provisions of this Section 3.6 shall survive the termination
of this Agreement.

 

Section 3.7             The Agent’s Books and Records.  The Obligors agree that
the Agent’s books and records showing the Obligations and the transactions
pursuant to this Agreement and the other Loan Documents shall be admissible in
any action or proceeding arising therefrom, and shall constitute rebuttably
presumptive proof thereof, irrespective of whether any Obligation is also
evidenced by a promissory note or other instrument.  Such books and records
shall be deemed correct, accurate, and binding on the Borrowers and an account
stated (except for corrections of errors discovered by the Agent) in the absence
of evidence to the contrary.  In the event a timely written notice of objections
is given by the Borrowers, only the items to which exception is expressly made
will be considered to be disputed by the Borrowers.

 

27

--------------------------------------------------------------------------------


 

ARTICLE 4

 

CASH COLLATERAL ACCOUNTS

 

Section 4.1             Cash Collateral Accounts.

 

(a)           All cash of the Obligors shall be deposited by the Obligors in one
or more accounts subject to the perfected Agent’s Lien by virtue of, and having
the priority set forth in, the Financing Order and, except for the Main
Operating Account, if at any time required by the Agent upon the occurrence and
during the continuance of an Event of Default, under its exclusive dominion and
control upon written notice to the General Partner and the applicable financial
institution.  Such funds shall be held in a Cash Collateral Account until such
time as the amounts held therein are applied by the relevant Obligors to pay
expenses or otherwise used in accordance with this Agreement.  So long as no
Event of Default shall have occurred and be continuing, amounts held in a Cash
Collateral Account shall be available to the Obligors for use in a manner or for
a purpose not prohibited by this Agreement.  During the existence of an Event of
Default all amounts held in any Cash Collateral Account (other than amounts held
in the Main Operating Account subject to the Liens in favor of the Adequate
Protection Parties (as defined in the Financing Order)), at the election of the
Agent, shall be applied as required by Section 11.2(e); provided that during the
existence of an Event of Default (1) notwithstanding the existence of such Event
of Default or an acceleration of the Obligations, funds in the Main Operating
Account that are not subject to the first priority Agent’s Lien shall not be
transferred out of the Main Operating Account other than for ordinary course
expenditures to protect and preserve the Collateral (including all documented
payroll expenses (including benefits), operating expenses of the Properties,
taxes, insurance premiums, ground rents with respect to the Properties, and cash
management, in each case, in the ordinary course of business, and the adequate
protection payments) and (2) funds in any Cash Collateral Account that are
subject to the first priority Agent’s Lien (x) may, until otherwise directed by
Agent, be transferred out of the Cash Collateral Accounts only for ordinary
course expenditures to protect and preserve the Collateral (including all
documented payroll expenses (including benefits), operating expenses of the
Properties, taxes, insurance premiums, ground rents with respect to the
Properties, and cash management, in each case, in the ordinary course of
business and (y) at the Agent’s sole discretion and with the consent of the
Majority Lenders, any funds in the Cash Collateral Accounts that are subject to
the first priority Agent’s Lien may instead be applied at the direction of the
Agent.

 

(b)           If no Event of Default has occurred and is continuing, the
Obligors may invest the funds in any Cash Collateral Account as permitted by the
Bankruptcy Court.

 

(c)           Notwithstanding the foregoing, GGMI shall maintain one or more
accounts for the collection of the revenues and income of GGMI and its
Subsidiaries.  GGMI shall pay its expenses and the expenses of its Subsidiaries
from such account consistent with its past practices.

 

(d)           The Obligors shall cause the Negative Pledge Debtors to use all
cash of the Negative Pledge Debtors only in accordance with (a) the Cash
Management Order, the Tenant

 

28

--------------------------------------------------------------------------------


 

Obligations Order and the Financing Order or (b) the applicable confirmation
order, if any, heretofore entered by the Bankruptcy Court.

 

ARTICLE 5

 

TAXES, YIELD PROTECTION, AND ILLEGALITY

 

Section 5.1             Taxes.

 

(a)           Any and all payments by any Obligor to a Lender or the Agent under
this Agreement and any other Loan Document shall be made free and clear of, and
without deduction or withholding for any Taxes, except as provided below.  In
addition, the Borrowers shall pay all Other Taxes.

 

(b)           The Borrowers shall indemnify and hold harmless each Lender and
the Agent for the full amount of Taxes or Other Taxes (including any Taxes or
Other Taxes imposed by any jurisdiction on amounts payable under this
Section 5.1) paid by such Lender or the Agent and any liability (including
penalties, interest, additions to tax, and expenses) arising therefrom or with
respect thereto, whether or not such Taxes or Other Taxes were correctly or
legally asserted.  Payment under this indemnification shall be made within 30
days after the date such Lender or the Agent makes written demand therefor
accompanied by a certificate setting forth in reasonable detail the amount and
calculation of any indemnification payment so requested by such Lender or the
Agent.  However, no Lender shall be entitled to any amounts under this
Section 5.1 to the extent that the event giving rise to such Taxes or Other
Taxes occurred more than one hundred and twenty (120) days prior to the date
notice and demand therefor was given to the Borrowers.

 

(c)           If any Obligor shall be required by law to deduct or withhold any
Taxes or Other Taxes from or in respect of any sum payable hereunder to any
Lender or the Agent, then:

 

(i)            the sum payable shall be increased as necessary so that after
making all required deductions and withholdings (including deductions and
withholdings applicable to additional sums payable under this Section 5.1) such
Lender or the Agent, as the case may be, receives an amount equal to the sum it
would have received had no such deductions or withholdings been made;

 

(ii)           such Obligor shall make such deductions and withholdings; and

 

(iii)          such Obligor shall pay the full amount deducted or withheld to
the relevant Governmental Authority or other authority in accordance with any
Legal Requirements.

 

(d)           No Obligor shall be required to increase any amounts payable to a
Lender (including an Assignee) or the Agent with respect to any Taxes under this
Section 5.1 where (i) such Taxes are attributable to the failure of the Agent or
such Lender to comply with the requirements of Section 14.10 or (ii) the
obligation to withhold amounts with respect to Taxes existed on the date (A) the
Agent or such Lender became a party to this Agreement or (B) with respect to
payments to a Lender which changes its applicable lending office by designating
a

 

29

--------------------------------------------------------------------------------


 

different lending office (a “New Lending Office”), the date such Lender
designated such New Lending Office with respect to the Term Loan.

 

(e)           If the Agent or a Lender determines in its sole discretion that it
has received a refund or credit that is attributable to any Taxes or Other Taxes
as to which the Agent or such Lender has been indemnified by an Obligor, or with
respect to which the Obligor has paid an additional amount hereunder, the Agent
or such Lender shall within 30 days after the date of such receipt pay over the
amount of such refund or credit (to the extent so attributable) to such
Obligor.  If a Governmental Authority later determines that the Agent or such
Lender is not entitled to such refund or credit, such Obligor shall return the
amount of such refund or credit to the Agent or Lender upon written demand.

 

(f)            Within a reasonable period after the date of any payment by any
Obligor of Taxes or Other Taxes pursuant to this Article 5, such Obligor shall
furnish the Agent the original or a certified copy of a receipt evidencing
payment thereof, or other evidence of payment reasonably satisfactory to the
Agent.

 

(g)           Notwithstanding any other provision contained herein, if a Lender
is classified for U.S. federal income tax purposes as a partnership and is
composed of partners, which if such partners were themselves Non-U.S. Lenders
would be required to provide the documentation described in Section 14.10, then
Section 5.1 hereof shall be applied to payments to such Lender as if such
payments were made directly to the partners of such Lender provided such Lender
obtains from such partners the documents described in Section 14.10 and provides
such documentation to the Agent and Borrowers.

 

Section 5.2             [Intentionally Omitted].

 

Section 5.3             Certificates of Lenders.  Any Lender claiming
reimbursement or compensation under this Article 5 shall deliver to the
Borrowers (with a copy to the Agent) a certificate setting forth in reasonable
detail the amount and calculation of the funds payable to such Lender hereunder
and such certificate shall be presumed to be correct and binding on the
Borrowers.  To the extent any Lender receives a refund of all or a portion of
the Additional Lender Amounts, such Lender shall promptly remit the same to the
Borrowers.

 

Section 5.4             Replacement of Lenders.  If (i) any Lender requests
reimbursement or compensation under this Article 5, (ii) if any Lender refuses
to consent to an amendment, modification, supplement or waiver required pursuant
to Section 13.2 with respect to any Loan Document which has otherwise been
approved by Majority Lenders or (iii) any Lender becomes insolvent or has its
assets become subject to a receiver, liquidator, trustee, custodian or other
officer having similar powers, then Borrowers may, at their sole expense and
effort, upon notice to such Lender and Agent, require such Lender to assign and
delegate at par (in accordance with Section 13.3), all of its interests, rights
and obligations in connection with the Term Loan under this Agreement and the
related Loan Documents to an Eligible Assignee that shall assume such
obligations (which assignee may be another Lender, if a Lender accepts such
assignment); provided that if a Lender is being replaced as a result of a
request for reimbursement or compensation under this Article 5 with respect to
taxes, costs or other amounts being incurred

 

30

--------------------------------------------------------------------------------


 

generally by the other Lenders, such Lender may only be replaced by an Eligible
Assignee that will alleviate the need for the reimbursement or payment of such
taxes, costs or other amounts.

 

A Lender shall not be required to make any such assignment or delegation if,
prior thereto, as a result of a waiver by such Lender or otherwise, the
circumstances entitling Borrowers to require such assignment and delegation
cease to apply.

 

Each Lender hereby grants to the Agent an irrevocable power of attorney (which
power is coupled with an interest) to execute and deliver, on behalf of such
Lender as assignor, any Assignment and Acceptance necessary to effectuate any
assignment of such Lender’s interests hereunder in the circumstances
contemplated by, and in accordance with, this Section 5.4.

 

Section 5.5             Survival.  The agreements and obligations of the
Obligors in this Article 5 shall survive the payment of all other Obligations.

 

ARTICLE 6

 

COLLATERAL

 

Section 6.1             Grant of Security Interest.

 

(a)           As security for all Obligations, each Obligor hereby collaterally
assigns and grants to the Agent, for the benefit of the Agent and the Lenders, a
continuing security interest in, Lien on, assignment of, all of the following
property and assets of such Obligor, whether now owned or existing or hereafter
acquired or arising, regardless of where located:

 

(i)            all Accounts, including all credit enhancements therefor;

 

(ii)           all contract rights, including, without limitation, all rights of
such Obligor as either lessor or lessee under any lease or rental agreement of
real or personal property, including, without limitation, each Lease;

 

(iii)          all chattel paper;

 

(iv)          all documents;

 

(v)           all instruments;

 

(vi)          all supporting obligations and letter-of-credit rights;

 

(vii)         all General Intangibles (including, without limitation, payment
intangibles, intercompany accounts, and software);

 

(viii)        all inventory and other goods;

 

(ix)           all equipment and fixtures;

 

(x)            all Investment Property (except as provided in the last sentence
of this Section 6.1(a) below);

 

(xi)           all money, cash, cash equivalents, securities, and other property
of any kind;

 

31

--------------------------------------------------------------------------------


 

(xii)          the Cash Collateral Accounts, each Prepayment Cash Collateral
Account and all other deposit accounts and all other credits and balances with
and other claims against any financial institution;

 

(xiii)         all notes, and all documents of title;

 

(xiv)        all books, records, and other property related to or referring to
any of the foregoing, including, without limitation, books, records, account
ledgers, data processing records, computer software and other property, and
General Intangibles at any time evidencing or relating to any of the foregoing;

 

(xv)         all commercial tort claims listed on Schedule 6.1 and disclosed
from time to time to the Agent pursuant to the terms of this Agreement;

 

(xvi)        if such Obligor is a Debtor, all Real Estate owned or leased by
such Obligor;

 

(xvii)       all other personal property of such Obligor, excluding any
avoidance actions under Chapter 5 of the Bankruptcy Code and recoveries
therefrom; and

 

(xviii)      all accessions to, substitutions for, and replacements, products,
and proceeds of any of the foregoing, including, but not limited to, proceeds of
any insurance policies, claims against third parties, and condemnation or
requisition payments with respect to all or any of the foregoing.

 

All of the foregoing and all other property of such Obligor in which the Agent
or any Lender may at any time be granted a Lien, is herein collectively referred
to as the “Collateral.”  Notwithstanding anything herein to the contrary, in no
event shall the Collateral (or any component term thereof) include or be deemed
to include (i) the Capital Stock of any Foreign Subsidiary, other than 65% in
total voting power of such Capital Stock and 100% of non-voting Capital Stock,
in each case, of a first tier Foreign Subsidiary of any Obligor, (ii) any
contracts, instruments, licenses, license agreements or other documents (or any
rights thereunder), to the extent (and only to the extent) that the grant of a
security interest would (A) constitute a violation of a restriction in favor of
a third party on such grant, (B) give any other party to such contract,
instrument, license, license agreement or other document the right to terminate
its obligations thereunder, or (C) violate any law; provided that the limitation
set forth in this clause (ii) above shall not affect, limit, restrict or impair
the grant by an Obligor of a security interest pursuant to this Agreement in any
such right, to the extent that an otherwise applicable prohibition or
restriction on such grant is rendered ineffective by any applicable law,
including the UCC or the Bankruptcy Code, (iii) any direct or indirect interest
in any Capital Stock of any joint venture, partnership or other entity if and
for so long as the grant of such security interest or Lien shall constitute a
default under or termination pursuant to the terms of the joint venture
agreement, partnership agreement or other organizational documents of, or
contract, mortgage or other debt agreements or other agreement of (or covering
or purporting to cover the assets of) such joint venture, partnership or entity
or its direct or indirect parent, or require the payment of a fee, penalty or
similar increased costs or result in the loss of economic benefit or the
abandonment or invalidation of such Obligor’s or any Subsidiary’s interest in
such Capital Stock or shall otherwise adversely impact such interest in such
joint venture, partnership or other entity; provided that the limitation set
forth in this clause (iii) above shall not affect, limit, restrict or impair the
grant by an Obligor of a security interest pursuant to this Agreement in any
such right,

 

32

--------------------------------------------------------------------------------


 

to the extent that an otherwise applicable prohibition or restriction on such
grant is rendered ineffective by any applicable law, including the UCC or the
Bankruptcy Code, (iv) any Ground Lease of a Debtor which has been assumed
pursuant to Section 365 of the Bankruptcy Code if the granting of a Lien
hereunder would cause a default under or allow the termination of such Ground
Lease (it being agreed that, to the extent the Lien granted pursuant to this
Section 6.1 attaches to any such Ground Lease prior to a Debtor’s assumption
thereof, and the granting of a Lien hereunder would cause a default under or
allow the termination of such Ground Lease, such Lien shall automatically be
released upon such assumption and any Mortgage evidencing such Lien shall
automatically terminate with respect to such Ground Lease), (v) the Gift Card
and Lotto Accounts and (vi) any Real Estate of GGMI; provided, further, that any
such security interest and Lien shall attach immediately and automatically after
any such disqualifying condition specified in clause (ii) or (iii) of this
paragraph shall cease to exist.

 

(b)           All of the Obligations shall be secured by all of the Collateral.

 

Section 6.2             Perfection and Protection of Security Interest.

 

(a)           Each Obligor shall, as applicable, at such Obligor’s expense,
perform all steps reasonably requested by the Agent at any time to perfect,
maintain, protect, and enforce the Agent’s Liens, including:  upon an Event of
Default, delivering to the Agent (1) the originals of all instruments,
documents, and chattel paper, and all other Collateral of which the Agent
reasonably determines it should have physical possession in order to perfect and
protect the Agent’s security interest therein, duly pledged, endorsed, or
assigned to the Agent without restriction, (2) warehouse receipts covering any
portion of the Collateral located in warehouses and for which warehouse receipts
are issued, (3) certificates of title (excluding deeds for Real Estate) covering
any portion of the Collateral for which certificates of title have been issued
and (4) all letters of credit on which such Obligor is named beneficiary. 
Notwithstanding anything to the contrary contained herein, no Obligor shall be
required to obtain, maintain or provide any (x) mortgage or deed of trust
(except as set forth in Section 6.3 below), title insurance commitment or policy
or survey, in each case, in respect of any Property or (y) lockbox agreement,
deposit account control agreement (or similar agreement), or securities account
control agreement (or similar agreement), in each case, in respect of any
Collateral.

 

(b)           To the extent permitted by any Legal Requirement, the Agent may
file, without any Obligor’s signature, one or more financing statements
disclosing the Agent’s Liens on the Collateral; provided that the Agent will not
file any financing statement against any Obligor if such filing would require
the payment of any documentary, intangibles or similar fees or taxes (other than
customary filing charges per page and nominal fees and taxes) except filings
reasonably necessary to perfect the Agent’s Liens with respect to (i) any
Obligor organized as of the date hereof in a jurisdiction where the filing of
financing statements would not require the payment of such fees or taxes, if
such Obligor reorganizes in another jurisdiction or (ii) any assets over which
the Agent’s Liens are or have been perfected pursuant to the terms hereof, if
such assets are transferred by any Obligor to an Obligor organized in another
jurisdiction.

 

(c)           To the extent any Obligor is or becomes the issuer of any
Investment Property that is Collateral (in such capacity, an “Issuer”), each
Obligor agrees as follows with respect to such Investment Property, but subject
to the terms of any documents or agreements entered

 

33

--------------------------------------------------------------------------------


 

into prior to the Closing Date creating or evidencing any Pre-Petition Lien with
respect to such Investment Property:

 

(i)            All such Investment Property issued by such Issuer, all warrants,
and all non-cash dividends and other non-cash distributions in respect thereof
at any time registered in the name of, or otherwise deliverable to, any Obligor,
shall be delivered directly to the Agent, for the account of such Obligor, at
the Agent’s address for notices set forth in Section 15.7.

 

(ii)           All cash dividends, cash distributions, and other cash or cash
equivalents in respect of such Investment Property at any time payable or
deliverable to any Obligor shall be deposited into the Cash Collateral Account.

 

(iii)          Such Issuer will not acknowledge any transfer or encumbrance in
respect of such Investment Property to or in favor of any Person other than the
Agent or a Person designated by the Agent in writing.

 

Section 6.3             Delivery of Mortgages.  Within ten (10) days of the
Funding Date, the applicable Obligor shall deliver mortgages with respect to
each of the Primary Properties substantially in the relevant form attached
hereto as Exhibit I-1 or I-2 appropriately completed, with such state specific
changes as are necessary to create a Lien on the applicable Real Estate in such
state and otherwise in a form described in Schedule 6.3 (each, a “Mortgage” and,
collectively, the “Mortgages”); provided however, the Deferred Mortgage shall
not be filed or recorded prior to the earlier to occur of (i) December 1, 2010,
(ii) the occurrence and continuance of an Event of Default and (iii) the
termination of the Investment Agreement in accordance with its terms.

 

Section 6.4             Title to, Liens on, and Use of Collateral.  Each Obligor
represents and warrants to the Agent and the Lenders and agrees with the Agent
and the Lenders that:  (a) all of the Collateral owned by such Obligor is and
will (subject to dispositions permitted hereunder) continue to be owned by such
Obligor free and clear of all Liens whatsoever, except for Permitted Liens,
(b) the Agent’s Liens in the Collateral will not be junior in priority to any
prior Lien other than the Carve-Out, the Pre-Petition Liens and Liens described
in clauses (b), (c), (d), (e), (f), (g), (i) (to the extent, and only to the
extent, set forth in the Financing Order), (j) (to the extent, and only to the
extent, so agreed by the Majority Lenders), (m), (n), (o), (p), (s), (t),
(u) and (v) (to the extent existing on the Entry Date) of the definition of
“Permitted Liens” and (c) such Obligor will use, store, and maintain the
Collateral owned by such Obligor with all reasonable care.  The inclusion of
proceeds in the Collateral shall not be deemed to constitute the Agent’s or any
Lender’s consent to any sale or other disposition of the Collateral except as
expressly permitted herein.

 

Section 6.5             Access and Examination; Confidentiality.

 

(a)           The Agent (or its representatives and/or advisors) may at
reasonable times during regular business hours as may be requested by the Agent
upon reasonable advance notice, and at any time when an Event of Default exists,
upon reasonable notice to the Borrowers have access to, examine, audit, make
extracts from or copies of, and inspect any or all of the Obligors’ records,
files, and books of account and the Collateral, and discuss the Obligors’
affairs with executive officers of any Obligor.

 

34

--------------------------------------------------------------------------------


 

(b)           The Agent and each Lender severally agree to take normal and
reasonable precautions and exercise due care to maintain the confidentiality of
all financial information and other information relating to the Borrowers and
each Debtor, except to the extent that such information (i) was or becomes
generally available to the public other than as a result of disclosure by the
Agent or such Lender or (ii) was or becomes available on a nonconfidential basis
from a source other than a Debtor (so long as such source is not known to Agent,
such Lender or any of their respective Affiliates to be bound by confidentiality
obligations to any Debtor).  Notwithstanding the foregoing, the Agent and any
Lender may disclose any such information (1) pursuant to any requirement of any
Governmental Authority to which the Agent or such Lender is subject or in
connection with an examination of the Agent or such Lender by any such
Governmental Authority, (2) pursuant to subpoena or other court process,
(3) when appropriate to do so in accordance with the provisions of any
applicable Legal Requirement, (4) to the extent reasonably necessary in
connection with any litigation or proceeding between or among any Obligor and
the Agent, any Lender, or their respective Affiliates or any other litigation or
proceeding to which the Agent, any Lender, or their respective Affiliates may be
party arising out of or related to this Agreement, any other Loan Document, or
any transaction contemplated herein, (5) to the extent reasonably required in
connection with the exercise of any right or remedy hereunder or under any other
Loan Document, (6) to the Agent’s or such Lender’s directors, officers,
employees, managers,  independent auditors, accountants, attorneys, and other
professional advisors on a “need to know” basis for use in connection with this
Agreement and the other Loan Documents, (7) to any prospective Participant or
Assignee, actual or potential and (8) to its Affiliates  on a “need to know”
basis for use in connection with this Agreement and the other Loan Documents;
provided that the receiving parties pursuant to subsections (6), (7) and
(8) above, agree to keep such information confidential to the same extent
required of the Agent and the Lenders hereunder.  The obligations of each party
contained in this Section 6.5(b) shall continue for a period of three (3) years
after such party ceases to be a party to this Agreement.

 

Section 6.6             Documents, Instruments, and Chattel Paper.  Each Obligor
represents and warrants to the Agent and the Lenders that (a) to its Knowledge
all documents, instruments, and chattel paper describing, evidencing, or
constituting Collateral owned by such Obligor, and all signatures and
endorsements thereon of any Obligor, are and will be complete, valid, and
genuine in all material respects, and (b) all goods evidenced by such documents,
instruments, and chattel paper are and will be owned by such Obligor, free and
clear of all Liens other than Permitted Liens.

 

Section 6.7             Right to Cure.  Upon the occurrence and during the
continuance of an Event of Default, the Agent may, in its reasonable discretion,
and shall, at the direction of the Majority Lenders and upon ten (10) days
notice to the applicable Obligor, pay any amount or do any act required of any
Obligor hereunder or under any other Loan Document in order to preserve,
protect, maintain, or enforce the Obligations, the Collateral, or the Agent’s
Liens therein, and which any Obligor fails to pay or do, including payment of
any judgment against any Obligor, any insurance premium, any warehouse charge,
any finishing or processing charge, any landlord’s or bailee’s claim, and any
other obligation secured by a Lien upon or with respect to the Collateral;
provided, however, that the Agent’s obligations to make any payments under this
Section 6.7 shall only arise to the extent the Agent receives sufficient funds
from the Lenders to make such payments; provided further that neither the Agent
nor the Lenders shall

 

35

--------------------------------------------------------------------------------


 

pay any amount (i) being diligently contested by appropriate proceedings or
(ii) in respect of any Pre-Petition Lien.  All payments that the Agent makes
under this Section 6.7 and all out-of-pocket costs and reasonable expenses that
the Agent pays or incurs in connection with any reasonable action taken by it
hereunder shall be considered part of the Obligations and shall bear interest
until repaid at the Default Rate.  Any payment made or other action taken by the
Agent under this Section 6.7 shall be without prejudice to any right to assert
an Event of Default hereunder and to proceed thereafter as herein provided.

 

Section 6.8             Power of Attorney.  Upon the occurrence of and during
the continuance of an Event of Default, each Obligor hereby appoints the Agent
and the Agent’s designee(s) as such Obligor’s attorney to sign such Obligor’s
name on any invoice, bill of lading, warehouse receipt, or other document of
title relating to any Collateral, on drafts against customers, on assignments of
Accounts, on notices of assignment, financing statements, and other public
records and to file any such financing statements permitted under this Agreement
by electronic means with or without a signature as authorized or required by
applicable law or filing procedure.  Each Obligor ratifies and approves all acts
of such attorney.  This power, being coupled with an interest, is irrevocable
until this Agreement has been terminated and the non-contingent Obligations have
been fully satisfied.

 

Section 6.9             The Agent’s and Lenders’ Rights, Duties, and
Liabilities.  The Obligors assume all responsibility and liability arising from
or relating to the use, sale, or other disposition of the Collateral.  The
Obligations shall not be affected by any failure of the Agent or any Lender to
take any steps to perfect the Agent’s Liens or to collect or realize upon the
Collateral, nor shall loss of or damage to the Collateral release any Obligor
from any of the Obligations.

 

Section 6.10           Site Visits, Observations, and Testing.  The Agent and
its representatives will have the right at any commercially reasonable time, and
upon reasonable advance notice to the applicable Obligor and subject to the
terms and conditions of any applicable Ground Lease or other Lease, to enter and
visit the Real Estate of any Obligor constituting Collateral for the purposes of
observing such Real Estate and taking and removing soil or groundwater samples
on any part of such Real Estate (a) upon prior consultation with such Obligor
where the Agent reasonably believes there exists the presence of a Contaminant
at concentrations exceeding those allowed by Environmental Laws that could
reasonably be expected to materially and adversely affect the value of such Real
Estate or (b) at any time during the existence of an Event of Default; provided
that in the event such Real Estate is leased by a Obligor, such observing and
testing shall be conducted in accordance with the terms of the Ground Lease with
respect to such Real Estate and in observation of the rights of any Tenant.  The
Agent is under no duty, however, to visit or observe such Real Estate or to
conduct tests, and any such acts by the Agent will be solely for the purposes of
protecting the Agent’s Liens and preserving the Agent and the Lenders’ rights
and remedies under this Agreement.  No site visit, observation, or testing by
the Agent and the Lenders will result in a waiver of any Default or Event of
Default or impose any liability on the Agent or the Lenders other than for
damages incurred as a result of the gross negligence, willful misconduct, bad
faith or breach of the Loan Documents by the Agent or any Lender.  In each
instance, the Agent will give such Obligor reasonable notice before entering
such Real Estate or any other place the Agent is permitted to enter under this
Section 6.10.  The Agent will make reasonable efforts to avoid interfering with

 

36

--------------------------------------------------------------------------------


 

any use of such Real Estate or any other property in exercising any rights
provided hereunder.  The Agent agrees to indemnify, defend and hold harmless
such Obligor from any loss or liability arising from damages caused to Real
Estate or any personal property by Agent’s representatives’ actions taken under
the authority granted by this Section 6.10.  The Agent agrees that any
environmental professional retained to perform the taking and removing soil or
groundwater samples under this Section 6.10 shall be reasonably qualified and
possess reasonable levels of insurance naming Borrowers and any other relevant
Obligor as an additional insured for the environmental sampling the
environmental professional has been retained to conduct.

 

Section 6.11           Joinder of Subsidiaries.  Promptly upon any
(a) wholly-owned Subsidiary (other than a Foreign Subsidiary or a Negative
Pledge Debtor) of the Borrowers or its property becoming subject to the Case or
(b) any wholly-owned Subsidiary (other than a Foreign Subsidiary) that is a
Negative Pledge Debtor avoiding or having avoided or repaid or discharged the
Pre-Petition Liens securing such Subsidiary’s Prior Lien Debt (other than
pursuant to a refinancing permitted by this Agreement), the Borrowers shall
cause such Subsidiary to execute and deliver to the Agent a joinder agreement
and a Guaranty Supplement pursuant to which such Subsidiary will become a party
hereto for the purposes of guaranteeing the Obligations and granting the Agent
Liens on the Collateral of such new Subsidiary of a type described in the
definition of Collateral and such Subsidiary shall (a) obtain such orders from
the Bankruptcy Court in the Case as the Agent may reasonably request to effect
such joinder and such guarantee and (b) execute and deliver such other
instruments, certificates, supplements to the Schedules and agreements in
connection herewith and therewith as the Agent may reasonably request subject to
the limitations set forth in Section 6.2.

 

Section 6.12           Voting Rights, etc. in Respect of Investment Property.

 

(a)           So long as no Event of Default shall be in existence and the
relevant Obligor has not received a written notice pursuant to
Section 6.12(b) (i) each Obligor shall be entitled to exercise any and all
voting and other consensual rights (including, without limitation, the right to
give consents, waivers, and notifications in respect of any securities)
pertaining to its Investment Property or any part thereof; provided that without
the prior written consent of the Majority Lenders, no vote shall be cast or
consent, waiver, or ratification given or action taken which would (A) be
inconsistent with or violate any provision of this Agreement or any other Loan
Document in any material respect or (B) amend, modify, or waive any material
term, provision, or condition of the certificate of incorporation, bylaws,
certificate of formation, or other charter document or other agreement relating
to, evidencing, providing for the issuance of, or securing any such Investment
Property, in any manner that would materially impair such Investment Property or
the Agent’s Liens therein and (ii) each Obligor shall be entitled to receive,
and each Obligor must, promptly following its receipt, deposit into the Cash
Collateral Accounts, any and all dividends and interest paid in respect of any
of such Investment Property (unless otherwise required, or permitted to be used,
by this Agreement, including uses permitted under Section 9.13).

 

(b)           During the existence of an Event of Default, (i) the Agent may,
upon written notice to the relevant Obligor, transfer or register in the name of
the Agent or any of its nominees, for the benefit of the Agent and the Lenders,
any or all of the Collateral consisting of Investment Property, the proceeds
thereof (in cash or otherwise), and all liens, security,

 

37

--------------------------------------------------------------------------------


 

rights, remedies, and claims of any Obligor with respect thereto (as used in
this Section 6.12 collectively, the “Pledged Collateral”) held by the Agent
hereunder, and the Agent or its nominee may thereafter, after written notice to
the applicable Obligor, exercise all voting and corporate rights at any meeting
of any corporation, partnership, or other business entity issuing any of the
Pledged Collateral and any and all rights of conversion, exchange, subscription,
or any other rights, privileges, or options pertaining to any of the Pledged
Collateral as if it were the absolute owner thereof, including, without
limitation, the right to exchange at its discretion any and all of the Pledged
Collateral upon the merger, consolidation, reorganization, recapitalization, or
other readjustment of any corporation, partnership, or other business entity
issuing any of such Pledged Collateral or upon the exercise by any such issuer
or the Agent of any right, privilege, or option pertaining to any of the Pledged
Collateral, and in connection therewith, to deposit and deliver any and all of
the Pledged Collateral with any committee, depositary, transfer agent,
registrar, or other designated agency upon such terms and conditions as it may
determine, all without liability except to account for property actually
received by it, but the Agent shall have no duty to exercise any of the
aforesaid rights, privileges, or options, and the Agent shall not be responsible
for any failure to do so or delay in so doing, (ii) to the extent permitted
under Legal Requirements, after the Agent’s giving of the notice specified in
clause (i) of this Section 6.12(b) all rights of any Obligor to exercise the
voting and other consensual rights which it would otherwise be entitled to
exercise pursuant to Section 6.12(a)(i) and to receive the dividends, interest,
and other distributions which it would otherwise be authorized to receive and
retain thereunder shall be suspended until such Event of Default shall no longer
exist, and all such rights shall, until such Event of Default shall no longer
exist, thereupon become vested in the Agent which shall thereupon have the sole
right to exercise such voting and other consensual rights and to receive and
hold as Pledged Collateral such dividends, interest, and other distributions,
(iii) all dividends, interest, and other distributions which are received by any
Obligor contrary to the provisions of this Section 6.12(b) shall be received in
trust for the benefit of the Agent, shall be segregated from other funds of such
Obligor and shall be forthwith deposited into the Cash Collateral Accounts as
Collateral in the same form as so received (with any necessary endorsement), and
(iv) each Obligor shall execute and deliver (or cause to be executed and
delivered) to the Agent all such proxies and other instruments as the Agent may
reasonably request for the purpose of enabling the Agent to exercise the voting
and other rights which it is entitled to exercise pursuant to this
Section 6.12(b) and to receive the dividends, interest, and other distributions
which it is entitled to receive and retain pursuant to this Section 6.12(b).

 

Section 6.13           Remedies.  Neither the Agent nor any Lender shall take
any action under this Article 6 (or similar provisions of any Loan Document)
except after the five Business Day waiting period in accordance with the
Financing Order.

 

ARTICLE 7

 

BOOKS AND RECORDS; FINANCIAL INFORMATION; NOTICES

 

Section 7.1             Books and Records.  The Borrowers shall maintain, at all
times, correct and complete books, records, and accounts to enable the
preparation of its financial statements, on a consolidated basis, in accordance
with GAAP.

 

38

--------------------------------------------------------------------------------


 

Section 7.2             Financial Information.  The Borrowers will furnish, or
cause to be furnished, to the Agent, the following:

 

(a)           As soon as available, but in any event not later than 90 days
after the close of each Fiscal Year, an audited consolidated balance sheet and
consolidated statements of income and cash flow for the General Partner and its
consolidated Subsidiaries for such Fiscal Year, and with respect to such audited
financial statements, setting forth in comparative form figures for the previous
Fiscal Year, all in reasonable detail, fairly presenting, in all material
respects, the financial position and the results of operations of the General
Partner and its consolidated Subsidiaries as at the date thereof and for the
Fiscal Year then ended in accordance with GAAP.  Such financial statements shall
be examined in accordance with generally accepted auditing standards by, and
accompanied by a report thereon (without any qualification or exception as to
the scope of such audit, other than any such qualification or exception arising
as a result of the commencement of the Case or the events leading thereto) of
Deloitte & Touche LLP, other independent certified public accountants of
national standing selected by the General Partner or another firm reasonably
satisfactory to the Agent.  The General Partner authorizes the Agent to
communicate directly with the General Partner’s certified public accountants,
upon reasonable advance notice to the Borrowers, and by this provision,
authorizes those accountants to disclose to the Agent any and all financial
statements and other supporting financial documents and schedules relating to
the General Partner and its consolidated Subsidiaries and to discuss directly
with the Agent the finances and affairs of the General Partner and its
consolidated Subsidiaries; provided that the Borrowers shall have a reasonable
opportunity to participate in such communications.

 

(b)           As soon as available but in any event not later than 45 days after
the end of each of the first three Fiscal Quarters, the unaudited consolidated
balance sheet of the General Partner and its consolidated Subsidiaries as at the
end of such Fiscal Quarter, and unaudited consolidated statements of income for
the General Partner and its consolidated Subsidiaries for such Fiscal Quarter
and for the period from the beginning of the Fiscal Year to the end of such
Fiscal Quarter, all in reasonable detail, fairly presenting, in all material
respects, the financial position and results of operations of the General
Partner and its consolidated Subsidiaries as at the date thereof and for such
periods, in accordance with GAAP (other than presentation of footnotes and
subject to normal year-end audit adjustments).  The General Partner shall
certify by a certificate signed by its chief financial officer that all such
financial statements have been prepared in accordance with GAAP and present
fairly, in all material respects, subject to normal year-end adjustments and the
absence of footnotes, the General Partner’s consolidated financial position as
at the dates thereof and its results of operations for the periods then ended.

 

(c)           [Intentionally Omitted].

 

(d)           With each of the financial statements delivered pursuant to
Section 7.2(a) and Section 7.2(b), the General Partner shall provide to the
Agent a certificate of its chief financial officer or other principal financial
officer in the form of Exhibit E (the “Compliance Certificate”) stating that,
except as explained in reasonable detail in such certificate, no Default or
Event of Default then exists.  If such certificate discloses that a Default or
Event of Default then exists, such certificate shall set forth what action the
Obligors have taken or propose to take with respect thereto.

 

39

--------------------------------------------------------------------------------


 

(e)           Within ten (10) days after the filing thereof or the date the same
are sent, as applicable, the Obligors shall provide to the Agent copies of all
reports, if any, to or other documents filed by the General Partner with the
Securities and Exchange Commission under the Exchange Act, and all reports,
notices, or statements sent (other than routine non-material correspondence) by
the General Partner to all holders of any equity interests of the General
Partner or of any Debt of any Obligor registered under the Securities Act of
1933 or to the trustee under any indenture under which the same is issued, in
each case, unless such statement, report or certificate is made publicly
available by such Obligor.

 

(f)            [Intentionally Omitted].

 

(g)           [Intentionally Omitted].

 

(h)           Promptly after receipt thereof, the General Partner shall provide
to the Agent a copy of the final management letter prepared for the General
Partner by its independent certified public accountants in connection with its
annual audit.

 

(i)            Promptly after any filing thereof, the Obligors shall deliver to
the Agent copies of all written pleadings, motions, applications, financial
information, petitions, schedules, reports, and other papers and documents filed
with the Bankruptcy Court by or on behalf of any Debtor in the Case; provided
that so long as the Agent and its counsel are included on the master service
list in the Case, the requirements of this Section 7.2(i) shall be deemed to
have been satisfied.

 

(j)            [Intentionally Omitted].

 

(k)           The Obligors shall provide to the Agent such additional
information as the Agent (and/or any Lender, acting through the Agent) may from
time to time reasonably request regarding the financial and business affairs of
any Debtor (which additional information may include, without limitation,
(i) the unaudited consolidated balance sheet of the Obligors owning each Primary
Property and any Debtor owning any Negative Pledge Property to the extent
prepared for the holder of the Prior Lien Debt as at the end of each Fiscal Year
or Fiscal Quarter, and unaudited consolidated statements of income for the
Obligors owning each Primary Property and any Negative Pledge Property to the
extent prepared for the holder of the Prior Lien Debt for such period, (ii) an
updated 13-week cash flow forecast of receipts and disbursements on a
consolidated basis, (iii) the cash balance of the Main Operating Account and
(iv) copies of all material written reports and presentations (other than
information which is privileged or confidential in respect of the recipient)
delivered by or on behalf of any Debtor to the official creditors’ committee in
the Case).

 

Documents required to be delivered pursuant to this Section 7.2 may be delivered
electronically and if so delivered, shall be deemed to have been delivered on
the date (i) on which the Borrowers post such documents, or provide a link
thereto on the website of the Securities and Exchange Commission at
http://www.sec.gov or on the website of the General Partner at www.ggp.com (or
such other website address accessible to the Agent and the Lenders as notified
to the Agent in accordance with the terms hereof); or (ii) on which such
documents are posted on the Borrowers’ behalf on IntraLinks/IntraAgency or
another website to which each

 

40

--------------------------------------------------------------------------------


 

Lender and the Agent have access (whether a commercial, third-party website or
whether sponsored by the Agent); provided that the Borrowers shall notify (which
notice may be by facsimile or electronic mail) the Agent of the posting of any
such documents.  Notwithstanding anything to the contrary contained in
clauses (e) and (h) of this Section 7.2, the failure to deliver any notice or
provide any information in accordance therewith shall not constitute a Default
or Event of Default so long as such notice or information is delivered to the
Agent concurrently with the delivery of the financial statements pursuant to
clauses (a) or (b) above for the period in which such relevant notice or
information were to have been given to the Agent.  Notwithstanding anything
contained herein, in every instance the Borrowers shall be required to provide
paper copies of the Compliance Certificates required by Section 7.2(d) to the
Agent; provided, however, that if such Compliance Certificate is first delivered
by electronic means, the date of such delivery by electronic means shall
constitute the date of delivery for purposes of compliance with Section 7.2(d).

 

The Borrowers hereby acknowledge that (a) the Agent will make available to the
Lenders materials and/or information provided by or on behalf of the Obligors
hereunder (collectively, “Obligor Materials”) by posting the Obligor Materials
on IntraLinks or another similar electronic system (the “Platform”) and
(b) certain of the Lenders may be “public-side” Lenders (i.e., Lenders that do
not wish to receive material non-public information with respect to the Obligors
or their securities) (each, a “Public Lender”). The Borrowers hereby agree that
they will identify that portion of the Obligor Materials that may be distributed
to the Public Lenders and that (w) all such Obligor Materials shall be clearly
and conspicuously marked “PUBLIC” which, at a minimum, shall mean that the word
“PUBLIC” shall appear prominently on the first page thereof; (x) by marking
Obligor Materials “PUBLIC,” the Borrowers shall be deemed to have authorized the
Agent and the Lenders to treat such Obligor Materials as not containing any
material non-public information (although it may be sensitive and proprietary)
with respect to the Obligors or their securities for purposes of United States
federal and state securities laws; (y) all Obligor Materials marked “PUBLIC” are
permitted to be made available through a portion of the Platform designated
“Public Investor”; and (z) the Agent shall be entitled to and shall treat any
Obligor Materials that are not marked “PUBLIC” as being suitable only for
posting on a portion of the Platform not designated “Public Investor.”

 

Each Lender acknowledges that circumstances may arise that require it to refer
to Obligor Materials that may contain material non-public information (“Private
Side Communications”).  Accordingly, each Lender agrees that it will use
commercially reasonable efforts to designate at least one individual to receive
Private Side Communications on its behalf in compliance with its procedures and
applicable law and identify such designee (including such designee’s contact
information) on such Lender’s “Administrative Questionnaire.”  Each Lender
agrees to notify the Agent in writing from time to time of such Lender’s
designee’s e-mail address to which notice of the availability of Private Side
Communications may be sent by electronic transmission.

 

Each Lender that elects not to be given access to Private Side Communications
does so voluntarily and, by such election, (i) acknowledges and agrees that the
Agent and other Lenders may have access to Private Side Communications that such
electing Lender does not have and (ii) takes sole responsibility for the
consequences of, and waives any and all claims based on or arising out of, not
having access to Private Side Communications.

 

41

--------------------------------------------------------------------------------


 

The Platform is provided “as is” and “as available.”  The Agent does not warrant
the accuracy or completeness of the Obligor Materials, or the adequacy of the
Platform and expressly disclaims liability for errors or omissions in the
communications.  No warranty of any kind, express, implied or statutory,
including, without limitation, any warranty of merchantability, fitness for a
particular purpose, non-infringement of third party rights or freedom from
viruses or other code defects, is made by Agent in connection with the Obligor
Materials or the Platform.  In no event shall Agent or any Agent-Related Person
have any liability to the Obligors, any Lender or any other person for damages
of any kind, including direct or indirect, special, incidental or consequential
damages, losses or expenses (whether in tort, contract or otherwise) arising out
of any Obligor’s or Agent’s transmission of communications through the Internet,
except to the extent the liability of such person is found in a final
non-appealable judgment by a court of competent jurisdiction to have resulted
from such person’s gross negligence or willful misconduct.

 

Section 7.3                 Notices to the Agent.  The Obligors shall notify the
Agent in writing of the following matters at the following times (which notice
shall set forth, in reasonable detail, the action that the Obligors or any ERISA
Affiliate, as applicable, has taken or proposes to take with respect thereto):

 

(a)           promptly upon obtaining Knowledge of any Default or Event of
Default;

 

(b)           promptly upon obtaining Knowledge of any event or development
which could reasonably be expected to have, or has resulted in, a Material
Adverse Effect;

 

(c)           promptly upon obtaining Knowledge of any pending (or written
threat of any) action, suit, proceeding, or counterclaim by any Person, or any
pending or threatened (in writing) investigation by a Governmental Authority,
which could reasonably be expected to have, or has resulted in, a Material
Adverse Effect;

 

(d)           promptly upon obtaining Knowledge of any pending (or written
threat of any) strike, work stoppage, unfair labor practice claim, or other
labor dispute affecting any Obligor, in each case in a manner which could
reasonably be expected to have, or has resulted in, a Material Adverse Effect;

 

(e)           promptly upon obtaining Knowledge of any violation of any law,
statute, regulation, or ordinance of a Governmental Authority affecting any
Obligor which could reasonably be expected to have, or has resulted in, a
Material Adverse Effect;

 

(f)            promptly after receipt of any notice of any violation by any
Obligor of any Environmental Law which could reasonably be expected to have, or
has resulted in, a Material Adverse Effect or that any Governmental Authority
has asserted that any Obligor is not in compliance with any Environmental Law or
is investigating any Obligor’s compliance therewith, in each case, which could
reasonably be expected to have, or has resulted in, a Material Adverse Effect;

 

(g)           promptly after receipt of any written notice that any Obligor is
or may be liable to any Person as a result of the Release or threatened Release
of any Contaminant or that any Obligor (or Obligor’s Property) is subject to an
Environmental Lien which has priority over the

 

42

--------------------------------------------------------------------------------


 

Agent’s Liens or any investigation by any Governmental Authority evaluating
whether any remedial action is needed to respond to the Release or threatened
Release of any Contaminant which, in each case, could reasonably be expected to
have, or has resulted in, a Material Adverse Effect;

 

(h)           at least 30 days prior to any change in GGMI’s legal name, state
of organization, or form of organization;

 

(i)            upon request, each annual report (Form 5500 series), including
Schedule B thereto, filed with the PBGC, the DOL, or the IRS with respect to
each Pension Plan;

 

(j)            upon request, copies of each actuarial report for any Pension
Plan and annual report for any Multi-employer Plan, and promptly after receipt
thereof by any Obligor or any ERISA Affiliate, copies of the following:  (i) any
notices of the PBGC’s intention to terminate a Pension Plan or to have a trustee
appointed to administer such Pension Plan, (ii) any unfavorable determination
letter from the IRS regarding the qualification of a Pension Plan under
Section 401(a) of the Code or (iii) any notice from a Multi-employer Plan
regarding the imposition of withdrawal liability;

 

(k)           promptly after any Obligor or any ERISA Affiliate has Knowledge
that any of the following events, which could reasonably be expected to have, or
has resulted in, a Material Adverse Effect, has or will occur:  (i) a
Multi-employer Plan has been or will be terminated, (ii) the administrator or
plan sponsor of a Multi-employer Plan intends to terminate a Multi- employer
Plan, or (iii) the PBGC has instituted or will institute proceedings under
Section 4042 of ERISA to terminate a Multi-employer Plan;

 

(l)            promptly upon obtaining Knowledge of any (i) default, breach or
failure to perform alleged in writing on the part of any Debtor under or in
regard to any Major Lease, (ii) default, breach or failure to perform on the
part of any Tenant under any Major Lease or any assertion, in writing, by any
such Tenant or any guarantor of any such Tenant’s obligations under such Major
Lease that such Tenant or guarantor intends to seek to terminate such Major
Lease or the guarantee of the Tenant’s obligations thereunder or
(iii) bankruptcy or similar action relating to any such Tenant or guarantor, in
each case, which could reasonably be expected to have, or has resulted in, a
Material Adverse Effect;

 

(m)          promptly upon obtaining Knowledge of any Casualty that is expected
to result in damages in excess of the Threshold Amount or any Condemnation that
could reasonably be expected to have a material adverse effect on the value of
the relevant Property affected thereby, information regarding such Casualty or
Condemnation (as applicable) in such detail as the Agent may reasonably request;

 

(n)           each Obligor shall deliver to the Agent copies of any written
notices of material default or material event of default relating to any Major
REA served to or by such Debtor which could reasonably be expected to have a
Material Adverse Effect; and

 

(o)           [Intentionally Omitted].

 

43

--------------------------------------------------------------------------------


 

Notwithstanding anything to the contrary contained in clauses (g), (h), (j),
(k), (l), (m), or (n) of this Section 7.3, the failure to deliver any notice or
provide any information in accordance therewith shall not constitute a Default
or Event of Default so long as such notice or information is delivered to the
Agent concurrently with the delivery of the financial statements pursuant to
clauses (a) or (b) of Section 7.2 for the period in which such relevant notice
or information were to have been given to the Agent.  Notwithstanding the
foregoing, notice shall be deemed to have been properly given in respect of the
events, facts or circumstances set forth in this Article 7 if such events, facts
or circumstances are described in any pleading, motion, application, financial
information, petition, schedule, report and other papers or documents filed with
the Bankruptcy Court and available to the Agent.

 

ARTICLE 8

 

GENERAL WARRANTIES AND REPRESENTATIONS

 

Each of the Obligors warrants and represents to the Agent and the Lenders as
follows:

 

Section 8.1                 Authorization, Validity, and Enforceability of this
Agreement and the Loan Documents; No Conflicts.  Subject to entry of the
Financing Order with respect to each Debtor, each Obligor has the power and
authority to execute, deliver, and perform this Agreement and the other Loan
Documents to which it is a party, to incur the Obligations, and to grant to the
Agent the Liens upon the Collateral.  Subject to entry of the Financing Order
with respect to each Debtor, each Obligor has taken all necessary action
(including, without limitation, obtaining approval of its stockholders, general
partners, limited partners, members, or other applicable equity owners, if
necessary) to authorize its execution, delivery, and performance of this
Agreement and the other Loan Documents to which it is a party.  This Agreement
and the other Loan Documents have been duly executed and delivered by each
Obligor and, subject to entry of the Financing Order with respect to each
Debtor, constitute the legal, valid, and binding obligations of each Obligor,
enforceable against it in accordance with their respective terms, except as
enforceability may be limited by bankruptcy, insolvency or similar laws
affecting the enforcement of creditors’ rights generally, and the Cases in
particular.  Each Obligor’s execution, delivery, and performance of this
Agreement and the other Loan Documents to which it is a party do not conflict
with, or constitute a violation or breach of, or constitute a default under, or
result in the creation or imposition of any Lien upon the property of any
Obligor by reason of the terms of (a) any post-petition contract, agreement,
indenture, or instrument to which such Obligor is a party or which is binding
upon it, in each case which, individually or in the aggregate, could reasonably
be expected to have a Material Adverse Effect, (b) any Legal Requirement
applicable to such Obligor which could reasonably be expected to have a Material
Adverse Effect, or (c) the certificate of limited partnership, agreement of
limited partnership, certificate of incorporation, bylaws, or other
organizational or constituent documents, as the case may be, of the Borrowers.

 

Section 8.2                 Validity and Priority of Security Interest;
Administrative Priority.

 

(a)           The provisions of this Agreement and the other Loan Documents
create Liens upon the Collateral in favor of the Agent, for the benefit of the
Agent and the Lenders, which shall be deemed valid and perfected by entry of the
Financing Order with respect to each

 

44

--------------------------------------------------------------------------------


 

Obligor and which shall constitute continuing Liens on the Collateral having
priority over all other Liens on the Collateral (except the Carve-Out and as
provided in Section 6.4), securing all the Obligations.  The Agent shall not be
required to file or record any financing statements, mortgages, notices of Lien
or similar instruments in any jurisdiction or filing office or to take any other
action in order to validate or perfect the Liens and security interest granted
by or pursuant to this Agreement, the Financing Order or any other Loan
Document, except (i) the financing statements naming GGMI and each Emerged
Debtor Guarantor as debtor to be filed with the Secretary of State of the State
of organization for GGMI and each Emerged Debtor Guarantor or (ii) to the extent
not required by Section 6.2(a).  As of the Original Closing Date, GGMI had not
incurred any Debt for borrowed money that was secured by one or more Liens,
except for the Liens created by this Agreement.

 

(b)           Pursuant to Section 364(c)(1) of the Bankruptcy Code, the
Obligations of the Obligors shall at all times constitute allowed administrative
expenses in the Case, having priority over all administrative expenses of and
unsecured claims against the applicable Obligor now existing or hereafter
arising, of any kind or nature whatsoever, including, without limitation, all
administrative expenses of the kind specified in, or arising or ordered under,
Sections 105, 326, 503(b), 506(c), 507(a), 507(b), 546(c), 726, 1113 and 1114 of
the Bankruptcy Code, subject, as to priority, only to the Carve-Out and any
adequate protection Liens granted pursuant to the Financing Order, and shall at
all times be senior to the rights of any Obligor, any Obligor’s estate, and any
successor trustee or estate representative in the Case or any subsequent
proceeding or case under the Bankruptcy Code.

 

(c)           As of the Closing Date, Schedule 8.2(c) sets forth (i) the
Obligors for which a Plan Date has not occurred and (ii) the Obligors for which
a Plan Date has occurred.

 

Section 8.3                 Corporate Name; Prior Transactions.  Except as set
forth on Schedule 8.3, during the past four months, no Obligor has been known by
or used any other corporate name, or been a party to any merger or consolidation
with any Person (other than Affiliates of the Borrower).

 

Section 8.4                 Capitalization; Subsidiaries.  Each Obligor is
(a) duly incorporated, formed, or organized, as the case may be, and validly
existing under the laws of its state of incorporation, formation, or
organization, and (b) qualified to do business as a foreign business entity and
in good standing in each jurisdiction in which the failure to be so qualified or
be in good standing has had, or could reasonably be expected to have, a Material
Adverse Effect, and (c) subject to the entry of the Financing Order with respect
to each Debtor, has all requisite power and authority to conduct its business
and own its property as presently conducted or owned.  As of the Petition Date,
the Capital Stock of each Obligor (other than the General Partner) and each
Subsidiary of an Obligor directly owned by either Borrower or any Subsidiary is
owned beneficially and of record in the amounts and by the Persons set forth on
Schedule 8.4 (other than minor typographical errors and shortening of legal
names).  Each of the Guarantors (other than the Borrowers) and each of the
Negative Pledge Debtors is a Subsidiary of GGPLP.

 

Section 8.5                 Material Agreements.  Except as indicated in
Schedule 8.5 or as may occur as a result of the commencement of the Case,
(a) each of the Material Agreements is in full force and effect and, to the
Knowledge of the Obligors, there are no material defaults thereunder

 

45

--------------------------------------------------------------------------------


 

on the part of any other party thereto which are not subject to the Automatic
Stay or which would reasonably be expected to have a Material Adverse Effect,
and (b) no Debtor is in default in any material respect in the performance,
observance or fulfillment of any of its obligations, covenants or conditions
contained in any agreement evidencing or creating any Permitted Lien which is
not subject to the Automatic Stay or any other Material Agreement to which it is
a party or by which it or its Property is bound which are not subject to the
Automatic Stay or which would reasonably be expected to have a Material Adverse
Effect.

 

Section 8.6                 Proprietary Rights.  To the Obligors’ Knowledge, as
of the Closing Date, none of their Proprietary Rights infringe on or conflict
with any other Person’s property and no other Person’s property infringes on or
conflicts with such Proprietary Rights, in each case, in a manner which could
reasonably be expected to have a Material Adverse Effect.

 

Section 8.7                 Litigation.  As of the Closing Date, there is no
pending or (to any Obligor’s Knowledge) written threat of, any action, suit,
proceeding, or counterclaim by any Person, or investigation by any Governmental
Authority, which could reasonably be expected to have a Material Adverse Effect.

 

Section 8.8                 Labor Disputes.  There is no pending or (to any
Obligor’s Knowledge) threatened, strike, work stoppage, material unfair labor
practice claim, or other material labor dispute against or affecting any Obligor
or its respective employees which could reasonably be expected to have a
Material Adverse Effect.

 

Section 8.9                 Environmental Laws.  Except as otherwise disclosed
on Schedule 8.9, as of the Petition Date:

 

(a)           Each Debtor has complied in all material respects with all
Environmental Laws except where failure to do so could not reasonably be
expected to have a Material Adverse Effect.

 

(b)           Each Debtor has obtained all Permits necessary for its current
operations under Environmental Laws if the failure to do so could reasonably be
expected to have a Material Adverse Effect, and all such Permits are in good
standing and each Debtor is in compliance with all terms and conditions of such
Permits except for non-compliance that could not reasonably be expected to have
a Material Adverse Effect.

 

(c)           No Debtor has received any summons, complaint, order, or similar
written notice indicating that it is not currently in compliance with, or that
any Governmental Authority is investigating its compliance with, any
Environmental Laws or that it is or may be liable to any other Person as a
result of a Release or threatened Release of a Contaminant which could
reasonably be expected to have a Material Adverse Effect.

 

(d)           To each Obligor’s Knowledge, none of the present operations of any
Debtor is the subject of any current investigation by any Governmental Authority
evaluating whether any remedial action is needed to respond to a Release or
threatened Release of a Contaminant which could reasonably be expected to have a
Material Adverse Effect.

 

46

--------------------------------------------------------------------------------


 

(e)           To each Obligor’s Knowledge, there has been no Release of a
Contaminant at any Debtor’s Property that requires, or would reasonably be
expected to require, investigation, removal, remediation, or other response
action under Environmental Laws which, in each case, could reasonably be
expected to have a Material Adverse Effect.

 

The representations and warranties contained in this Section 8.9 are the sole
and exclusive representation being made by the Obligors with respect to any
environmental matter related in any way to this Agreement or subject matter.

 

Section 8.10               No Violation of Law.  No Debtor is in violation of
any law, statute, regulation, ordinance, judgment, order, or decree applicable
to it which violation could reasonably be expected to have a Material Adverse
Effect.

 

Section 8.11               ERISA Compliance.  Except as specifically disclosed
in Schedule 8.11, as of the Original Closing Date:

 

(a)           Except for those failures that could not, in the aggregate,
reasonably be expected to result in a Material Adverse Effect, (i) each Pension
Plan is in compliance in all material respects with the applicable provisions of
ERISA, the Code, and other Legal Requirements and (ii) each Obligor and each
ERISA Affiliate has made all required contributions to any Pension Plan subject
to Section 412 or Section 430 of the Code (or corresponding provisions of
ERISA), and no application for a funding waiver or an extension of any
amortization period pursuant to Section 412 or Section 430 of the Code (or
corresponding provisions of ERISA) has been made with respect to any Pension
Plan.

 

(b)           There are no pending or, to the Knowledge of any Obligor,
threatened claims, actions, or lawsuits, or actions by any Governmental
Authority, with respect to any Pension Plan which has resulted or could
reasonably be expected to result in a Material Adverse Effect.  There has been
no prohibited transaction or violation of the fiduciary responsibility
rules with respect to any Pension Plan which has resulted or could reasonably be
expected to result in a Material Adverse Effect.

 

(c)           Except for instances, if any, which together do not give rise to
liability which has resulted or could reasonably be expected to result in a
Material Adverse Effect, (i) no ERISA Event has occurred or is reasonably
expected to occur, (ii) neither any Obligor nor any ERISA Affiliate has
incurred, or reasonably expects to incur, any liability under Title IV of ERISA
with respect to any Pension Plan (other than contributions and premiums due and
not delinquent under Section 4007 of ERISA) or a Multi-employer Plan (other than
contributions in the normal course), (iii) neither any Obligor nor any ERISA
Affiliate has incurred, or reasonably expects to incur, any liability (and no
event has occurred which, with the giving of notice under Section 4219 of ERISA,
would result in such liability) under Section 4201 or 4243 of ERISA with respect
to a Multi-employer Plan, and (iv) neither any Obligor nor any ERISA Affiliate
has engaged in a transaction that could be subject to Section 4069 or 4212(c) of
ERISA.

 

Section 8.12               Taxes.  Each Debtor has filed all federal and other
material tax returns and reports required to be filed (or appropriate extensions
have been timely filed), and has paid

 

47

--------------------------------------------------------------------------------


 

all post-petition federal and other material taxes, assessments, fees and other
governmental charges levied or imposed upon it or its properties, income, or
assets or which otherwise are due and payable (other than any such returns or
reports or material taxes, assessments, fees and other governmental charges, as
applicable (a) being contested in good faith by appropriate proceedings,
(b) which consist of interest or penalties on pre-petition taxes or (c) which
could not reasonably be expected to have a Material Adverse Effect).

 

Section 8.13               Regulated Entities.  No Obligor is an “investment
company” or a company “controlled” by an “investment company” within the meaning
of the Investment Company Act of 1940.  No Obligor is a “holding company” or a
“subsidiary company” of a “holding company” or an “affiliate” of a “holding
company” or a “public utility” within the meaning of the Public Utility Holding
Company Act of 1935, or is subject to regulation under the Federal Power Act,
the Interstate Commerce Act, any state public utilities code or law, or any
other federal or state statute or regulation limiting its ability to incur
indebtedness.

 

Section 8.14               Use of Proceeds.  The proceeds of the Term Loan are
to be used solely for the purposes specified in Section 9.13.  No Obligor is
engaged in the business of purchasing or selling Margin Stock or extending
credit for the purpose of purchasing or carrying Margin Stock.

 

Section 8.15               Full Disclosure.  None of the representations or
warranties made by any Obligor in the Loan Documents as of the date such
representations and warranties are made or deemed made, and none of the
statements or information contained in any exhibit, report, statement, or
certificate furnished by or on behalf of any Obligor for use in connection with
the Loan Documents (other than projections, forecasts or other forward-looking
information or information of any industry-specific or general economic nature),
contain any untrue statement of a material fact or omit any material fact
required to be stated therein or necessary to make the statements made therein,
when taken as a whole and in light of the circumstances under which they are
made, not materially misleading as of the time when made or delivered.

 

Section 8.16               No Default.  To the Borrower’s Knowledge, there is no
Event of Default existing under the Original DIP Agreement.

 

Section 8.17               Governmental Authorization.  Except (i) as set forth
on Schedule 8.17, (ii) for the entry of or pursuant to the terms of the
Financing Order, (iii) for such approvals or similar actions which have been
obtained prior to the Closing Date and remain in full force and effect, and
(iv) for filings and recordings with respect to the Collateral required to be
made under applicable law (if any), no approval, consent, exemption,
authorization, or other action by, or notice to, or filing or registration with,
any Governmental Authority, or other Person is necessary or required in
connection with the execution, delivery, or performance by, or enforcement
against, any Obligor of this Agreement or any other Loan Document.

 

Section 8.18               First Lien Properties.  As of the Original Closing
Date, there had been no material diminution in the fair market value (taking
into account any applicable insurance proceeds) of the First Lien Properties
since May 12, 2009, other than arising out of or resulting from (a) the
commencement of the Cases, (b) general market conditions beyond the control of
the Obligors, (c) acts of war or sabotage or terrorism or (d) earthquakes,
hurricanes or other

 

48

--------------------------------------------------------------------------------


 

natural disasters.  Schedule 8.18 accurately sets forth all First Lien
Properties as of the Closing Date (after giving effect to the use of proceeds of
the Term Loan) and each owner or lessee under a Ground Lease of First Lien
Properties.

 

Section 8.19               Prior Lien Debt.  Schedule 8.19-1 accurately sets
forth, in all material respects, the outstanding principal amount of all Debt
for borrowed money due and outstanding in regard to the Prior Lien Debt as of
the date set forth in Schedule 8.19-1.  Schedule 8.19-2 sets forth, in all
material respects, as of the Original Closing Date, the M&M Liens affecting each
Property, the name of each party asserting the claims, the amount claimed as
being owed and the Property which is the subject of such claim by any Person who
alleges it has supplied any labor and/or materials relating to any such Property
and which remain unpaid as of the Original Closing Date, which information is
segregated by each Property affected thereby, except to the extent any M&M Liens
not listed in such Schedule 8.19-2 secure valid claims in an amount less than or
equal to (i) $25,000,000 in the aggregate with respect to the First Lien
Properties and (ii) $50,000,000 in the aggregate with respect to all Properties;
provided that it will not be a breach of this representation so long as an
amount equal to any amounts in excess of such $25,000,000 and $50,000,000
amounts referred to above are applied either (A) to the payment of M&M Lien
claims or (B) to prepay the Term Loan, in either case within 30 days after the
date such M&M Liens exceed such amounts.  As of the Original Closing Date, no
Debtor had the right to request or receive any further advances of proceeds of
any Prior Lien Debt and the only amounts that may hereafter be advanced as part
of the Prior Lien Debt are amounts the holders of the Prior Lien Debt may
advance as protective advances to pay taxes and insurance premiums relating to,
and costs to protect or repair, collateral which secures such Prior Lien Debt.

 

Section 8.20               Leases.

 

(a)           Schedule 8.20 sets forth in all material respects on a Property by
Property basis (to the extent applicable) a rent roll, effective as of March 9,
2009, relating to all Leases (the “Rent Roll”).  As of the date of the Rent
Roll, to the Obligors’ Knowledge, each of the Major Leases is valid and
enforceable in accordance with its terms and is in full force and effect.

 

(b)           Except as set forth on Schedule 8.20-1 (the “A/R Report”), as of
the date of such A/R Report, no rent (exclusive of any security deposits and de
minimis payments constituting rent) under any Major Lease with respect to any of
the First Lien Properties is more than 60 days past due.

 

Section 8.21               Title.  Except as set forth on Schedule 8.21, each
Debtor owns good and indefeasible fee and/or leasehold title to its Property and
good title to its personal property, in each case free and clear of all Liens
whatsoever except (i) the Permitted Liens and (ii) Liens incurred since the
Original Closing Date which could not reasonably be expected to have a Material
Adverse Effect; provided that after giving effect to the funding of the Term
Loan and the use of the proceeds thereof on the Funding Date, none of the First
Lien Properties are encumbered by any valid Liens securing outstanding Debt for
borrowed money (except to the extent subordinated pursuant to an Intercompany
Subordination Agreement and other than any such borrowed money incurred pursuant
to a Municipal Financing if such Debt is permitted under Section 9.11(a)(xxi)).

 

49

--------------------------------------------------------------------------------


 

Section 8.22               Physical Condition.

 

(a)           Except for matters set forth in Schedule 8.22, as of the Closing
Date, no Obligor has Knowledge of any material structural or other material
defect or damages in any Property or any Improvements thereon, whether latent or
otherwise, which could reasonably be expected to have a Material Adverse Effect.

 

(b)           No Debtor has received, and no Obligor has Knowledge of any other
party’s receipt of, written notice from any insurance company or bonding company
of any defects or inadequacies in any Property not covered by insurance policies
which would, alone or in the aggregate, adversely affect in any material respect
the insurability of the same or of any termination of any policy of insurance or
bond which could reasonably be expected to have a Material Adverse Effect.

 

Section 8.23               Management.  Except as described on Schedule 8.23 or
pursuant to contracts with Affiliates of the Debtor, no property management
agreements were in effect with respect to any Property as of the Original
Closing Date.

 

Section 8.24               Condemnation.  No Condemnation that could reasonably
be expected to have a Material Adverse Effect has been commenced or, to each
Obligor’s Knowledge, is contemplated as of the Closing Date with respect to all
or any material portion of any Property.

 

Section 8.25               Utilities and Public Access.  With respect to all
Properties that are operating shopping centers, except as set forth in
Schedule 8.25 or to the extent that the failure to have the same would not
reasonably be expected to have a Material Adverse Effect, each Property has
adequate rights of access to dedicated public ways and is served by water,
electric, sewer, sanitary sewer and storm drain facilities necessary to the
continued use and enjoyment of each Property as presently used and enjoyed.

 

Section 8.26               Separate Lots.  To the Obligors’ Knowledge, no
portion of any Primary Property is part of a tax lot that also includes any real
property that is not Collateral unless (i) there exists an equitable and
enforceable mechanism for the allocation of taxes thereon or (ii) such failure
to have a separate tax lot could not reasonably be expected to have a Material
Adverse Effect.

 

Section 8.27               Permits; Certificate of Occupancy.  Except as
disclosed in Schedule 8.27, each Debtor has to the Obligors’ Knowledge obtained
all Permits necessary for the present use and operation of its Property except
to the extent the failure to do so would not reasonably be expected to have a
Material Adverse Effect.  The uses being made of each Property are in conformity
in all material respects with the Permits for such Property, all applicable
Legal Requirements and any other restrictions, covenants or conditions affecting
such Property except to the extent the failure to so conform would not
reasonably be expected to have a Material Adverse Effect.

 

Section 8.28               Ground Leased Property.  Except as set forth on
Schedule 8.28, each material Ground Lease in respect of a Primary Property or a
memorandum thereof has been duly recorded (or the relevant Obligor will promptly
use commercially reasonable efforts to cause the same to be duly recorded upon
acquiring Knowledge that it has not been duly recorded).  Each

 

50

--------------------------------------------------------------------------------


 

Ground Lease is in full force and effect and no post-petition default has
occurred thereunder and, to each Obligor’s Knowledge, there is not any
post-petition existing condition (other than the granting of the security
interests hereunder) which, but for the passage of time or the giving of notice
or both, would result in a default under the terms of such Ground Lease, in each
case which would reasonably be expected to have a Material Adverse Effect.

 

Section 8.29               Embargoed Person.

 

(a)           None of the funds or other assets of any Obligor, or any direct or
indirect equityholder in any Obligor, constitute property of, or are
beneficially owned, directly or indirectly, by, any Person subject to trade
restrictions under federal law, including, without limitation, the International
Emergency Economic Powers Act, 50 U.S.C. §§ 1701 et seq., The Trading with the
Enemy Act, 50 U.S.C. App. 1 et seq., and any executive orders or regulations
promulgated thereunder, with the result that (i) the investment in any Obligor
or any direct or indirect equityholder in any Obligor, as applicable (whether
directly or indirectly), is prohibited by law or (ii) the Term Loan is in
violation of law (any such Person, an “Embargoed Person”).

 

(b)           No Embargoed Person has any interest of any nature whatsoever in
any Obligor or any direct or indirect equityholder in any Obligor, as applicable
(whether directly or indirectly), with the result that (i) the investment in any
Obligor or any direct or indirect equityholder in any Obligor, as applicable
(whether directly or indirectly) is prohibited by law or (ii) the Term Loan is
in violation of law.

 

(c)           None of the funds of any Obligor or any direct or indirect
equityholder in any Obligor, as applicable, have been derived from any unlawful
activity with the result that (i) the investment in any Obligor or any direct or
indirect equityholder in any Obligor, as applicable (whether directly or
indirectly) is prohibited by law or (ii) the Term Loan is in violation of law.

 

(d)           Notwithstanding the foregoing, no part of this Section 8.29 shall
apply, or be construed as applying, to any Person that owns or purchases
publicly traded shares in the General Partner.

 

Section 8.30               Compliance with Anti-Terrorism, Embargo, Sanctions
and Anti-Money Laundering Laws

 

(a)           Each Obligor, and to each Obligor’s Knowledge, each Person owning
an interest in any Obligor or any direct or indirect equityholder in any
Obligor:  (A) is not currently identified on the OFAC List and (B) is not a
Person with whom a citizen of the United States is prohibited to engage in
transactions by any trade embargo, economic sanction, or other prohibition of
any Legal Requirement.  Notwithstanding the foregoing, no part of this
Section 8.30 shall apply, or be construed as applying, to any Person that owns
or purchases publicly traded shares in the General Partner.

 

(b)           Each Lender and the Agent (for itself and not on behalf of any
Lender) hereby notifies each Obligor that, pursuant to the requirements of the
Patriot Act, it is required to obtain, verify and record information that
identifies each Obligor, which information includes

 

51

--------------------------------------------------------------------------------


 

the name and address of each Obligor and other information that will allow each
Lender or the Agent, as applicable, to identify such Obligor in accordance with
the Patriot Act.

 

ARTICLE 9

 

AFFIRMATIVE AND NEGATIVE COVENANTS

 

Each Obligor covenants to the Agent and each Lender that so long as any of the
non-contingent Obligations remain outstanding or any Commitment or this
Agreement is in effect:

 

Section 9.1                 Existence and Good Standing.  Each Obligor shall,
and shall cause each Debtor to, (a) maintain its existence in the jurisdiction
of its incorporation, formation or organization, as the case may be (subject
only to any mergers, consolidations, dissolutions or liquidations permitted by
Section 9.8) and (b) maintain its qualification and good standing in all
jurisdictions in which the failure to maintain such existence and qualification
or good standing could reasonably be expected to have a Material Adverse Effect.

 

Section 9.2                 Compliance with Law and Agreements; Maintenance of
Licenses.  Each Obligor shall, and shall cause each other Debtor to, comply with
all Legal Requirements of any Governmental Authority having jurisdiction over it
or its business (including the Federal Fair Labor Standards Act) unless failure
to do so could not reasonably be expected to have a Material Adverse Effect. 
Each Obligor shall, and shall cause each other Debtor to, obtain and maintain
all Permits necessary to own its property and to conduct its business in
substantially the same manner as conducted on the Original Closing Date unless
failure to do so could not reasonably be expected to have a Material Adverse
Effect.  No Obligor shall, and shall not permit any other Debtor to, modify,
amend, or alter its certificate of limited partnership, certificate of
incorporation, partnership agreement, bylaws, or other similar documents in a
manner which materially and adversely affects the rights of the Lenders or the
Agent.

 

Section 9.3                 Insurance.  Each Obligor shall, and shall cause each
other Debtor to, comply with all terms and provisions of Schedule 9.3, which are
incorporated herein by reference.

 

Section 9.4                 Casualty and Condemnation.

 

(a)           The Agent, on behalf of the Lenders, may, with respect to the
First Lien Properties and subject to the rights of any other Person pursuant to
any Lease, Ground Lease or REA, (i) jointly with the applicable Obligor settle
and adjust any claims in respect of any Casualty or Condemnation, and during the
continuance of an Event of Default, settle and adjust any such claims without
the consent or cooperation of any Obligor, or (ii) allow the applicable Obligor
to settle and adjust any such claims; provided that if no Event of Default has
occurred and is continuing, the Obligors may settle and adjust such claims
without regard to clause (i) above aggregating not in excess of the Threshold
Amount.  The reasonable out-of-pocket expenses incurred by the Agent in the
adjustment and collection of Loss Proceeds shall become part of the Obligations,
and shall be reimbursed by the Borrowers to the Agent within 30 days after
receipt of written demand therefor itemizing such expenses.

 

52

--------------------------------------------------------------------------------


 

(b)           Subject to the terms of any Lease, any Ground Lease, any REA or
any agreement governing any Pre-Petition Lien, as applicable, all Loss Proceeds
from any Casualty or Condemnation, shall be forthwith deposited into a Cash
Collateral Account.

 

(c)           If any Condemnation or Casualty occurs and:

 

(i)            no monetary Event of Default exists at the time of the
Condemnation or Casualty or the receipt of the Loss Proceeds; and

 

(ii)           either:

 

(A)          in the case of a Casualty, the Casualty will not render
untenantable, or result in the cancellation of Leases covering, more than 15% of
the gross rentable area of such Property (provided that a Lease shall not be
deemed cancelled if the relevant Debtor shall enter into a new Lease with an
existing or new Tenant on market terms) and the General Partner delivers to the
Agent evidence reasonably satisfactory to the Agent that the insurer under each
applicable insurance policy has not denied liability thereunder; or

 

(B)           in the case of a Condemnation, the Condemnation did not render
untenantable, or result in the cancellation of Leases covering, more than 15% of
the gross rentable area of the applicable Property (provided that a Lease shall
not be deemed cancelled if the relevant Debtor shall enter into a new Lease with
an existing or new Tenant on market terms) and the General Partner delivers to
the Agent evidence reasonably satisfactory to the Agent that such Property can
be restored to an economically and architecturally viable unit;

 

then the Loss Proceeds (after reimbursement of any reasonable out of pocket
expenses incurred by the Agent in connection therewith) shall be applied to the
cost of restoring, repairing, replacing or rebuilding such Property or part
thereof subject to the Casualty or Condemnation, in the manner set forth below. 
The Obligors hereby covenant and agree to commence or cause to be commenced as
promptly and diligently as practicable and to prosecute or cause to be
prosecuted such restoring, repairing, replacing or rebuilding of such Property
in a workmanlike fashion and in accordance with applicable law to a status at
least equivalent to the quality and character of such Property immediately prior
to the Condemnation or Casualty.  If there shall remain excess Loss Proceeds
after the proposed restoration has been substantially completed in accordance
with the provisions of this Section 9.4, such excess shall be maintained in a
Cash Collateral Account and disbursed in accordance with this Agreement. 
Notwithstanding anything to the contrary contained in this clause (c), if the
terms of any Lease, any Ground Lease, any REA or any agreement governing any
Prior Lien Debt require restoration, repair, replacement, rebuilding or other
application then the Loss Proceeds shall be applied in accordance with the terms
of such Lease, Ground Lease, REA or agreement governing such Prior Lien Debt, as
the case may be.

 

(d)           Each Obligor shall cooperate with the Agent in obtaining for the
Lenders the benefits of any Loss Proceeds lawfully or equitably payable to the
Lenders.  The Agent shall be reimbursed for any out-of-pocket expenses
reasonably incurred in connection therewith (including all costs and expenses
set forth in Section 15.6) out of such Loss Proceeds.

 

53

--------------------------------------------------------------------------------


 

(e)           If a Debtor is not entitled to apply Loss Proceeds toward the
restoration of its Property pursuant to Section 9.4(c), such Loss Proceeds shall
either be applied within two (2) Business Days (during which period no Obligor
shall be entitled to make any Restricted Payment) of receipt of such Loss
Proceeds as a prepayment on the Term Loan or deposited into a Cash Collateral
Account, as the Agent may so elect.

 

Section 9.5                 Covenants with Respect to REA.

 

(a)           The Obligors covenant and agree (and shall cause the other Debtors
to covenant and agree) as follows:

 

(i)            each Debtor shall comply with all material terms, conditions and
covenants of any Major REA except for such non-compliance that could not
reasonably be expected to have a Material Adverse Effect; and

 

(ii)           notwithstanding anything herein to the contrary, each Debtor
shall have the right to waive or negotiate settlement of defaults (or threatened
defaults) under any REA, so long as such waiver or settlement could not
reasonably be expected to have a Material Adverse Effect.

 

(b)           Each Obligor shall (and shall cause each other Debtor to) pay all
post-petition fees, assessments, charges or other amounts assessed to such
Debtor pursuant to any Major REA when the same become due and payable (subject
to good faith disputes) except to the extent the failure to pay such fees,
assessments, charges or other amounts could reasonably be expected to have a
Material Adverse Effect.

 

(c)           Subject to the terms of the applicable REA, in the event proceeds
of a Casualty or Condemnation with respect to the Property owned or leased by a
Debtor under a Ground Lease are required to be deposited into a segregated
account pursuant to any REA, the Borrowers shall cause such amounts to be
deposited into a segregated account of the type specified in the REA or
established with an Eligible Institution.  Any amounts released from such
segregated account to any Obligor shall be deposited into the Cash Collateral
Accounts in accordance herewith.

 

(d)           At the Borrowers’ written request, the Agent, for and on behalf of
the Lenders, shall enter into a subordination agreement with respect to any
(i) new REA or (ii) amendment, restatement, amendment and restatement,
supplement or other modification of an existing REA, in each case, to the extent
permitted by this Agreement and otherwise upon reasonable and customary terms. 
For avoidance of doubt, the costs and expenses of the Agent in connection with
the review of any such subordination agreement shall be paid or reimbursable by
the Borrowers in accordance with Section 15.6; provided that such fees and
expenses shall not exceed $3,000 per agreement.

 

Section 9.6                 Environmental Laws.

 

(a)           Each Obligor shall, and shall cause each other Debtor to, conduct
its business in compliance with all Environmental Laws applicable to it,
including those relating to the generation, handling, use, storage, and disposal
of any Contaminant except for such non-compliance that could not reasonably be
expected to have a Material Adverse Effect.  Each

 

54

--------------------------------------------------------------------------------


 

Obligor shall, and shall cause each other Debtor to, take prompt and appropriate
action to respond to any non-compliance with Environmental Laws that could
reasonably be expected to result in a Material Adverse Effect of which any
Obligor at any time has Knowledge (“Environmental Compliance Issues”) and shall
upon written request from the Agent report to the Agent from time to time on
such response to any unresolved Environmental Compliance Issue.

 

(b)           The Agent may reasonably request, in which case the Obligors will
promptly furnish or cause to be promptly furnished to the Agent, an update of
the status of each unresolved Environmental Compliance Issue (whether past or
present), if any, and copies of non-privileged technical reports prepared by any
Debtor and its communications with any Governmental Authority to determine
whether such Debtor is proceeding reasonably to correct, cure, or contest in
good faith any Environmental Compliance Issue.  At any time any Environmental
Compliance Issue that could reasonably be expected to have a Material Adverse
Effect or Event of Default exists, the Obligors shall at the Agent’s or the
Majority Lenders’ request and at the Obligors’ expense, (i) retain an
independent environmental professional reasonably acceptable to the Agent to
evaluate the site, including tests if appropriate, to which the Environmental
Compliance Issue relates and prepare and deliver to the Agent (with a copy to
the relevant Obligor), for distribution by the Agent to the Lenders, a report
setting forth the results of such evaluation, a proposed plan for responding to
any environmental problems described therein, and an estimate of the costs
thereof and (ii) provide to the Agent for distribution by the Agent to the
Lenders a supplemental report of such environmental professional whenever the
scope of the environmental problems (if any), or the response thereto or the
estimated costs thereof, shall change in any material respect.

 

Section 9.7                 Compliance with ERISA.  Except to the extent the
same could not reasonably be expected to result in a Material Adverse Effect,
each Obligor shall and shall cause each ERISA Affiliate to:  (a) maintain each
Pension Plan in compliance in all material respects with the applicable
provisions of ERISA, the Code, and other federal or state law; (b) make all
required contributions to any Pension Plan subject to Section 412 or Section 430
of the Code (or corresponding provisions of ERISA or any Multi-employer Plan);
and (c) not engage in a transaction that could be subject to Section 4069 or
4212(c) of ERISA, in each case unless enforcement action is stayed pursuant to
Legal Requirements.

 

Section 9.8                 Mergers, Consolidations, Sales, Acquisitions.  No
Obligor shall, nor shall it permit any Debtor to, consummate any transaction of
merger, reorganization, or consolidation, or sell, assign, lease (or otherwise
dispose of all or any part of its property (including any sale or other
disposition of Capital Stock of any Debtor)) (for purposes of this Section 9.8
or references hereto, each such transaction, a “disposition”), or wind up,
liquidate or dissolve, except for:

 

(a)           dispositions of obsolete, worn out or surplus personal property or
personal property no longer useful in the business of the Debtors;

 

(b)           consolidations, mergers and dispositions of assets between or
among the General Partner and its Subsidiaries (provided that any such
consolidation or merger involving

 

55

--------------------------------------------------------------------------------


 

a Borrower shall result in a Borrower being the surviving entity in such
consolidation or merger);

 

(c)           dissolutions and liquidations if all of the property of the
dissolving Person is transferred to the General Partner or one of its
Subsidiaries;

 

(d)           dispositions of any Property (or any Debtor owning a Property or
its direct or indirect parent holding company); provided that the net proceeds
thereof are applied in accordance with, and to the extent required by,
Section 3.3(a);

 

(e)           dispositions of real property constituting all or a portion of an
anchor parcel to an anchor occupant in the ordinary course of business or
otherwise consistent with past practice;

 

(f)            (i) dispositions of inventory (including gift cards, sales
transfers and/or dedications from the Debtors’ master planned communities and
condominium sales) in the ordinary course of business; provided that, in the
case of condominium sales, the net proceeds thereof are applied in accordance
with Section 3.3(a); and (ii) sales of Property pursuant to any purchase option,
right of first refusal, right of first offer or similar right in respect of any
of the Properties, in each case, in the ordinary course of business and (A) to
the extent existing on the Petition Date, (B) consisting of customary purchase
options, rights of first refusal, rights of first offer or similar rights given
in respect of anchor occupant parcels or outparcels or (C) in respect of any
Negative Pledge Property;

 

(g)           dispositions of personal property to the extent that (i) such
property is exchanged for credit against the purchase price of similar
replacement property or (ii) the proceeds of such dispositions are promptly
applied to the purchase price of such replacement property;

 

(h)           the disposition of cash and Cash Equivalents for a purpose that is
otherwise permitted under this Agreement;

 

(i)            to the extent constituting a disposition, the entering into and
performance of the Loan Documents;

 

(j)            dispositions of accounts in connection with the collection or
compromise thereof;

 

(k)           Leases permitted under Section 9.19 and licenses or sublicenses of
property in the ordinary course of business and which do not materially
interfere with the business of any Debtor;

 

(l)            transfers of property subject to any Casualty or Condemnation
proceeding (including in lieu thereof) upon receipt of the net proceeds
therefor;

 

(m)          dispositions in the ordinary course of business consisting of the
abandonment of intellectual property rights which, in the reasonable good faith
determination of the General Partner, are not material to the conduct of the
business of any Debtor;

 

56

--------------------------------------------------------------------------------


 

(n)           the expiration of any option agreement in respect of real or
personal property;

 

(o)           Permitted Liens to the extent constituting a disposition of
property;

 

(p)           dispositions of personal property (other than Capital Stock) among
the General Partner and its Subsidiaries to any non-debtor Affiliate in the
ordinary course of business;

 

(q)           in order to resolve disputes that occur in the ordinary course of
business (in which event the holder thereof may discount or otherwise compromise
for less than the face value thereof) the disposition of notes or accounts
receivable;

 

(r)            a disposition in order to qualify members of the board of
directors (or similar governing body) if required by applicable law or contract;

 

(s)           Restricted Payments in accordance with Section 9.20 and, to the
extent constituting a disposition, Permitted Liens and any Investment permitted
pursuant to Section 9.14;

 

(t)            any involuntary or voluntary terminations of Hedge Agreements;

 

(u)           dispositions of investments in non-wholly owned Persons to the
extent required by, or made pursuant to, buy/sale arrangements among the owners
of the Capital Stock of such entity set forth in binding agreements pertaining
to the ownership of such Capital Stock entered into before the Closing Date;

 

(v)           dispositions of Property secured by Pre-Petition Liens to the
holders of such Pre-Petition Liens when the Borrowers reasonably believe that
doing so is in the best interests of the Debtors and that the relevant Debtor’s
equity interest in such assets is negative;

 

(w)          the disposition of the Property described on Schedule 9.8; and

 

(x)            the disposition of assets (other than Property) in an amount not
to exceed $50,000,000 in the aggregate.

 

Notwithstanding the foregoing, for the purposes of clause (d) and sales of
condominiums pursuant to clause (f)(i), (w) no Debtor shall consummate the
disposition of any of the Properties collectively known to the parties as
“Victoria Ward” without the prior written consent of the Majority Lenders,
(x) no Property (or any Debtor owning a Property or its direct or indirect
parent holding company) shall be disposed of for less than fair market value, as
determined by the applicable Debtor in good faith, (y) no First Lien Property
(or any Debtor owning a First Lien Property or its direct or indirect parent
holding company) with a fair market value in excess of $30,000,000 shall be
disposed of without the prior written consent of the Majority Lenders and (z) if
any Real Estate of any Person is being disposed together with any First Lien
Property (or any Debtor owning a First Lien Property or its direct or indirect
parent holding company) in a single transaction or in a series or related
transaction, none of such dispositions shall be consummated unless the Majority
Lenders shall be satisfied with the allocation of consideration among such First
Lien Property and other Real Estate.

 

57

--------------------------------------------------------------------------------


 

Section 9.9                 Transactions with Affiliates.  No Obligor shall, nor
shall it permit any Debtor to, (i) sell, transfer, distribute, or pay any money
or property, including, but not limited to, any fees or expenses of any nature
(including, but not limited to management or service fees), to any Affiliate
(other than the other Debtors), (ii) lend or advance money or property to,
invest in (by capital contribution or otherwise) or purchase or repurchase any
stock, indebtedness or any property of, any Affiliate or (iii) become liable on
any Guaranty of the indebtedness, dividends, or other obligations of any
Affiliate (any of the foregoing, “Affiliate Investments”); provided that the
foregoing shall not prohibit any of the following:

 

(a)           transactions upon fair and reasonable terms no less favorable to
such Debtor than it would obtain in a comparable arm’s-length transaction with a
Person that is not an Affiliate;

 

(b)           Affiliate Investments among the General Partner and its
Subsidiaries;

 

(c)           Affiliate Investments existing as of the Closing Date;

 

(d)           Affiliate Investments by the General Partner and its Subsidiaries
in any Affiliate of the General Partner and its Subsidiaries that is not a
Debtor consisting of (i) required capital contributions pursuant to agreements
or instruments existing as of the Closing Date or voted on by the partners or
members of such Affiliate, or (ii) otherwise, in an aggregate amount under this
clause (ii) not to exceed $100,000,000 in any Affiliate that is not a
Subsidiary; provided that if (x) an Event of Default has occurred and is
continuing and (y) the Investment Agreement has been terminated in accordance
with its terms, then no Affiliate Investments under clause (i) or (ii) in an
amount of $1,000,000 or more shall be made without the prior written consent of
the Majority Lenders;

 

(e)           transactions in the ordinary course of business in accordance with
the General Partner’s and its Subsidiaries’ cash management system;

 

(f)            loans and advances to directors, officers, employees and members
of management of the General Partner and its Subsidiaries in the ordinary course
of business consisting of advances of payroll, travel expenses, petty cash and
similar items;

 

(g)           Affiliate Investments reasonably necessary for the General Partner
or any of its Subsidiaries to remain qualified as a real estate investment
trust, qualified REIT subsidiary or taxable REIT subsidiary under the provisions
of the Code;

 

(h)           dispositions permitted pursuant to Section 9.8, Debt permitted by
Section 9.11(a) and Liens permitted pursuant to Section 9.11(b);

 

(i)            Restricted Payments permitted in accordance with Section 9.20 and
loans and advances made in lieu of such permitted Restricted Payments;

 

(j)            acquisitions of the property and assumptions of obligations of
Affiliates resulting from mergers, consolidations, liquidations or dissolutions
of any Affiliate permitted by Section 9.8;

 

58

--------------------------------------------------------------------------------


 

(k)           reasonable and customary director, officer and employee
compensation (including bonuses and severance) and other benefits (including
retirement, health, stock option and other benefit plans) and indemnification
arrangements in the ordinary course of business or to the extent approved in
good faith by the board of directors (or other governing body) of the General
Partner or its Subsidiaries;

 

(l)            the payment of management fees by the Debtor which owns
Willowbrook Mall to GGMI in accordance with the Amended and Restated Willowbrook
Mall Property Management Agreement dated December 19, 1995;

 

(m)          equity issuances not prohibited by this Agreement;

 

(n)           reasonable and customary fees paid to members of the board of
directors (or other governing body) of the General Partner and its Subsidiaries
(or its direct or indirect parent) and reimbursement of reasonable out-of-pocket
costs and expenses of such Persons;

 

(o)           Affiliate Investments consisting of Customary Contingent
Guarantees; and

 

(p)           so long as the Investment Agreement has not terminated in
accordance with its terms, any other Affiliate Investment not prohibited by the
Investment Agreement.

 

Section 9.10               Business Conducted.  No Obligor shall, nor shall it
permit any Debtor to, engage directly or indirectly, in any line of business
other than the businesses in which such Person is engaged on the Closing Date
and businesses reasonably related or ancillary thereto.

 

Section 9.11               Debt; Liens; No Negative Pledge.

 

(a)           No Obligor shall, nor shall it permit any Debtor to, create,
incur, assume or suffer to exist any Debt except:

 

(i)            Debt under the Loan Documents;

 

(ii)           Debt in existence on the Petition Date (and refinancings thereof
in accordance with clause (b) of the definition of “Permitted Liens”);

 

(iii)          Capital Leases in existence on the Petition Date;

 

(iv)          purchase money Debt and Debt in respect of Capital Leases, in each
case incurred after the Petition Date in the ordinary course of business of the
Debtors as modified pursuant to the Case;

 

(v)           endorsement of items for deposit or collection in the ordinary
course of business;

 

(vi)          indebtedness with respect to letters of credit or guaranties
entered into in the ordinary course of business and any amendment, modification,
extension, renewal or replacement thereof; provided that any letters of credit
or guaranties under this clause (vi) shall be included in the limitation under
clause (xiv);

 

(vii)         Debt among Debtors; provided that no such Debt shall be incurred
by GGMI other than in the ordinary course of business;

 

59

--------------------------------------------------------------------------------


 

(viii)        Debt which may be deemed to exist in connection with customary
agreements providing for indemnification, purchase price adjustments, earnouts
and similar obligations in connection with dispositions permitted pursuant to
Section 9.8;

 

(ix)           Debt consisting of the financing of insurance premiums in the
ordinary course of business, so long as the aggregate amount payable pursuant to
such Debt does not materially exceed the amount of the premium for such
insurance;

 

(x)            cash management obligations and Debt in respect of netting
services, overdraft protection and similar arrangements in connection with cash
management and deposit accounts;

 

(xi)           Debt representing deferred compensation to directors, officers,
members of management, employees or consultants of the Debtors in the ordinary
course of business;

 

(xii)          contingent obligations in respect of indemnities or similar
agreements to hold others harmless arising in the ordinary course of business;

 

(xiii)         Debt in respect of indemnity, performance, surety, stay, customs,
bid, appeal bonds, completion guarantees or other similar obligations provided
in the ordinary course of business, including guarantees or obligations of the
Debtors with respect to (and deposits of cash to secure) letters of credit
supporting such indemnity, performance, surety, stay, customs, bid, appeal
bonds, completion guarantees or other similar obligations, but excluding Debt
incurred through the borrowing of money, Capital Leases and purchase money
obligations;

 

(xiv)        other Debt of the Debtors in an aggregate principal amount at any
time outstanding not to exceed, together with the aggregate amount of all
letters of credit and guaranties under clause (vi) above, $75,000,000 (in all
cases without double counting); provided that (x) before any Debtor incurs any
Debt for borrowed money pursuant to this clause (xiv) in an aggregate principal
amount exceeding $10,000,000, an Obligor shall provide to the Agent a reasonably
detailed summary of the economic and other terms of such Debt and (y) no Debt
for borrowed money incurred pursuant to this clause (xiv) in an aggregate
principal amount in excess of $20,000,000 shall have a final maturity sooner
than, or a weighted average life less than, that of the Term Loan;

 

(xv)         Guaranties of the Debtors with respect to Debt of the General
Partner and its Subsidiaries permitted hereunder;

 

(xvi)        Debt consisting of take or pay obligations contained in supply
agreements, in each case incurred in the ordinary course of business;

 

(xvii)       Debt constituting reimbursement obligations with respect to (and
deposits of cash to secure) letters of credit issued in the ordinary course in
respect of workers’ compensation, unemployment insurance, social security or
other similar laws, to secure the performance of tenders, statutory obligations,
bids, leases, government contracts, trade contracts and other similar
obligations, securing insurance premiums or deductibles, coinsurance,
reinsurance, self-retention or reimbursement obligations, indemnity,
performance, surety, stay, customs and appeal bonds, performance bonds,
performance and completion guarantees and other obligations of a similar nature;

 

60

--------------------------------------------------------------------------------


 

provided that upon the drawing of such letters of credit or the incurrence of
such Debt, such obligations are reimbursed within 30 days following such drawing
or incurrence;

 

(xviii)      Debt of the Debtors to any Affiliate of the Debtors in the ordinary
course of business in connection with cash management and otherwise consistent
with the cash management order in all material respects;

 

(xix)         additional Prior Lien Debt advanced as protective advances to pay
taxes and insurance premiums relating to, and costs to protect or repair,
collateral secured by Pre-Petition Liens, to the extent permitted under the
definitive documents for such Prior Lien Debt as in effect on the Closing Date
(as refinanced in accordance with clause (b) of the definition of Permitted
Liens);

 

(xx)          to the extent constituting Debt by virtue of clause (h) of the
definition thereof, Debt (other than in respect of borrowed money, purchase
money and Capital Leases) secured by Permitted Liens;

 

(xxi)         Debt constituting a Municipal Financing incurred in the ordinary
course of business in connection with a new development or redevelopment of the
Property; provided that the prior written consent of the Majority Lenders shall
be required with respect to any Municipal Financing that qualifies as Debt
incurred after the Petition Date with respect to any First Lien Property;

 

(xxii)        to the extent constituting Debt, Customary Contingent Guarantees;
and

 

(xxiii)       all premiums (if any), interest, fees, expenses, charges and
additional or contingent interest on obligations described above in this
Section 9.11(a).

 

(b)           No Obligor shall, nor shall it permit any Debtor to, create,
incur, assume, or permit to exist any Lien on (A) any property now owned or
hereafter acquired by any of them, except Permitted Liens or (B) any of the
Negative Pledge Properties, except Permitted Liens.

 

(c)           Other than as set forth in this Agreement, no Obligor shall, nor
shall it permit any Debtor to, enter into or become subject after the Closing
Date to any agreement, contract, or other arrangement whereby any Debtor is
prohibited from, or would otherwise be in default as a result of, creating,
assuming, incurring, or suffering to exist, directly or indirectly, any Agent’s
Lien, except for the following:

 

(i)            any agreement governing any post-petition Debt permitted by
(A) clauses (iv), (ix), (xvi) and (xxii) of Section 9.11(a) as to the assets
financed with the proceeds of such Debt or (B) clauses (vi), (xiii) and
(xvii) of Section 9.11(a) in respect of cash collateral;

 

(ii)           customary provisions restricting subletting or assignment of any
lease governing a leasehold interest of a Debtor;

 

(iii)          customary provisions restricting assignment of any agreement
entered into by a Debtor in the ordinary course of business;

 

(iv)          agreements of any holder of any Permitted Lien set forth in
clause (b), (f), (m), (n), (o)(ii), (r), (s) or (v) of the definition thereof
restricting the transfer of any property subject thereto;

 

61

--------------------------------------------------------------------------------


 

(v)                                 customary restrictions and conditions
contained in any agreement relating to the disposition of any Property permitted
under Section 9.8 pending the consummation of such disposition or in leases,
subleases, licenses or sub-licenses relating to the assets covered thereby;

 

(vi)                              customary provisions in partnership
agreements, limited liability company organizational governance documents, asset
sale and stock sale agreements and other similar agreements entered into in the
ordinary course of business that restrict the transfer of ownership interests in
such partnership, limited liability company or similar Person;

 

(vii)                           restrictions on cash or other deposits or net
worth imposed by suppliers or landlords under contracts entered into the
ordinary course of business; or

 

(viii)                        customary provisions in joint venture agreements
and similar agreements applicable to joint venture relating solely to such joint
venture.

 

Section 9.12                                            New Subsidiaries.  No
Debtor shall, nor shall it permit any Debtor to, directly or indirectly,
organize, create or acquire any direct Subsidiary other than as follows:

 

(a)                                  in connection with a tax driven strategy in
the ordinary course of business;

 

(b)                                 Subsidiaries (i) existing on the Closing
Date, and/or (ii) acquired or formed by a Subsidiary that was not a Debtor at
the time of such acquisition or formation;

 

(c)                                  new Subsidiaries of the Debtors approved in
writing by the Majority Lender; and

 

(d)                                 as approved by the Bankruptcy Court and
reasonably acceptable to the Agent.

 

Section 9.13                                            Use of Proceeds.  The
proceeds of the Term Loan shall be used (a) first, to repay amounts outstanding
under the Original DIP Agreement (whether for principal, accrued and unpaid
interest, fees and/or expenses owing under the Original DIP Agreement as of the
Closing Date) and (b) after such Debt has been repaid in full and the Liens with
respect thereto have been released, for general working capital purposes (not
otherwise prohibited by this Agreement) in the ordinary course of business,
(i) to fund expenses incident to the Debtors’ efforts to operate, maintain,
reorganize, or dispose of their business and assets, (ii) to fund payment of
fees and expenses owing to Professional Persons incurred during the Case,
(iii) to pay all fees and expenses provided under this Agreement (whether
incurred before or after the Petition Date) and, in any event, only to the
extent authorized by the Financing Order, and (iv) as otherwise authorized by
the Financing Order, including, without limitation, permitted capital
expenditures, priority employee wage claims, and expenses associated with the
assumption of executory contracts and unexpired leases.  The Borrowers shall not
use any portion of the proceeds of the Term Loan, directly or indirectly, (A) to
purchase or carry any Margin Stock, (B) to repay or otherwise refinance
indebtedness of the Borrowers or others incurred to purchase or carry any Margin
Stock, (C) to extend credit for the purpose of purchasing or carrying any Margin
Stock, (D) to acquire any security in any transaction that is subject to
Section 13 or 14 of the Exchange Act, or (E) as prohibited pursuant to
Section 9.15.

 

62

--------------------------------------------------------------------------------


 

Section 9.14                                            Investments.  No Obligor
shall, nor shall it permit any Debtor to, directly or indirectly, make or hold
any Investments, except the following:

 

(a)                                  Affiliate Investments not prohibited by
Section 9.9;

 

(b)                                 Investments in cash and/or Cash Equivalents;

 

(c)                                  Investments existing on the Closing Date;

 

(d)                                 Investments in the ordinary course of
business consisting of UCC Article III endorsements for collection or deposit;

 

(e)                                  Investments (including debt obligations and
Capital Stock) received in connection with the bankruptcy or reorganization of
suppliers and customers or in settlement of delinquent obligations of, or other
disputes with, customers and suppliers arising in the ordinary course of
business or upon the foreclosure with respect to any secured Investment or other
transfer of title with respect to any secured Investment;

 

(f)                                    Investments constituting (i) accounts or
notes receivable arising, trade debt granted, and deposits made in connection
with the purchase price of goods or services or (ii) lease, utility and other
similar deposits, in each case in the ordinary course of business;

 

(g)                                 other Investments over the term of this
Agreement not to exceed $100,000,000;

 

(h)                                 Investments consisting of indebtedness or
contingent liabilities, Liens, Restricted Payments and dispositions permitted by
Section 9.11, Section 9.20 and Section 9.8, respectively; and

 

(i)                                     Investments received in connection with
the satisfaction or enforcement of indebtedness or claims due or owing to any
Debtor or as security for any such Indebtedness claim;

 

provided that any Investment which when made complies with the requirements of
the definition of the term “Cash Equivalent” may continue to be held
notwithstanding that such Investment if made thereafter would not comply with
such requirements.

 

Section 9.15                                            Case
Matters.(a)                                All fees or expenses of Professional
Persons at any time paid by the Debtors, or any of them, shall be paid by the
Debtors pursuant to procedures established by an order of the Bankruptcy Court.

 

(b)                                 No Obligor shall, nor shall it permit any
other Debtor to, assert, file or seek, or consent to the filing or the assertion
of or joinder in, or use any portion of the proceeds of the Term Loan to
compensate services rendered or expenses incurred in connection with, any claim,
counterclaim, action, proceeding, order, application, pleading, motion,
objection, any other papers or documents, defense (including, without
limitation, offsets and counterclaims of any nature or kind but in any event
subject to the terms and provisions of the Investment Agreement and
Schedule 3.1-A), or other contested matter (including, without limitation, any

 

63

--------------------------------------------------------------------------------


 

of the foregoing the purpose of which is to seek or the result of which would be
to obtain any order, judgment, determination, declaration, or similar relief):

 

(i)                                     invalidating, setting aside, avoiding,
subordinating, or otherwise challenging the validity, perfection,
enforceability, or nonavoidability (under Sections 105, 506(c), 542, 543, 544,
545, 547, 548, 549, 550, 551, 552(b), or 553 of the Bankruptcy Code or
otherwise), in each case, in whole or in part, of the Obligations or the Agent’s
Liens;

 

(ii)                                  reversing, modifying, amending, staying or
vacating the Financing Order, except for modifications and amendments consented
to by the Majority Lenders in writing;

 

(iii)                               granting priority for any administrative
expense, secured claim or unsecured claim against the Borrowers or any of the
Guarantors other than GGMI (now existing or hereafter arising of any kind or
nature whatsoever, including without limitation any administrative expenses of
the kind specified in, or arising or ordered under, Sections 105, 326, 327, 328,
330, 331, 503(b), 506(c), 507(a), 507(b), 546(c), 726 and 1114 of the Bankruptcy
Code) equal or superior to the priority of the Agent and the Lenders in respect
of the Obligations, except as provided under the Carve-Out, Pre-Petition Liens
and the Financing Order;

 

(iv)                              granting or imposing under Sections 364(c) or
364(d) of the Bankruptcy Code or otherwise, any Lien equal or superior to the
priority of the Agent’s Liens (other than under clause (i) of the definition of
Permitted Liens (to the extent, and only to the extent, set forth in the
Financing Order) or as permitted to have priority under Section 6.4);

 

(v)                                 permitting the use of cash collateral as
defined in Section 363 of the Bankruptcy Code, except as expressly permitted by
the Financing Order or this Agreement; or

 

(vi)                              modifying, altering, or impairing in any
manner any of the Agent’s Liens pursuant to the Financing Order, this Agreement,
or any of the Loan Documents or any documents related thereto (including,
without limitation, the right to demand payment of all Obligations and to
enforce its liens and security interests in the Collateral), whether by plan of
reorganization or liquidation, order of confirmation, or any financings of,
extensions of credit to, or incurring of debt by any Debtor, whether pursuant to
Section 364 of the Bankruptcy Code or otherwise.

 

(c)                                  No Obligor shall, nor shall it permit any
other Debtor to, seek or consent to any order (i) dismissing any part of the
Case under Sections 105, 305 or 1112 of the Bankruptcy Code or otherwise; or
(ii) converting any part of the Case under Sections 105 or 1112 of the
Bankruptcy Code or otherwise, in each case in respect of any Major Entity,
unless such Debtor would cease to be a Major Entity upon giving effect to
transactions permitted under Section 9.8; provided that any mandatory
prepayments required under Section 3.3 shall occur substantially
contemporaneously with or prior to such dismissal or conversion.

 

(d)                                 The Obligors shall not, nor shall they
permit any other Debtor to, make any payments or transfer any property on
account of claims asserted by any vendors of any Debtor,

 

64

--------------------------------------------------------------------------------


 

for reclamation in accordance with Section 2-702 of any applicable UCC and
Section 546(c) of the Bankruptcy Code, unless otherwise ordered by the
Bankruptcy Court upon prior notice to the Agent or unless otherwise consented to
by the Majority Lenders.

 

(e)                                  The Obligors shall not, nor shall they
permit any other Debtor to, return any inventory or other property to any vendor
pursuant to Section 546(g) of the Bankruptcy Code, unless otherwise ordered by
the Bankruptcy Court in accordance with Section 546(g) of the Bankruptcy Code
upon prior notice to the Agent or unless otherwise consented to by the Majority
Lenders.

 

Section 9.16                                            No Amendments or
Advances of Prior Lien Debt.  No amendment or modification of the terms of the
Prior Lien Debt constituting debt for borrowed money or any document or
instrument which evidences, secures or otherwise relates to any Prior Lien Debt
constituting debt for borrowed money will be effected, other than in connection
with any refinancing permitted hereby or which does not adversely affect the
Term Loan or the Lenders, without the prior written consent of the Majority
Lenders.  No Obligor shall, nor shall it permit any other Debtor to, request or
accept any advance of proceeds of any Prior Lien Debt after the Closing Date
other than protective advances to pay taxes and insurance premiums relating to,
and costs to protect or repair, collateral which secures such Prior Lien Debt
and other similar matters.

 

Section 9.17                                            Maintenance of Property;
Compliance with Legal Requirements; Parking.

 

(a)                                  Each Obligor shall, and shall cause each
other Debtor to, keep its Property and Improvements that are operating as
shopping malls or occupied buildings in good working order and repair
(reasonable wear and tear and Casualty and Condemnation excepted).  Each Obligor
shall, and shall cause each other Debtor to, from time to time make, or cause to
be made, all reasonably necessary repairs, renewals, replacements, betterments
and improvements thereto.  Each Obligor shall, and shall cause each other Debtor
to, comply with, and shall cause its Property and Improvements to be operated,
maintained, repaired and improved in compliance with, all Legal
Requirements, Insurance Requirements and the requirements of any Major Lease or
Ground Lease, in each case except to the extent that the failure to comply,
operate, maintain, repair or improve the relevant Property or Improvements
(i) could not reasonably be expected to have a Material Adverse Effect or
(ii) is occasioned by Casualty or Condemnation and (A) the Agent or other
insured party has not made available the proceeds thereof to the relevant Debtor
to restore, repair, replace or rebuild the relevant Property or Improvements, or
(B) the relevant Debtor is in the process of restoring, repairing, replacing or
rebuilding the relevant Property or Improvements.

 

(b)                                 As applicable, each Obligor shall, and shall
cause each other Debtor to, provide, maintain and light parking areas of its
Properties that are operating as shopping malls, including any sidewalks,
aisles, streets, driveways, sidewalk cuts and rights-of-way to and from the
adjacent public streets, in a manner consistent with properties of a similar
class as the relevant Property in the locale where such Property is located, in
each case except to the extent such failure could not reasonably be expected to
have a Material Adverse Effect.

 

65

--------------------------------------------------------------------------------


 

Section 9.18                                            Taxes and Other Claims. 
Each Obligor shall, and shall cause each other Debtor to, pay and discharge all
material post-petition federal and other material post-petition taxes,
assessments and governmental charges levied upon it, its income and its assets,
subject to any orders of the Bankruptcy Court, and all lawful post-petition
claims for labor, materials and supplies or otherwise, in each case subject to
any rights to contest contained in the definition of Permitted Liens.  Each
Obligor shall, and shall cause each other Debtor to, file all post-petition
federal and all post-petition material state and local tax returns and other
reports that it is required by law to file within the timeframes permitted
(including any extensions thereof).  All references in this Section to
post-petition taxes, assessments and governmental charges shall, in the case of
GGMI only, include a reference to pre-petition taxes, assessments and
governmental charges of GGMI.

 

Section 9.19                                            Leases.

 

(a)                                  Upon the reasonable request of the Agent,
the Borrowers shall furnish the Agent with executed copies of any Major Leases
entered into after the Closing Date.  The Obligors hereby covenant and agree
that, with respect to First Lien Properties and subject to clause (b) below, all
new Major Leases and renewals or amendments of Major Leases shall be entered
into with Tenants whose identity and creditworthiness are appropriate for
tenancy at the applicable Property, shall provide for rental rates and other
economic terms which, taken as a whole, are not materially less favorable than
then-existing market rates, based on the applicable market, except as otherwise
agreed to by the Majority Lenders.

 

(b)                                 With respect to First Lien Properties, all
new Major Leases that do not comply with Section 9.19(a) shall be subject to the
prior written consent of the Majority Lenders (it being understood that all
other Leases or terminations, renewals and amendments of Leases shall not
require the Agent’s prior written consent), which consent shall not be
unreasonably withheld, conditioned or delayed.  Each Debtor shall have the right
to waive or negotiate settlement of defaults (or threatened defaults) under
Leases, so long as such waiver or settlement could not reasonably be expected to
have a Material Adverse Effect.

 

(c)                                  Each Obligor shall, and shall cause each
other Debtor to (i) observe and perform all material post-petition obligations
imposed upon the lessor under the Major Leases (other than Major Leases that are
rejected pursuant to the Case), (ii) with respect to First Lien Properties,
enforce all material terms, covenants and conditions contained in the Major
Leases on the part of the lessee thereunder to be observed or performed, short
of termination thereof (including enforcing the provisions, if any, requiring
Tenants to perform all acts necessary to satisfy the requirements of
Governmental Authorities and, if applicable, to do such acts as are necessary to
maintain their respective certificates of occupancy in full force and effect);
provided that a Debtor may terminate any Lease, subject to
Section 9.19(b) above, following a default thereunder by the respective Tenant,
(iii) not collect any of the rents under any Major Lease (exclusive of security
deposits) more than one month in advance of the due date thereof, other than in
connection with the satisfaction or compromise of Tenant improvements costs,
(iv) not execute any assignment of lessor’s interest in the Leases or associated
rents other than the assignment of rents and leases contained in the Financing
Order and, as applicable, in the documents that create or evidence the
Pre-Petition Liens (or any refinancing or extension thereof permitted under this
Agreement) and (v) not cancel or terminate any guarantee (except

 

66

--------------------------------------------------------------------------------


 

in accordance with the terms thereof) of any of the Major Leases without the
prior written consent of the Majority Lenders (which consent shall not be
unreasonably withheld or delayed) unless such cancellation or termination could
not reasonably be expected to have a Material Adverse Effect.

 

(d)                                 At the Borrowers’ written request, the
Agent, for and on behalf of the Lenders, shall enter into a subordination,
non-disturbance and attornment agreement, in the form (i) in the case of Leases
with respect to First Lien Properties, attached hereto as Exhibit F or (ii) in
the case of Leases with respect to Negative Pledge Properties, in the form
approved by the lender that holds the prior Lien on such Negative Pledge
Property, and, in each case with respect to any national Tenant, as such Tenant
and the Agent shall reasonably agree.  The Agent shall not be required to
provide any such subordination, non-disturbance and attornment agreement with
respect to First Lien Properties unless it shall receive in exchange an estoppel
certificate from the Tenant under the applicable Lease that the Tenant is not
aware of any material default by the landlord under the Lease.  For avoidance of
doubt, the costs and expenses of the Agent in connection with the review of any
such subordination, non-disturbance and attornment agreement shall be paid or
reimbursable by the Borrowers in accordance with Section 15.6; provided that
such fees and expenses shall not exceed $100 per such agreement in the case of
agreements set forth in clause (i) which are not negotiated and otherwise $1,000
per agreement.

 

(e)                                  With respect to any approval by the
Majority Lenders of a Major Lease pursuant to Section 9.19(a) or any consent of
the Majority Lenders regarding any Major Lease referred to in Section 9.19(b),
if no response thereto is received by the General Partner from the Agent within
ten (10) Business Days after a request for such approval or consent is delivered
in writing to the Agent, then such approval or consent (as applicable) shall be
deemed to have been given by the Majority Lenders.

 

Section 9.20                                            Restricted Payments.  No
Obligor shall, nor shall it permit any Debtor to, make any Restricted Payment
except:

 

(a)                                  the Debtors may make Restricted Payments to
any other Debtor (and, in the case of Debtors (other than the General Partner)
that are not wholly-owned Subsidiaries, to other equity holders in accordance
with and to the extent provided for in their governing organizational documents
as in effect on the Closing Date or by applicable law);

 

(b)                                 Restricted Payments to any Debtor and to the
General Partner and to its equityholders in order to maintain its REIT status
under the Code; provided that, in the case of Restricted Payments to the
equityholders of the General Partner, the cash portion of any such Restricted
Payments shall not exceed the minimum cash portion necessary to maintain such
REIT status, taking into account IRS Revenue Procedure 2009-15 and any
comparable guidance;

 

(c)                                  Restricted Payments by a Debtor to a
Subsidiary of the Borrowers that is not a Debtor to enable such Subsidiary or
another Subsidiary to satisfy any tax liabilities (after taking into account any
off-setting deductions) that are attributable to the business or activities

 

67

--------------------------------------------------------------------------------


 

of any Debtor and are not payable directly by any Debtor, in each case to the
extent used to pay such tax liabilities; and

 

(d)                                 Restricted Payments by any Debtor to enable
the recipient or its direct or indirect parent to make preferred dividends in
the amount not to exceed $500,000 in the aggregate; provided that any such
preferred dividend is made by an entity that qualifies as a REIT.

 

ARTICLE 10

 

CONDITIONS OF LENDING

 

Section 10.1                                            Conditions Precedent to
Making of Term Loan.  The obligation of each Lender to make the Term Loan on the
Funding Date is subject to the following conditions precedent having been
satisfied (except if and to the extent that any such condition has been
expressly waived in writing by the Agent and the Lenders):

 

(a)                                  Financing Order.  At the time of the making
of the Term Loan, the Agent shall have received a certified copy of the
Financing Order, which Financing Order (i) shall have been entered on the docket
of the Bankruptcy Court on or before the Funding Date and (ii) shall be in full
force and effect and shall not have been vacated, stayed, reversed, modified or
amended in any respect without the written consent of the Majority Lenders; and,
if the Financing Order is the subject of a pending appeal in any respect,
neither the making of the Term Loan, nor the performance by the Obligors of any
of their respective obligations hereunder, under the other Loan Documents or
under any other instrument or agreement referred to herein shall be the subject
of a presently effective stay pending appeal.

 

(b)                                 [Intentionally Omitted].

 

(c)                                  Delivery of Documents.  The Agent shall
have received each of the following documents, which shall be satisfactory in
form and substance to the Agent and the Lenders:

 

(i)                                     executed counterparts of this Agreement,
executed and delivered by a Responsible Officer of each Borrower and each other
Obligor listed on Schedule 1.1B, the Agent, and the Lenders;

 

(ii)                                  a Term Note payable to the order of each
Lender, duly executed and delivered by the Borrowers, complying with the
requirements of Section 2.2(d);

 

(iii)                               a copy of the resolutions of the board of
directors (or similar governing body) of each Obligor authorizing and approving
(as applicable) the commencement of the Case and the execution, delivery and
performance of the Loan Documents;

 

(iv)                              written opinions (addressed to the Agent and
the Lenders and dated the Funding Date), issued by counsel to the Obligors in
the forms set forth as Exhibits J-1 and J-2, respectively;

 

(v)                                 all other documents and instruments required
by law or reasonably requested by the Agent in proper form to be filed,
registered or recorded to create or perfect the Liens intended to be created
under the Loan Documents; it being understood

 

68

--------------------------------------------------------------------------------


 

that no Mortgages, UCC financing statements or similar documents will be filed
on the Funding Date except UCC financing statements naming GGMI and each Emerged
Debtor Guarantor as debtor to be filed with the Secretary of State of the State
of organization for GGMI and each Emerged Debtor Guarantor;

 

(vi)                              all governmental and regulatory approvals
necessary in connection with the closing of this Agreement and the transactions
contemplated hereby and such approvals shall have been received and be in full
force and effect; and

 

(vii)                           all certificates of insurance with proper loss
payee and additional insured endorsements for the insurance policies required by
Section 9.3.

 

(d)                                 The representations and warranties contained
in this Agreement shall be true and correct in all material respects on and as
of the Funding Date as if made on and as of such date (except to the extent that
any such representation or warranty relates to another specified date, in which
case the same shall be true and correct as of such other specified date).

 

(e)                                  No material adverse change shall have
occurred with respect to the assets, liabilities, business, financial condition,
or results of operations of the Debtors, taken as a whole, in comparison to
those that existed on March 31, 2010, in each case other than as a result of the
filing of the Petitions and the commencement of the Case.

 

(f)                                    The Obligors shall have paid all costs
and expenses of the Agent and the Lenders set forth in Section 15.6 invoiced at
least two Business Days prior to the Funding Date, due and payable to the Agent
for the benefit of the Agent or the Lenders.

 

(g)                                 Substantially concurrent with the Funding
Date, the Borrowers shall use the proceeds of the Term Loan and cash on hand to
repay all amounts outstanding pursuant to the Original DIP Agreement and shall
have caused all Liens and related Guaranties under the Original DIP Agreement to
be released.

 

(h)                                 No event shall have occurred and be
continuing, or would occur as a result of such extension of credit, which
constitutes a Default or an Event of Default.

 

The acceptance by the Borrowers of any proceeds of the Term Loan shall be deemed
to be a representation and warranty (other than with respect to conditions
qualified as satisfactory to, to the satisfaction of or similar approval or
consent of the Agent or any Lender, as to which the Borrowers make no
representations or warranty) made by the Obligors to the effect that all of the
conditions precedent to the making of the Term Loan have been satisfied or to
the knowledge of the Borrower waived, with the same effect as delivery to the
Agent and the Lenders of a certificate signed by a Responsible Officer of the
Obligors as of the Funding Date to such effect.

 

ARTICLE 11

 

DEFAULT; REMEDIES

 

Section 11.1                                            Events of Default.  It
shall constitute an event of default (“Event of Default”) if, on or after the
Closing Date, any one or more of the following shall occur for any reason:

 

69

--------------------------------------------------------------------------------


 

(a)                                  any failure by any Borrowers or any other
Obligor obligated therefor to pay (i) any principal amount owing hereunder
within two Business Days of the date when due (provided that no grace period
shall be available for principal payments due on the Maturity Date) or (ii) any
interest or premium on any of the Obligations or any fee or other amount owing
hereunder within two Business Days of when due, whether upon demand or
otherwise;

 

(b)                                 any representation or warranty made or
deemed made by any Obligor in this Agreement or in any of the other Loan
Documents or any certificate furnished by any Obligor at any time to the Agent
or any Lender hereunder or thereunder shall prove to be untrue in any material
respect as of the date on which made, deemed made, or furnished;

 

(c)                                  any default shall occur in

 

(i)                                     the observance or performance of any of
the covenants and agreements contained in paragraphs (4) of Schedule 3.1-A,
Section 4.1, Section 7.3(a), Section 9.1 (but only insofar as it requires the
preservation of the existence of the Borrowers), Section 9.8, Section 9.9,
Section 9.11, Section 9.12, Section 9.13, Section 9.14 and Section 9.15;

 

(ii)                                  the observance or performance of any of
the covenants and agreements contained in this Agreement, other than as
referenced in Section 11.1(a) or Section 11.1(c)(i), or any other Loan
Documents, and such default shall continue for a period of thirty (30) days
after receipt by the General Partner of written notice from the Agent; provided
that if such breach is not capable of cure within such thirty (30) day period,
such period shall be extended for a reasonable period of time to permit such
cure so long as the relevant Person has promptly commenced and is diligently
pursuing such cure; provided that, other than in the case of cures involving
maintenance and repair of Real Estate and Improvements, such extended period
shall not exceed an additional sixty (60) days; or

 

(iii)                               the observance or performance of any of the
covenants and agreements contained in paragraph (3) of Schedule 3.1-A and such
default shall continue for a period of five (5) Business Days after the payment
date (as such term is used in such paragraph (3));

 

(d)                                 any default shall occur with respect to any
post-petition Debt of any Obligor or any Debt of GGMI (in each case, other than
the Obligations) in an outstanding principal amount which exceeds $50,000,000,
or under any agreement or instrument under or pursuant to which any such Debt
may have been issued, created, assumed, or guaranteed by any Obligor, and such
default shall continue for more than the period of any grace, waiver, cure or
forbearance, if any, if the effect thereof (after taking into account the giving
of notice or after the lapse of any required time period or both) is to
accelerate, or to permit the holders of any such post-petition Debt to
accelerate, the maturity of any such post-petition Debt, or any such
post-petition Debt shall be declared due and payable or be required to be
prepaid (other than by a regularly scheduled required prepayment) prior to the
stated maturity thereof;

 

(e)                                  any Loan Document, including any guaranty
of the Obligations, shall be (i) terminated other than in accordance with its
terms, (ii) revoked by an Obligor, (iii) declared void, invalid, or
unenforceable (it being understood that, to the extent the Financing Order

 

70

--------------------------------------------------------------------------------


 

contains provisions to allow the realization on the Collateral, no such
declaration, invalidity or unenforceability shall constitute an Event of Default
so long as the Liens on the Collateral granted pursuant to the Financing Order
remain valid and enforceable), or (iv) challenged in writing by any Obligor;

 

(f)                                    one or more judgments, orders, decrees,
or arbitration awards (other than any claim against any Property that is not
stayed pending appeal granting relief from the Automatic Stay with respect to
the Debtors’ Properties) is entered against any Obligor involving liability in
the aggregate (to the extent not covered by independent third party insurance)
as to any single or related or unrelated series of transactions, incidents or
conditions, of $37,500,000 or more, and the same shall remain unsatisfied,
unvacated, and unstayed pending appeal or not subject to the Automatic Stay for
a period of 60 days after the entry thereof;

 

(g)                                 (i) an ERISA Event shall occur with respect
to a Pension Plan or Multi-employer Plan which has resulted or could reasonably
be expected to result in a Material Adverse Effect; (ii) the aggregate amount of
Unfunded Pension Liability among all Pension Plans at any time which has
resulted or could reasonably be expected to result in a Material Adverse Effect;
or (iii) any Obligor or any ERISA Affiliate shall fail to pay when due, after
the expiration of any applicable grace period, any installment payment with
respect to its withdrawal liability under Section 4201 of ERISA under a
Multi-employer Plan in an aggregate amount which has resulted or could
reasonably be expected to result in a Material Adverse Effect;

 

(h)                                 any Loan Document ceases to be in full force
and effect (other than in accordance with its terms) or any Lien with respect to
any material portion of the Collateral intended to be secured thereby ceases to
be, or is not, valid, perfected, and prior to all other Liens (other than
Permitted Liens which are expressly permitted to have priority over the Agent’s
Lien) or is terminated, revoked, or declared void (other than in accordance with
its terms) it being understood that to the extent the Financing Order contains
provisions to allow the realization on any Collateral, no such termination,
revocation, declaration, invalidity or unenforceability with respect to any Loan
Document shall constitute an Event of Default;

 

(i)                                     an order shall be entered confirming any
plan of reorganization in the Case in respect of any Major Entity (unless the
applicable Debtor would cease to be a Major Entity upon giving effect to a
transaction permitted under Section 9.8 and any mandatory prepayments required
under Section 3.3 occurring substantially contemporaneously with or prior to
such plan of reorganization), which does not, upon entry thereof (i) contain a
provision for the payment in full in cash of all non-contingent Obligations as
of and no later than the effective date of such plan and (ii) provide for the
continuation of the Liens and security interests granted to the Agent for the
benefit of the Lenders and the required priorities of such Liens until the
Obligations have been paid in full in cash;

 

(j)                                     an order with respect to the Case shall
be entered appointing, or any Obligor shall file an application for an order
with respect to the Case seeking the appointment of, in either case without the
prior written consent of the Majority Lenders (i) a trustee under Section 1104
of the Bankruptcy Code, or (ii) an examiner or any other Person with enlarged
powers relating to the operation of the business (i.e., powers beyond those set
forth in

 

71

--------------------------------------------------------------------------------


 

Sections 1104(d) and 1106(a)(3) and (4) of the Bankruptcy Code) under
Section 1106(b) of the Bankruptcy Code;

 

(k)                                  an order shall be entered dismissing the
Case or converting the Case to a case under Chapter 7 of the Bankruptcy Code, in
each case in respect of a Major Entity, unless the applicable Debtor would cease
to be a Major Entity upon giving effect to a transaction permitted under
Section 9.8 and any mandatory prepayments required under Section 3.3 occurring
substantially contemporaneously with or prior to such dismissal or conversion;

 

(l)                                     any Debtor or any Person with the
support of any Debtor shall file any pleading, or any order is entered with
respect to the Case, without the prior written consent of the Majority Lenders
(i) to revoke, reverse, stay, modify, supplement, or amend the Financing Order,
(ii) to permit any administrative expense or any claim (now existing or
hereafter arising, of any kind or nature whatsoever) to have administrative
priority equal or superior to the priority of the Agent and the Lenders in
respect of the Obligations other than the Carve-Out, (iii) to grant or permit
the grant of a Lien on any of the Collateral other than Permitted Liens (other
than with respect to any pleading that (A) has been filed inadvertently, (B) has
not resulted in the granting of or permission to grant such Lien and (C) has
been withdrawn as soon as practicable but in no event later than the earlier to
occur of (1) 15 days from the filing of such pleading or (2) 3 days prior to the
hearing on the motion), (iv) to permit any Debtor to use proceeds of Collateral
other than in accordance with the terms of the Loan Documents, (v) to invalidate
or otherwise challenge any of the Agent’s Liens, or otherwise object to, or
raise defenses to, the extent, amount (other than bona fide disputes as to the
amount of Obligations owed), validity, perfection, priority or enforceability of
any of the Obligations or the Agent’s Liens, (vi) to surcharge under
Section 506(c) or 552 of the Bankruptcy Code any Collateral, or (vii) permit the
use of cash collateral except as permitted by this Agreement and the Financing
Order;

 

(m)                               an order shall be entered that is not stayed
pending appeal granting relief from the Automatic Stay to any creditor of a
Debtor with respect to any claim against any Property that, when taken together
with all other orders entered on the docket of the Bankruptcy Court that are not
stayed pending appeal granting relief from the Automatic Stay with respect to
the Debtors’ Properties, could reasonably be expected to have a Material Adverse
Effect; provided that it shall not be an Event of Default if relief from the
Automatic Stay is granted (i) solely for the purpose of allowing such creditor
to determine the liquidated amount of its claim against a Debtor, (ii) to permit
the commencement of or prosecution of a proceeding to collect proceeds in
respect of a Condemnation or Casualty, (iii) to make protective advances in
respect of taxes, insurance premiums or costs to protect or repair any
Collateral secured by a Prior Lien Debt or (iv) in connection with a transaction
permitted by Section 9.8(v);

 

(n)                                 the violation by any Debtor of any of the
provisions of the Financing Order if such violation is adverse to the Agent or
the Lenders;

 

(o)                                 absent the prior written consent of the
Majority Lenders, any change or alteration that is adverse in any material
respect to the Lenders to (i) the consolidated cash management system of the
Obligors, as such system existed on the Petition Date (other than changes in the
ordinary course of business consistent with past practices), or (ii) any order

 

72

--------------------------------------------------------------------------------


 

entered by the Bankruptcy Court in the Debtors’ chapter 11 cases approving such
cash management system; or

 

(p)                                 a Change in Control.

 

Section 11.2                                            Remedies.

 

(a)                                  If an Event of Default exists, the Agent
may, in its discretion, and shall, at the direction of the Majority Lenders, at
any time or times and in any order, without notice to or demand on any Obligor,
restrict the amount of or refuse to permit any Lender to make the Term Loan.  If
an Event of Default exists, the Agent shall, at the direction of the Majority
Lenders, do one or more of the following, in addition to the action described in
the preceding sentence, at any time or times and in any order, without notice to
or demand on any Obligor except as required by Section 11.2(e):  (A) terminate
the Commitments and the other obligations of the Agent and the Lenders under
this Agreement; (B) declare any or all Obligations to be immediately due and
payable; and (C) pursue its other rights and remedies under the Loan Documents,
the Financing Order and/or applicable law.  Except as otherwise provided in the
Financing Order, the Agent and the Lenders may exercise any of the foregoing
remedies without demand and without further application to or order of the
Bankruptcy Court.

 

(b)                                 Each Obligor recognizes that the Agent may
be unable to effect a public sale of any or all of the Collateral that
constitutes securities to be sold by reason of certain prohibitions contained in
the laws of any jurisdiction outside the United States or in applicable federal
or state securities laws but may be compelled to resort to one or more private
sales thereof to a restricted group of purchasers who will be obliged to agree,
among other things, to acquire such Collateral to be sold for their own account
for investment and not with a view to the distribution or resale thereof.  Each
Obligor acknowledges and agrees that any such private sale may result in prices
and other terms less favorable to the seller than if such sale were a public
sale and, notwithstanding such circumstances, agrees that any such private sale
shall, to the extent permitted by law, be deemed to have been made in a
commercially reasonable manner.  Unless required by a Legal Requirement, the
Agent shall not be under any obligation to delay a sale of any of such
Collateral to be sold for the period of time necessary to permit the issuer of
such securities to register such securities under the laws of any jurisdiction
outside the United States or under any applicable federal or state securities
laws, even if such issuer would agree to do so.  Each Obligor further agrees to
do or cause to be done, to the extent that such Obligor may do so under Legal
Requirements, all such other acts and things as may be necessary to make such
sales or resales of any portion or all of such Collateral or other property to
be sold valid and binding and in compliance with any and all Legal Requirements
at the Obligors’ expense.  Each Obligor further agrees that a breach of any of
the covenants contained in this Section 11.2(b) will cause irreparable injury to
the Agent and the Lenders for which there is no adequate remedy at law and, as a
consequence, agrees that each covenant contained in this Section 11.2(b) shall
be specifically enforceable against such Obligor, and each Obligor hereby waives
and agrees, to the fullest extent permitted by law, not to assert as a defense
against an action for specific performance of such covenants that (i) such
Obligor’s failure to perform such covenants will not cause irreparable injury to
the Agent and the Lenders or (ii) the Agent or the Lenders have an adequate
remedy at law in respect of such breach.  Each Obligor further acknowledges the
impossibility of ascertaining the amount of damages which would be

 

73

--------------------------------------------------------------------------------


 

suffered by the Agent and the Lenders by reason of a breach of any of the
covenants contained in this Section 11.2(b) and, consequently, agrees that, if
such Obligor shall breach any of such covenants and the Agent or the Lenders
shall sue for damages for such breach, such Obligor shall pay to the Agent, for
the benefit of the Agent and the Lenders, as liquidated damages and not as a
penalty, an aggregate amount equal to the value of the Collateral or other
property to be sold on the date the Agent shall demand compliance with this
Section 11.2(b).

 

(c)                                  If an Event of Default has occurred and is
continuing:  (i) the Agent shall have for the benefit of the Lenders, in
addition to all other rights of the Agent and the Lenders, the rights and
remedies of a secured party under the UCC; (ii) the Agent may, at any time, take
possession of, foreclose on and/or request a receiver of the Collateral and keep
it on any Obligor’s premises, at no cost to the Agent or any Lender, or remove
any part of it to such other place or places as the Agent may desire, or the
Obligors shall, upon the Agent’s demand, at the Obligors’ cost, assemble the
Collateral and make it available to the Agent at a place reasonably convenient
to the Agent; (iii) the Agent may sell and deliver any Collateral at public or
private sales, for cash, upon credit, or otherwise, at such prices and upon such
terms as the Agent deems advisable, in its sole discretion, and may, if the
Agent deems it reasonable, postpone or adjourn any sale of the Collateral by an
announcement at the time and place of sale or of such postponed or adjourned
sale; (iv) the Agent may hold, lease, develop, manage, operate, control and
otherwise use the First Lien Properties upon such terms and conditions as the
Agent may deem reasonable under the circumstances (making such repairs,
alterations, additions and improvements and taking other actions, from time to
time, as the Agent deems reasonably necessary or desirable), exercise all such
rights and powers of each Obligor with respect to the First Lien Properties,
whether in the name of Obligor or otherwise, including without limitation the
right to make, cancel, enforce or modify leases, obtain and evict tenants, and
demand, sue for, collect and receive all rents, in each case, in accordance with
the standards applicable to the Agent under the Loan Documents; (v) the Agent
may employ consultants to inspect the First Lien Properties and to assure
compliance by each Obligor of the terms and conditions of the Loan Documents and
to take any other reasonable actions, as the Agent deems reasonably necessary or
desirable, in connection with the First Lien Properties (including preparing for
the disposition thereof), and all actual, reasonable, out-of-pocket fees and
expenses incurred in connection therewith shall be borne by the Obligors and
(vi) upon demand from the Agent, the applicable Obligor shall direct the grantor
or licensor of, or the contracting party to, any property agreement with respect
to any First Lien Property to recognize and accept the Agent, for the benefit of
and on behalf of the Lenders, as the party to such agreement for any and all
purposes as fully as it would recognize and accept such Obligor and the
performance of such Obligor thereunder and, in such events, without further
notice or demand and at such Obligor’s sole cost and expense, the Agent, for the
benefit of and on behalf of the Lenders, may exercise all rights of such Obligor
arising under such agreements.  Without in any way requiring notice to be given
in the following manner, each Obligor agrees that any notice by the Agent of
sale, disposition, or other intended action hereunder or in connection herewith,
whether required by the UCC or otherwise, shall constitute reasonable notice to
such Obligor if such notice is mailed by registered or certified mail, return
receipt requested, postage prepaid, or is delivered personally against receipt,
at least ten (10) Business Days prior to such action to the Obligors’ address
specified in or pursuant to Section 15.7.  If any Collateral is sold on terms
other than payment in full at the time of sale, no credit shall be given against
the Obligations until the Agent or the Lenders receive payment, and if the buyer

 

74

--------------------------------------------------------------------------------


 

defaults in payment, the Agent may resell the Collateral.  In the event the
Agent seeks to take possession of all or any portion of the Collateral by
judicial process, each Obligor irrevocably waives:  (A) the posting of any bond,
surety, or security with respect thereto which might otherwise be required;
(B) any demand for possession prior to the commencement of any suit or action to
recover the Collateral; and (C) any requirement that the Agent retain possession
and not dispose of any Collateral until after trial or final judgment.  Each
Obligor agrees that the Agent has no obligation to preserve rights to the
Collateral or marshal any Collateral for the benefit of any Person.  The Agent
is hereby granted a license or other right to use, without charge, each
Obligor’s labels, patents, copyrights, name, trade secrets, trade names,
trademarks, and advertising matter, or any similar property, in completing
production of, advertising, or selling any Collateral, and each such Obligor’s
rights under all licenses and all franchise agreements shall inure to the
Agent’s benefit for such purpose.  The proceeds of sale shall be applied first
to all expenses of sale, including reasonable attorneys’ fees, and then to the
Obligations.  The Agent will return any excess to the applicable Obligor and the
Obligors shall remain liable for any deficiency.

 

(d)                                 The Obligors acknowledge and agree that the
Lenders would not provide the Term Loan if, among other things, they were not
assured that if an Event of Default specifically occurs, the Agent, on behalf of
the Lenders, may obtain all amounts in the Cash Collateral Accounts (other than
amounts held in the Main Operating Account subject to the Liens in favor of the
Adequate Protection Parties (as defined in the Financing Order)) and apply them
immediately to the Obligations, and otherwise exercise the other rights and
remedies available to the Agent.

 

(e)                                  Notwithstanding anything herein to the
contrary, (i) neither the Agent nor any Lender shall take any action under this
Section 11.2 (or similar provisions of any Loan Document) except after
compliance with any applicable notice requirements applicable thereto set forth
in accordance with the Financing Order, and (ii) following the occurrence and
during the continuance of an Event of Default, all amounts received by the Agent
on account of the Obligations, from the Obligors and/or all amounts with respect
to the proceeds of any Collateral (including, after the Agent has given the
General Partner notice of the exercise of control, all amounts in the Cash
Collateral Accounts, other than amounts held in the Main Operating Account
subject to the Liens in favor of the Adequate Protection Parties (as defined in
the Financing Order)) shall be (subject to the proviso below) promptly disbursed
by the Agent as follows, unless otherwise agreed by the Agent and the Majority
Lenders:  (A) first, to the payment of expenses incurred by the Agent in the
performance of its duties and the enforcement of the rights and remedies of the
Agent and the Lenders under the Loan Documents, including, without limitation,
all costs and expenses of collection, reasonable attorneys’ fees, court costs
and other amounts required to be paid or reimbursed by the Obligors to the Agent
or the Lenders as provided by this Agreement or any of the other Loan Documents;
(B) second, to the Lenders, pro rata in accordance with their respective Pro
Rata Shares, until interest accrued on the Term Loan has been paid in full;
(C) third, to the Lenders, pro rata in accordance with their respective Pro Rata
Shares, until principal of the Term Loan then due and payable (if any) has been
paid in full; (D) fourth, to the Agent, any remaining amount owed to the Agent
pursuant to the terms of this Agreement or any other Loan Document; (E) fifth,
to each Lender, any remaining amount owed to such Lender pursuant to the terms
of this Agreement or any other Loan Document hereof multiplied by a fraction,
the

 

75

--------------------------------------------------------------------------------


 

numerator of which is all remaining amounts owed to such Lender hereunder and
thereunder and the denominator of which is the aggregate of all remaining
amounts due all Lenders hereunder and thereunder, until all such remaining
amounts have been paid in full and (F) lastly, to the extent the non-contingent
Obligations have been paid in full, to the Borrowers; provided that during the
existence of an Event of Default (1)  notwithstanding the existence of such
Event of Default or an acceleration of the Obligations, funds in the Main
Operating Account that are not subject to the first priority Agent’s Lien shall
not be transferred out of the Main Operating Account other than for ordinary
course expenditures to protect and preserve the Collateral (including all
documented payroll expenses (including benefits), operating expenses of the
Properties, taxes, insurance premiums, ground rents with respect to the
Properties, and cash management, in each case, in the ordinary course of
business, and the adequate protection payments), (2) funds in any Cash
Collateral Account that are subject to the first priority Agent’s Lien (x) may,
until otherwise directed by Agent, be transferred out of the Cash Collateral
Accounts only for ordinary course expenditures to protect and preserve the
Adequate Protection Properties (as defined in the Financing Order) (including
all documented payroll expenses (including benefits), operating expenses of such
Properties, taxes, insurance premiums, ground rents with respect to such
Properties, and cash management, in each case, in the ordinary course of
business) and (y) at the Agent’s sole discretion and with the consent of the
Majority Lenders, any funds in the Cash Collateral Accounts that are subject to
the first priority Agent’s Lien may instead be applied at the direction of the
Agent and (3) all proceeds received by the Agent and the Lenders in respect of
sales of Collateral subject to a Pre-Petition Lien shall first be paid to the
holder of such Pre-Petition Lien to the extent of its priority interest in such
proceeds.  The order of priority set forth in this Section 11.2(e) and the
related provisions of this Agreement are set forth solely to determine the
rights and priorities of the Agent and the Lenders as among themselves.  The
order of priority set forth in this Section 11.2(e) may at any time and from
time to time be changed by the Agent and the Lenders without necessity of notice
to or consent of or approval by any Obligor or any other Person.

 

(f)                                    An Event of Default shall occur as set
forth in this Agreement even if an act or circumstance which gives rise,
directly or indirectly, to such Event of Default has been authorized by the
Bankruptcy Court or another court or tribunal with jurisdiction over the Case. 
Neither the Agent nor any Lender shall have any obligation whatsoever to object
to any relief requested by any Debtor from the Bankruptcy Court or another court
or tribunal with jurisdiction over the Case if and because such relief would or
may constitute, or would or may lead to, an Event of Default, or the Agent’s or
any Lender’s failure to object to such relief shall not limit the Events of
Default under this Agreement, constitute a waiver or release of rights and
remedies under this Agreement, estop or preclude the Agent or any Lender from
fully enforcing the same, or have any res judicata effect on whether an Event of
Default has occurred under this Agreement.  Each Debtor shall be fully
responsible for determining whether any relief it seeks from the Bankruptcy
Court or another court or tribunal with jurisdiction over the Case would or may
constitute, or would or may lead to, an Event of Default under this Agreement,
and authorization for such relief shall not limit in any manner whatsoever such
Debtor’s obligation to fully comply with all of the terms and conditions of this
Agreement.

 

(g)                                 Without limiting the remedies of the Agent
and the Lenders hereunder, each Obligor further agrees that a breach of any of
the covenants and agreements of the Obligors

 

76

--------------------------------------------------------------------------------


 

contained in paragraphs (4) of Schedule 3.1-A will cause irreparable injury to
the Agent and the Lenders for which there is no adequate remedy at law and, as a
consequence, agrees that each such covenant and agreement contained in
paragraphs (4) of Schedule 3.1-A shall be specifically enforceable against such
Obligor, and the Agent and the Lenders shall be entitled to obtain injunctive
relief with respect thereto without any bond or other security being required,
and each Obligor hereby waives and agrees, to the fullest extent permitted by
law, not to assert as a defense against an action for specific performance of
such covenants that (i) such Obligor’s failure to perform such covenants will
not cause irreparable injury to the Agent and the Lenders or (ii) the Agent or
the Lenders have an adequate remedy at law in respect of such breach.

 

ARTICLE 12

 

GUARANTY

 

Section 12.1                                            Guaranty; Limitation of
Liability.

 

(a)                                  Each Guarantor, jointly and severally,
hereby absolutely, unconditionally and irrevocably guarantees the punctual
payment when due, whether at scheduled maturity or on any date of a required
prepayment or by acceleration, demand or otherwise, of all Obligations of each
other Obligor now or hereafter existing under or in respect of the Loan
Documents, whether direct or indirect, absolute or contingent, and whether for
principal, interest, premiums, fees, indemnities, contract causes of action,
costs, expenses or otherwise (such Obligations being the “Guaranteed
Obligations”), and agrees to pay any and all reasonable out-of-pocket expenses
(including, without limitation, reasonable out-of-pocket fees and expenses of
counsel but excluding allocated costs of in-house counsel) incurred by the Agent
or any Lender in enforcing any rights under this Guaranty or any other Loan
Document.  Without limiting the generality of the foregoing, each Guarantor’s
liability shall extend to all amounts that constitute part of the Guaranteed
Obligations and would be owed by any other Obligor to the Agent or any Lender
under or in respect of the Loan Documents but for the fact that they are
unenforceable or not allowable due to the existence of a bankruptcy,
reorganization or similar proceeding involving such other Obligor.

 

(b)                                 Each Guarantor hereby unconditionally and
irrevocably agrees that in the event any payment shall be required to be made to
the Agent or any Lender under this Guaranty, such Guarantor will contribute, to
the maximum extent permitted by law, such amounts to each other Guarantor so as
to maximize the aggregate amount paid to the Agent and the Lenders under or in
respect of the Loan Documents.

 

Section 12.2                                            Guaranty Absolute.  Each
Guarantor guarantees that the Guaranteed Obligations will be paid strictly in
accordance with the terms of the Loan Documents, regardless of any law,
regulation or order now or hereafter in effect in any jurisdiction affecting any
of such terms or the rights of the Agent or any Lender with respect thereto. 
The Obligations of each Guarantor under or in respect of this Guaranty are
independent of the Guaranteed Obligations or any other Obligations of any other
Obligor under or in respect of the Loan Documents, and a separate action or
actions may be brought and prosecuted against each Guarantor to enforce this
Guaranty, irrespective of whether any action is brought against any Borrower or
any other

 

77

--------------------------------------------------------------------------------


 

Obligor or whether any Borrower or any other Obligor is joined in any such
action or actions.  The liability of each Guarantor under this Guaranty shall be
irrevocable, absolute and unconditional irrespective of, and each Guarantor
hereby irrevocably waives any defenses it may now have or hereafter acquire in
any way relating to, any or all of the following:

 

(a)                                  any lack of validity or enforceability of
any Loan Document or any agreement or instrument relating thereto;

 

(b)                                 any change in the time, manner or place of
payment of, or in any other term of, all or any of the Guaranteed Obligations or
any other Obligations of any other Obligor under or in respect of the Loan
Documents, or any other amendment or waiver of or any consent to departure from
any Loan Document, including, without limitation, any increase in the Guaranteed
Obligations resulting from the extension of additional credit to any Obligor or
otherwise;

 

(c)                                  any taking, exchange, release or
non-perfection of any Collateral, or any taking, release or amendment or waiver
of, or consent to departure from, any other guaranty, for all or any of the
Guaranteed Obligations;

 

(d)                                 any manner of application of Collateral, or
proceeds thereof, to all or any of the Guaranteed Obligations, or any manner of
sale or other disposition of any Collateral for all or any of the Guaranteed
Obligations or any other Obligations of any Obligor under the Loan Documents or
any other assets of any Obligor;

 

(e)                                  any change, restructuring or termination of
the corporate structure or existence of any Obligor;

 

(f)                                    any failure of the Agent or any Lender to
disclose to any Obligor any information relating to the business, condition
(financial or otherwise), operations, performance, properties or prospects of
any other Obligor now or hereafter known to such Agent or such Lender, as the
case may be (each Guarantor waiving any duty on the part of the Agent and the
Lenders to disclose such information);

 

(g)                                 the failure of any other Person to execute
or deliver this Guaranty or the release or reduction of liability of any
Guarantor or surety with respect to the Guaranteed Obligations; or

 

(h)                                 any other circumstance (including, without
limitation, any statute of limitations) or any existence of or reliance on any
representation by the Agent or any Lender that might otherwise constitute a
defense available to, or a discharge of, any Obligor or any other guarantor or
surety, in its capacity as a guarantor or surety.

 

This Guaranty shall continue to be effective or be reinstated, as the case may
be, if at any time any payment of any of the Guaranteed Obligations is rescinded
or must otherwise be returned by the Agent or any Lender or any other Person
upon the insolvency, bankruptcy or reorganization of any Borrower or any other
Obligor or otherwise, all as though such payment had not been made.

 

78

--------------------------------------------------------------------------------


 

Section 12.3                                            Waivers and
Acknowledgments.

 

(a)                                  Each Guarantor hereby unconditionally and
irrevocably waives any right to revoke this Guaranty and acknowledges that this
Guaranty is continuing in nature and applies to all Guaranteed Obligations,
whether existing now or in the future.

 

(b)                                 Each Guarantor hereby unconditionally and
irrevocably waives (i) any defense arising by reason of any claim or defense
based upon an election of remedies by the Agent or any Lender that in any manner
impairs, reduces, releases or otherwise adversely affects the subrogation,
reimbursement, exoneration, contribution or indemnification rights of such
Guarantor or other rights of such Guarantor to proceed against any of the other
Obligors, any other guarantor or any other Person or any Collateral and
(ii) subject to the terms and provisions of the Investment Agreement and
Schedule 3.1-A, any defense based on any right of set-off or counterclaim
against or in respect of the Obligations of such Guarantor hereunder.

 

(c)                                  Each Guarantor acknowledges that the Agent
may, to the extent permitted by applicable law, without notice to or demand upon
such Guarantor and without affecting the liability of such Guarantor under this
Guaranty, foreclose under any Loan Document by nonjudicial sale, and each
Guarantor hereby waives any defense to the recovery by the Agent and the Lenders
against such Guarantor of any deficiency after such nonjudicial sale and any
defense or benefits that may be afforded by applicable law.

 

(d)                                 Each Guarantor hereby unconditionally and
irrevocably waives any duty on the part of the Agent or any Lender to disclose
to such Guarantor any matter, fact or thing relating to the business, condition
(financial or otherwise), operations, performance, properties or prospects of
any other Obligor or any of its Subsidiaries now or hereafter known by the Agent
or such Lender, as the case may be.

 

(e)                                  Each Guarantor acknowledges that it will
receive substantial direct and indirect benefits from the financing arrangements
contemplated by the Loan Documents and that the waivers set forth in
Section 12.2 and this Section 12.3 are knowingly made in contemplation of such
benefits.

 

Section 12.4                                            Subrogation.  Each
Guarantor hereby unconditionally and irrevocably agrees not to exercise any
rights that it may now have or hereafter acquire against any Borrower or any
other Obligor that arise from the existence, payment, performance or enforcement
of such Guarantor’s Obligations under or in respect of this Guaranty or any
other Loan Document, including, without limitation, any right of subrogation,
reimbursement, exoneration, contribution or indemnification and any right to
participate in any claim or remedy of the Agent or any Lender against any
Borrower or any other Obligor, whether or not such claim, remedy or right arises
in equity or under contract, statute or common law, including, without
limitation, the right to take or receive from any Borrower or any other Obligor,
directly or indirectly, in cash or other property or by set-off or in any other
manner, payment or security on account of such claim, remedy or right, unless
and until all of the Guaranteed Obligations and all other amounts payable under
this Guaranty shall have been paid in full in cash and the Commitments shall
have expired or been terminated.  If any amount shall be paid to any Guarantor
in violation of the immediately preceding sentence at any time prior to the
latest of (a) the payment in full in cash of the

 

79

--------------------------------------------------------------------------------


 

Guaranteed Obligations and all other amounts payable under this Guaranty and
(b) the Maturity Date, such amount shall be received and held in trust for the
benefit of the Agent and the Lenders, shall be segregated from other property
and funds of such Guarantor and shall forthwith be paid or delivered to the
Agent in the same form as so received (with any necessary endorsement or
assignment) to be credited and applied to the Guaranteed Obligations and all
other amounts payable under this Guaranty, whether matured or unmatured, in
accordance with the terms of the Loan Documents, or to be held as Collateral for
any Guaranteed Obligations or other amounts payable under this Guaranty
thereafter arising.  If (i) any Guarantor shall make payment to the Agent of all
or any part of the Guaranteed Obligations, (ii) all of the Guaranteed
Obligations and all other amounts payable under this Guaranty shall have been
paid in full in cash and (iii) the Maturity Date shall have occurred, the Agent
and the Lenders will, at such Guarantor’s request and expense, execute and
deliver to such Guarantor appropriate documents, without recourse and without
representation or warranty, necessary to evidence the transfer by subrogation to
such Guarantor of an interest in the Guaranteed Obligations resulting from such
payment made by such Guarantor pursuant to this Guaranty.

 

Section 12.5                                            Guaranty Supplements. 
Upon the execution and delivery by any Subsidiary of a guaranty supplement in
substantially the form of Exhibit H hereto (each, a “Guaranty Supplement”),
(a) such Subsidiary shall be referred to as an “Additional Guarantor,” and shall
become and be a Guarantor hereunder, and each reference in this Guaranty or any
other provision of this Agreement to a “Guarantor” shall also mean and be a
reference to such Additional Guarantor, and each reference in any other Loan
Document to a “Guarantor” shall also mean and be a reference to such Additional
Guarantor, and (b) each reference herein to “this Guaranty,” “this Agreement,”
“hereunder,” “hereof” or words of like import referring to this Guaranty and/or
this Agreement, as the case may be, and each reference in any other Loan
Document to the “Guaranty,” “thereunder,” “thereof” or words of like import
referring to this Guaranty, shall mean and be a reference to this Guaranty and
this Agreement as supplemented by such Guaranty Supplement; provided that in no
event shall a Foreign Subsidiary be obligated to become a Guarantor.

 

Section 12.6                                            Continuing Guaranty;
Assignments.  This Guaranty is a continuing guaranty and shall (a) remain in
full force and effect until the payment in full in cash of the Guaranteed
Obligations and all other amounts payable under this Guaranty, the termination
or expiration of all Commitments, or the termination of such Guaranty pursuant
to Section 14.11, (b) be binding upon each Guarantor, its successors and assigns
and (c) inure to the benefit of and be enforceable by the Agent and the Lenders
and their respective successors, transferees and assigns.  Without limiting the
generality of clause (c) of the immediately preceding sentence, any Lender may
assign or otherwise transfer all or any portion of its rights and obligations
under this Agreement (including, without limitation, all or any portion of its
Commitments, any Term Loan held by it and its rights and remedies with respect
to Collateral and the Obligations) to any Eligible Assignee, and such Eligible
Assignee shall thereupon become vested with all the benefits in respect thereof
granted to such Lender herein or otherwise, in each case as and to the extent
provided in Section 13.3.  No Guarantor shall have the right to assign its
rights hereunder or any interest herein or delegate any of its duties,
liabilities or obligations hereunder or under any other Loan Document without
the prior written consent of the Majority Lenders.

 

80

--------------------------------------------------------------------------------


 

Section 12.7                                            Limitation on
Guaranty.Notwithstanding any provision of this Guaranty to the contrary, it is
intended that this Guaranty, and any Liens granted hereunder by each Guarantor
to secure the obligations and liabilities arising pursuant to this Guaranty, not
constitute a “Fraudulent Conveyance” (as defined below).  Consequently, each
Guarantor agrees that if this Guaranty, or any Liens securing the obligations
and liabilities arising pursuant to this Guaranty, would, but for the
application of this sentence, constitute a Fraudulent Conveyance, this Guaranty
and each such Lien shall be valid and enforceable only to the maximum extent
that would not cause this Guaranty or such Lien to constitute a Fraudulent
Conveyance, and this Guaranty shall automatically be deemed to have been amended
accordingly at all relevant times.  For purposes hereof, “Fraudulent Conveyance”
means a fraudulent conveyance or fraudulent transfer applicable under
Section 548 of the Bankruptcy Code or any fraudulent conveyance or fraudulent
transfer under the provisions of any applicable fraudulent conveyance or
fraudulent transfer law or similar law of any state, nation or other
governmental unit, as in effect from time to time.

 

ARTICLE 13

 

AMENDMENTS; WAIVERS; PARTICIPATIONS; ASSIGNMENTS; SUCCESSORS

 

Section 13.1                                            No Waivers; Cumulative
Remedies.  No failure by the Agent or any Lender to exercise any right, remedy,
or option under this Agreement, or in any other agreement between or among any
Obligor and the Agent and/or any Lender, or delay by the Agent or any Lender in
exercising the same, will operate as a waiver thereof.  No waiver by the Agent
or the Lenders on any occasion shall affect or diminish the Agent’s and each
Lender’s rights thereafter to require strict performance by any Obligor of any
provision of this Agreement.  The Agent’s and each Lender’s rights will be
cumulative and not exclusive of any other right or remedy.

 

Section 13.2                                            Amendments and Waivers. 
No amendment or waiver of any provision of this Agreement or any other Loan
Document, and no consent with respect to any departure by any Obligor therefrom,
shall be effective unless the same shall be in writing and signed by the
Majority Lenders (or by the Agent at the written consent of the Majority
Lenders) and the Obligors and then any such waiver or consent shall be effective
only in the specific instance and for the specific purpose for which given;
provided that no such waiver, amendment, or consent shall, unless in writing and
signed by all the affected Lenders, do any of the following:

 

(a)                                  increase or extend the Commitment of any
Lender;

 

(b)                                 postpone or delay any date fixed by this
Agreement or any other Loan Document for any payment of principal, interest or
fees;

 

(c)                                  reduce the principal of, or the rate of
interest specified herein on, the Term Loan or reduce any fees payable hereunder
or under any other Loan Document;

 

(d)                                 amend this Section;

 

(e)                                  release all or substantially all of the
Collateral or all or substantially all of the value of the Guarantees under
Article 12;

 

81

--------------------------------------------------------------------------------


 

(f)                                    change the definition of Majority
Lenders; or

 

(g)                                 modify Schedule 3.1-A or Schedule 3.1-B.

 

provided that (i) no amendment, waiver, or consent shall, unless in writing and
signed by the Agent, affect the rights or remedies or duties of the Agent under
this Agreement or any other Loan Document and (ii) notwithstanding anything to
the contrary set forth in this Section 13.2, the Financing Order may be amended
in accordance with the definition thereof.

 

Section 13.3                                            Assignments;
Participations.

 

(a)                                  Any Lender may, with the written consent of
the Agent (which consent shall not be unreasonably withheld) assign and delegate
to one or more Eligible Assignees (each an “Assignee”) all, or any part of all,
of the Term Loan, the Commitments, and the other rights and obligations of such
Lender hereunder; provided that the Obligors and the Agent may continue to deal
solely and directly with such Lender in connection with the interest so assigned
to an Assignee until (x) written notice of such assignment, together with
payment instructions, addresses, and related information with respect to the
Assignee, shall have been given to the General Partner and the Agent by such
Lender and the Assignee; and (y) such Lender and its Assignee shall have
delivered to the Agent an Assignment and Acceptance in a form reasonably
acceptable to the Agent (“Assignment and Acceptance”) together with any Term
Note or Term Notes subject to such assignment and a recordation fee (payable by
such Lender or such Assignee) of $3,500.

 

(b)                                 From and after the date that the Agent
notifies the assignor Lender that it has received an executed Assignment and
Acceptance, (i) the Assignee thereunder shall be a party hereto and, to the
extent that rights and obligations have been assigned to it pursuant to such
Assignment and Acceptance, shall have the rights and obligations of a Lender
under the Loan Documents (including the obligations pursuant to Schedule 3.1-A
and Schedule 3.1-B), and (ii) the assignor Lender shall, to the extent that
rights and obligations hereunder and under the other Loan Documents have been
assigned by it pursuant to such Assignment and Acceptance, relinquish its rights
and be released from its obligations under this Agreement (and in the case of an
Assignment and Acceptance covering all or the remaining portion of an assigning
Lender’s rights and obligations under this Agreement, such Lender shall cease to
be a party hereto).

 

(c)                                  By executing and delivering an Assignment
and Acceptance, the assigning Lender thereunder and the Assignee thereunder
confirm to and agree with each other and the other parties hereto as follows: 
(i) other than as provided in such Assignment and Acceptance, such assigning
Lender makes no representation or warranty and assumes no responsibility with
respect to any statements, warranties, or representations made in or in
connection with this Agreement or the execution, legality, validity,
enforceability, genuineness, sufficiency, or value of this Agreement or any
other Loan Document furnished pursuant hereto or the attachment, perfection, or
priority of any Lien granted by any Obligor to the Agent or any Lender in the
Collateral; (ii) such assigning Lender makes no representation or warranty and
assumes no responsibility with respect to the financial condition of any Obligor
or the performance or observance by any Obligor of any of its obligations under
this Agreement or

 

82

--------------------------------------------------------------------------------


 

any other Loan Document furnished pursuant hereto; (iii) such Assignee confirms
that it has received a copy of this Agreement, together with such other
documents and information as it has deemed appropriate to make its own credit
analysis and decision to enter into such Assignment and Acceptance; (iv) such
Assignee will, independently and without reliance upon the Agent, such assigning
Lender or any other Lender, and based on such documents and information as it
shall deem appropriate at the time, continue to make its own credit decisions in
taking or not taking action under this Agreement; (v) such Assignee appoints and
authorizes the Agent to take such action as agent on its behalf and to exercise
such powers under this Agreement as are delegated to the Agent by the terms
hereof, together with such powers, including the discretionary rights and
incidental power, as are reasonably incidental thereto; and (vi) such Assignee
agrees that it will perform in accordance with their terms all of the
obligations which by the terms of this Agreement are required to be performed by
it as a Lender.

 

(d)                                 The Agent, acting solely for this purpose as
an agent of the Borrowers, shall maintain at its address referred to in
Section 15.7 a copy of each Assignment and Acceptance delivered to it and a
register (the “Register”) for the recordation of the names and addresses of the
Lenders and the Commitment of, and principal amount of the Term Loan and any
stated interest owing to, each Lender from time to time.  The entries in the
Register shall be conclusive, in the absence of manifest error, and the
Borrowers, the Agent and the Lenders shall treat each Person whose name is
recorded in the Register as the owner of the Term Loan and any Term Notes
evidencing such Term Loan recorded therein for all purposes of this Agreement. 
Any assignment of any Term Loan, whether or not evidenced by a Term Note, shall
be effective only upon appropriate entries with respect thereto being made in
the Register.  Any assignment of all or part of a Term Loan evidenced by a Term
Note shall be registered on the Register only upon surrender for registration of
assignment of the Term Note evidencing such Term Loan, accompanied by a duly
executed Assignment and Acceptance; thereupon one or more new Term Notes in the
same aggregate principal amount shall be issued to the assigning Lender and/or
the designated Eligible Assignee (as applicable), and the old Term Notes shall
be returned by the Agent to the Borrowers marked “canceled.”  The Register shall
be available for inspection by the Borrowers or any Lender (with respect to any
entry relating to such Lender’s Term Loan) at any reasonable time and from time
to time upon reasonable prior notice.  The Register shall be treated, solely for
purposes of Treasury Regulation Section 5f.103-1(c) (which relates to whether an
obligation is in registered form for purposes of claiming exemption from U.S.
federal withholding tax under Section 871(h) or 881(c) of the Code with respect
to payments of “portfolio interest” received by a Non-U.S. Lender), as being
maintained by the Agent as agent for the Borrowers; provided that the Agent
shall have no duty or obligation whatsoever to or for the benefit of the
Borrowers in connection with such matter.

 

(e)                                  Immediately upon satisfaction of the
requirements of Section 13.3(a) and Section 13.3(d), this Agreement shall be
deemed to be amended to the extent, but only to the extent, necessary to reflect
the addition of the Assignee and the resulting adjustment of the Commitments
arising therefrom.  The Commitment allocated to each Assignee shall reduce such
Commitments of the assigning Lender pro tanto.

 

83

--------------------------------------------------------------------------------


 

(f)                                    Any Lender may sell to one or more
commercial banks, financial institutions, or other Persons (a “Participant”)
participating interests in any Term Loan, the Commitment of that Lender, and the
other interests of that Lender (the “originating Lender”) hereunder and under
the other Loan Documents; provided that (i)  the originating Lender’s
obligations under this Agreement shall remain unchanged (including the
obligations pursuant to Schedule 3.1-A and Schedule 3.1-B), (ii) the originating
Lender shall remain solely responsible for the performance of such obligations,
(iii) the Obligors and the Agent shall continue to deal solely and directly with
the originating Lender in connection with the originating Lender’s rights and
obligations under this Agreement and the other Loan Documents,  (iv) no Lender
shall transfer or grant any participating interest under which the Participant
has rights to approve any amendment to, or any consent or waiver with respect
to, this Agreement or any other Loan Document and (v) all amounts payable by the
Obligors hereunder shall be determined as if such Lender had not sold such
participation; except that, if amounts outstanding under this Agreement shall
have been declared or shall have become due and payable upon the occurrence of
an Event of Default, each Participant shall be deemed to have the right of
set-off in respect of its participating interest in amounts owing under this
Agreement to the same extent and subject to the same limitation as if the amount
of its participating interest were owing directly to it as a Lender under this
Agreement.

 

(g)                                 In the event that any Lender sells
participations in a Term Loan, such Lender shall, acting solely for this purpose
as an agent of the Borrowers, maintain, or cause to be maintained, a register,
on which it enters the name of all Participants in the Term Loan held by it and
the principal amount (and stated interest thereon) of the portion of the Term
Loan that is the subject of the participation (the “Participant Register”).  A
Term Loan (and the note, if any, evidencing the same) may be participated in
whole or in part only by registration of such participation on the Participant
Register.  Any participation of such Term Loan (and the note, if any, evidencing
the same) may be effected only by the registration of such participation on the
Participant Register.  The Participant Register shall be available for
inspection by the Borrowers and any Lender at any reasonable time and from time
to time upon reasonable prior notice.  The Participant Register shall be
treated, solely for purposes of Treasury Regulation Section 5f.103-1(c) (which
relates to whether an obligation is in registered form for purposes of claiming
exemption from U.S. federal withholding tax under Section 871(h) or 881(c) of
the Code with respect to payments of “portfolio interest” received by a Non-U.S.
Lender), as being maintained by the applicable Lender as agent for the
Borrowers; provided that such Lender shall have no duty or obligation whatsoever
to or for the benefit of the Borrowers in connection with such matter.

 

(h)                                 Notwithstanding any other provision in this
Agreement, any Lender may at any time create a security interest in, or pledge,
all or any portion of its rights under and interest in this Agreement in favor
of any Federal Reserve Bank, in accordance with Regulation A of the Federal
Reserve Board or U.S. Treasury Regulation 31 CFR §203.14, or any Federal Home
Loan Bank, and such Federal Reserve Bank and/or Federal Home Loan Bank may
enforce such pledge or security interest in any manner permitted under
applicable law.

 

84

--------------------------------------------------------------------------------


 

ARTICLE 14

 

THE AGENT

 

Section 14.1                                                        Appointment
and Authorization.  Each Lender hereby designates and appoints the Agent as its
agent and collateral agent under this Agreement and the other Loan Documents and
each Lender hereby irrevocably authorizes the Agent to take such action on its
behalf under the provisions of this Agreement and each other Loan Document and
to exercise such powers and perform such duties as are expressly delegated to it
by the terms of this Agreement or any other Loan Document, together with such
powers as are reasonably incidental thereto.  The Agent agrees to act as such on
the express conditions contained in this Article 14.  The provisions of this
Article 14 are solely for the benefit of the Agent and the Lenders and no
Obligor shall have rights as a third party beneficiary of any of the provisions
contained herein other than with respect to Section 14.9, Section 14.10 and
Section 14.11.  Notwithstanding any provision to the contrary contained
elsewhere in this Agreement or in any other Loan Document, the Agent shall not
have any duties or responsibilities, except those expressly set forth herein,
nor shall the Agent have or be deemed to have any fiduciary relationship with
any Lender, and no implied covenants, functions, responsibilities, duties,
obligations, or liabilities shall be read into this Agreement or any other Loan
Document or otherwise exist against the Agent.  Without limiting the generality
of the foregoing sentence, the use of the term “agent” in this Agreement with
reference to the Agent is not intended to connote any fiduciary or other implied
(or express) obligations arising under agency doctrine of any applicable law. 
Instead, such term is used merely as a matter of market custom, and is intended
to create or reflect only an administrative relationship between independent
contracting parties.  Except as expressly otherwise provided in this Agreement,
the Agent shall have and may use its sole discretion with respect to exercising
or refraining from exercising any discretionary rights or taking or refraining
from taking any actions which the Agent is expressly entitled to take or assert
under this Agreement and the other Loan Documents, including the exercise of
rights and remedies pursuant to Section 11.2, and any action so taken or not
taken shall be deemed consented to by the Lenders

 

Section 14.2                                                        Delegation
of Duties.  The Agent may execute any of its duties under this Agreement or any
other Loan Document by or through agents, sub-agents, employees, or
attorneys-in-fact and shall be entitled to advice of counsel concerning all
matters pertaining to such duties.  The Agent shall not be responsible for the
negligence or misconduct of any agent, sub-agent, employee, or attorney-in-fact
that it selects as long as such selection was made without gross negligence or
willful misconduct.

 

Section 14.3                                                        Liability of
the Agent.  None of the Agent-Related Persons shall (a) be liable for any action
taken or omitted to be taken by any of them under or in connection with this
Agreement or any other Loan Document or the transactions contemplated hereby
(except for its own gross negligence or willful misconduct as determined by a
final judgment of a court of competent jurisdiction), or (b) be responsible in
any manner to any of the Lenders for any recital, statement, representation, or
warranty made by any Obligor or any Affiliate of any Obligor, or any officer
thereof, contained in this Agreement or in any other Loan Document, or in any
certificate, report, statement, or other document referred to or provided for
in, or received by the Agent under or in connection with, this Agreement or any
other Loan Document, or the validity, effectiveness, genuineness,
enforceability, or sufficiency of this Agreement or any other Loan

 

85

--------------------------------------------------------------------------------


 

Document, or for any failure of any Obligor to perform its obligations hereunder
or thereunder.  No Agent-Related Person shall be under any obligation to any
Lender to ascertain or to inquire as to the observance or performance of any of
the agreements contained in, or conditions of, this Agreement or any other Loan
Document, or to inspect the properties, books, or records of any Obligor or any
Affiliate of any Obligor.

 

Without limiting the generality of the foregoing, no Agent-Related Person: (i) 
shall have any duty to take any discretionary action or exercise any
discretionary powers, except discretionary rights and powers expressly
contemplated hereby or by the other Loan Documents that the Agent is required to
exercise as directed in writing by the Majority Lenders (or such other number or
percentage of the Lenders as shall be expressly provided for herein or in the
other Loan Documents); provided that such Agent-Related Person shall not be
required to take any action that, in its judgment or the judgment of its
counsel, may expose such Person to liability or that is contrary to any Loan
Document or applicable Requirements of Law; and (ii)  shall, except as expressly
set forth herein and in the other Loan Documents, have any duty to disclose, and
shall not be liable for the failure to disclose, any information relating to
Borrowers or any of their Affiliates that is communicated to or obtained by the
person serving as Agent or any of its Affiliates in any capacity.

 

Section 14.4                                            Reliance by the Agent.

 

(a)                                  The Agent shall be entitled to rely, and
shall be fully protected in relying, upon any writing, resolution, notice,
consent, certificate, affidavit, letter, telegram, facsimile, telex, or
telephone message, statement, or other document or conversation believed by it
to be genuine and correct and to have been signed, sent, or made by the proper
Person or Persons, and upon advice and statements of legal counsel (including,
without limitation, counsel to the Obligors), independent accountants, and other
experts selected by the Agent.  The Agent shall be fully justified in failing or
refusing to take any action under this Agreement or any other Loan Document
unless it shall first receive such advice or concurrence of the Majority Lenders
as it deems appropriate and, if it so requests, it shall first be indemnified to
its satisfaction by the Lenders against any and all liability and expense which
may be incurred by it by reason of taking or continuing to take any such
action.  The Agent shall in all cases be fully protected in acting, or in
refraining from acting, under this Agreement or any other Loan Document in
accordance with a request or consent of the Majority Lenders (or all Lenders if
so required by the terms of this Agreement) and such request and any action
taken or failure to act pursuant thereto shall be binding upon all of the
Lenders.

 

(b)                                 For purposes of determining compliance with
the conditions specified in Section 10.1, each Lender that has executed this
Agreement shall be deemed to have consented to, approved, or accepted or to be
satisfied with, each document or other matter either sent by the Agent to such
Lender for consent, approval, acceptance, or satisfaction, or required
thereunder to be consented to or approved by or acceptable or satisfactory to
such Lender.

 

Section 14.5                                            Notice of Default.  The
Agent shall not be deemed to have knowledge or notice of the occurrence of any
Default or Event of Default, unless the Agent shall have received written notice
from a Lender or an Obligor referring to this Agreement, describing such Default
or Event of Default and stating that such notice is a “notice of default.”  The
Agent will

 

86

--------------------------------------------------------------------------------


 

notify the Lenders of its receipt of any such notice.  The Agent shall take such
action with respect to such Default or Event of Default as may be requested by
the Majority Lenders in accordance with Article 11; provided that unless and
until the Agent has received any such request, the Agent may (but shall not be
obligated to) take such action, or refrain from taking such action, with respect
to such Default or Event of Default as it shall deem advisable.

 

Section 14.6                                            Credit Decision.  Each
Lender acknowledges that none of the Agent-Related Persons has made any
representation or warranty to it, and that no act by the Agent hereinafter
taken, including any review of the affairs of the Obligors and their Affiliates,
shall be deemed to constitute any representation or warranty by any
Agent-Related Person to any Lender.  Each Lender represents to the Agent that it
has, independently and without reliance upon any Agent-Related Person and based
on such documents and information as it has deemed appropriate, made its own
appraisal of and investigation into the business, prospects, operations,
property, financial and other condition, and creditworthiness of the Obligors
and their Affiliates, and all applicable bank regulatory laws relating to the
transactions contemplated hereby, and made its own decision to enter into this
Agreement and to extend credit to the Obligors.  Each Lender also represents
that it will, independently and without reliance upon any Agent-Related Person
and based on such documents and information as it shall deem appropriate at the
time, continue to make its own credit analysis, appraisals, and decisions in
taking or not taking action under this Agreement and the other Loan Documents,
and to make such investigations as it deems necessary to inform itself as to the
business, prospects, operations, property, financial and other condition, and
creditworthiness of the Obligors.  Except for notices, reports, and other
documents expressly herein required to be furnished to the Lenders by the Agent,
the Agent shall not have any duty or responsibility to provide any Lender with
any credit or other information concerning the business, prospects, operations,
property, financial and other condition, or creditworthiness of the Obligors
which may come into the possession of any of the Agent-Related Persons.

 

Section 14.7                                            Indemnification. 
WHETHER OR NOT THE TRANSACTIONS CONTEMPLATED HEREBY ARE CONSUMMATED, THE LENDERS
SHALL INDEMNIFY UPON DEMAND THE AGENT-RELATED PERSONS (TO THE EXTENT NOT
REIMBURSED BY OR ON BEHALF OF THE OBLIGORS AND WITHOUT LIMITING THE OBLIGATION
OF THE OBLIGORS TO DO SO), PRO RATA, FROM AND AGAINST ANY AND ALL INDEMNIFIED
LIABILITIES AS SUCH TERM IS DEFINED IN SECTION 15.10; PROVIDED THAT NO LENDER
SHALL BE LIABLE FOR THE PAYMENT TO THE AGENT-RELATED PERSONS OF ANY PORTION OF
SUCH INDEMNIFIED LIABILITIES RESULTING SOLELY FROM SUCH PERSON’S GROSS
NEGLIGENCE OR WILLFUL MISCONDUCT AS DETERMINED BY A FINAL JUDGMENT OF A COURT OF
COMPETENT JURISDICTION.  WITHOUT LIMITATION OF THE FOREGOING, EACH LENDER SHALL
REIMBURSE THE AGENT UPON DEMAND FOR ITS RATABLE SHARE OF ANY COSTS OR
OUT-OF-POCKET EXPENSES (INCLUDING COSTS AND EXPENSES SET FORTH IN SECTION 15.6)
INCURRED BY THE AGENT IN CONNECTION WITH THE PREPARATION, EXECUTION, DELIVERY,
ADMINISTRATION, MODIFICATION, AMENDMENT, OR ENFORCEMENT (WHETHER THROUGH
NEGOTIATIONS, LEGAL PROCEEDINGS, OR OTHERWISE) OF, OR LEGAL ADVICE IN RESPECT OF
RIGHTS OR RESPONSIBILITIES UNDER, THIS AGREEMENT, ANY OTHER LOAN DOCUMENT, OR
ANY DOCUMENT CONTEMPLATED BY OR

 

87

--------------------------------------------------------------------------------


 

REFERRED TO HEREIN, TO THE EXTENT THAT THE AGENT IS NOT REIMBURSED FOR SUCH
EXPENSES BY OR ON BEHALF OF THE OBLIGORS.  THE UNDERTAKING IN THIS SECTION SHALL
SURVIVE THE PAYMENT OF ALL OBLIGATIONS HEREUNDER AND THE RESIGNATION OR
REPLACEMENT OF THE AGENT.

 

Section 14.8                                            The Agent in Individual
Capacity.  The Agent and its Affiliates may make loans to, issue letters of
credit for the account of, accept deposits from, acquire equity interests in and
generally engage in any kind of banking, trust, financial advisory,
underwriting, or other business with the Obligors and their Affiliates as though
it were not the Agent hereunder and without notice to or consent of the
Lenders.  The Lenders acknowledge that, pursuant to such activities, the Agent
or its Affiliates may receive information regarding the Obligors or their
Affiliates (including information that may be subject to confidentiality
obligations in favor of the Obligors or such Affiliates) and acknowledge that
the Agent shall be under no obligation to provide such information to them. 
With respect to its Term Loan, the Agent as a Lender shall have the same rights
and powers under this Agreement as any other Lender and may exercise the same as
though it were not the Agent, and the terms “Lender” and “Lenders” include the
Agent in its individual capacity as a Lender hereunder.

 

Section 14.9                                            Successor Agent.  The
Agent may resign as the Agent upon 30 days notice to the Lenders and the
Borrowers, such resignation to be effective, subject to the next succeeding
paragraph of this Section 14.9, upon the acceptance of a successor agent to its
appointment as Agent.  If the Agent resigns under this Agreement, the Majority
Lenders shall, with the consent of the General Partner if the Term Loan has not
been accelerated (which consent may be withheld in it’s sole and absolute
discretion), appoint from among the Lenders a successor agent for the Lenders. 
Upon the acceptance of its appointment as successor agent hereunder, such
successor agent shall succeed to all the rights, powers, and duties of the
retiring Agent and the term “Agent” shall mean such successor agent and the
retiring Agent’s appointment, powers, and duties as the Agent shall be
terminated.  After any retiring Agent’s resignation hereunder as Agent, the
provisions of this Section 14.9 shall inure to its benefit as to any actions
taken or omitted to be taken by it while it was the Agent under this Agreement.

 

If no such successor Agent shall have been so appointed by the Majority Lenders
and shall have accepted such appointment within 30 days after the retiring Agent
gives notice of its resignation, then the retiring Agent may on behalf of the
Lenders, appoint a successor Agent meeting the qualifications set forth above
provided that if the Agent shall notify Borrower and the Lenders that no
qualifying Person has accepted such appointment, then such resignation shall
nonetheless become effective in accordance with such notice and (1) the retiring
Agent shall be discharged from its duties and obligations hereunder and under
the other Loan Documents (except that in the case of any Collateral held by the
Agent on behalf of the Lenders under any of the Loan Documents, the retiring
Agent shall continue to hold such Collateral as nominee until such time as a
successor Agent is appointed) and (2) all payments, communications and
determinations provided to be made by, to or through an Agent shall instead be
made by or to each Lender directly, until such time as the Majority Lenders
appoint a successor Agent as provided for above in this Section 14.9.

 

After the retiring Agent’s resignation hereunder and under the other Loan
Documents, the provisions of this Article 14 and Section 15.10 shall continue in
effect for the benefit of such

 

88

--------------------------------------------------------------------------------


 

retiring Agent and its sub-agents in respect of any actions taken or omitted to
be taken by any of them while the retiring Agent was acting as Agent.

 

Section 14.10                                      Withholding Tax.

 

(a)                                  Each of the Lenders and the Agent shall
provide in favor of the Obligors and the Agent the following forms:

 

(i)                                     Each Non-U.S. Lender shall deliver to
the Borrowers and the Agent either (i) two copies of either U.S. Internal
Revenue Service Form W-8BEN (claiming exemption from, or a reduction of, U.S.
withholding tax under an income tax treaty), Form W-8ECI (claiming exemption
from U.S. withholding tax because the income is effectively connected with a
U.S. trade or business) or Form W-8IMY including any required statements and
Forms W-8BEN and W-8ECI, or any subsequent versions thereof or successors
thereto, as applicable, or (ii) in the case of a Non-U.S. Lender entitled to an
exemption from U.S. federal withholding tax under Section 871(h) or 881(c) of
the Code with respect to payments of “portfolio interest,” two copies of
Form W-8BEN (certifying that such Non-U.S. Lender is a beneficial owner of the
Term Loan), Form W-8IMY including any required statements and Forms W-8BEN and
W-8ECI or any subsequent versions thereof or successors thereto, and a
certificate satisfactory to the Agent and the General Partner that such Non-U.S.
Lender Party is not (1) a “bank” within the meaning of Section 881(c)(3)(A) of
the Code, (2) a “10 percent shareholder” of the General Partner within the
meaning of Section 881(c)(3)(B) of the Code or (3) a “controlled foreign
corporation” described in Section 881(c)(3)(C) of the Code.  Each Form W-8BEN,
Form W-8IMY or Form W-8ECI delivered under this Section 14.10(a) shall be
properly completed and duly executed by such Non-U.S. Lender claiming complete
exemption from, or a reduced rate of, U.S. federal withholding tax on all
payments by the Borrowers under this Agreement and the other Loan Documents. 
Such forms shall be delivered by each Non-U.S. Lender prior to the date of the
first payment by the Borrower hereunder made to such Non-U.S. Lender and on or
before the date, if any, that such Non-U.S. Lender designates a New Lending
Office.  In addition, each Non-U.S. Lender shall deliver such forms promptly
upon the obsolescence or invalidity of any form previously delivered by such
Non-U.S. Lender or as reasonably requested from time to time by the General
Partner or the Agent.  Each Non-U.S. Lender shall promptly notify the General
Partner and the Agent at any time it determines that it is no longer in a
position to provide any previously delivered form, statement, or certificate to
the Borrowers or the Agent (or any other form, statement, or form of
certification adopted by the IRS for such purpose).  Notwithstanding any other
provision of this paragraph, a Non-U.S. Lender shall not be required to deliver
any form pursuant to this paragraph that such Non-U.S. Lender is not legally
able to deliver.

 

(ii)                                  Each U.S. Lender shall deliver to the
Borrowers and the Agent two copies of U.S. Internal Revenue Service Form W-9, or
any subsequent versions thereof or successors thereto, properly completed and
duly executed by such U.S. Lender certifying that such U.S. Lender is entitled
to an exemption from United States backup withholding tax on all payments by the
Borrowers under this Agreement and the other Loan Documents.  Such forms shall
be delivered by each U.S. Lender on or before the date it becomes a party to
this Agreement.  In addition, each U.S. Lender shall deliver

 

89

--------------------------------------------------------------------------------


 

such forms promptly upon the obsolescence or invalidity of any form previously
delivered by such U.S. Lender or as reasonably requested from time to time by
the General Partner or the Agent.  Each U.S. Lender shall promptly notify the
General Partner and the Agent at any time it determines that it is no longer in
a position to provide any previously delivered form, statement, or certificate
to the General Partner or the Agent (or any other form, statement, or form of
certification adopted by the U.S. taxing authorities for such purpose).  Solely
for purposes of this Section 14.10(a)(ii), a U.S. Lender shall not include a
Lender (or Assignee) that is treated as an exempt recipient based on the
indicators described in Treasury Regulation Section 1.6049-4(c)(1)(ii).

 

(iii)                               A Lender that is entitled to an exemption
from or reduction of non-U.S. withholding tax under the law of the jurisdiction
in which the Borrowers is located, or any treaty to which such jurisdiction is a
party, with respect to payments under this Agreement shall deliver to the
Borrowers (with a copy to the Agent), at the time or times prescribed by
applicable law or reasonably requested by the Borrowers, such properly completed
and executed documentation prescribed by applicable law as will permit such
payments to be made without withholding or at a reduced rate, provided that such
Lender is legally entitled to complete, execute and deliver such documentation
and in such Lender’s reasonable judgment such completion, execution or
submission would not materially prejudice the legal position of such Lender.

 

(b)                                 If the IRS or any other Governmental
Authority of the United States or other jurisdiction asserts a claim that the
Agent or the Borrowers did not properly withhold tax from amounts paid to or for
the account of any Lender (because the appropriate form was not delivered, was
not properly executed, or because such Lender failed to notify the Agent or the
Borrowers of a change in circumstances which rendered the exemption from, or
reduction of, withholding tax ineffective, or for any other reason) such Lender
shall indemnify the Agent and the Borrowers fully for all amounts paid, directly
or indirectly, by the Agent or the Borrowers as Taxes or otherwise, including
penalties and interest, and including any Taxes imposed by any jurisdiction on
the amounts payable to the Agent under this Section 14.10(b), together with all
costs and expenses (including attorney and accountant costs related thereto). 
The obligation of the Lenders under this Section 14.10(b) shall survive the
payment of the Obligations and the resignation or replacement of the Agent and
termination of this Agreement.

 

Section 14.11                                      Collateral Matters; Guaranty
Releases.

 

(a)                                  The Lenders hereby irrevocably authorize
the Agent, without the further consent of the Lenders, to release any Agent’s
Lien upon any Collateral (i) upon the termination of the Commitments and payment
and satisfaction in full of all Term Loan and all other Obligations (other than
indemnities to which a claim has not been made and obligations pursuant to
Schedule 3.1-A and Schedule 3.1-B or pursuant to the provisions of the last
sentence of Section 15.5); (ii) constituting property being sold or disposed of
in accordance with this Agreement and with the approval of the Bankruptcy Court
(to the extent required); (iii) constituting property leased to an Obligor under
a lease which has expired or been terminated; (iv) as required pursuant to any
order of the Bankruptcy Court or as provided in Section 6.1(a) or (v) 

 

90

--------------------------------------------------------------------------------


 

owned by a Guarantor upon the termination and release of the Guaranty of such
Guarantor pursuant to Section 14.11(b) below.  Except as provided above, the
Agent will not release any of the Agent’s Liens without the prior written
authorization of the Majority Lenders.  Upon request by the Agent or the General
Partner at any time, the Majority Lenders will confirm in writing the Agent’s
authority to release any Agent’s Liens upon particular types or items of
Collateral pursuant to this Section 14.11.  The Lenders hereby irrevocably
authorize the Agent, at the request of the General Partner, to subordinate any
Agent’s Lien to the holder of any Lien described in clauses (b), (d), (f),
(j) (if and to the extent applicable), (m), (o), (p), (s), (t), and (v) of the
definition of Permitted Liens; in each case to the extent the underlying
transaction is not prohibited hereby.

 

(b)                                 The Lenders hereby irrevocably authorize the
Agent, without the further consent of the Lenders, to terminate and release the
Guaranty of any Guarantor in the event of (i) a merger or consolidation of a
non-Guarantor Subsidiary into or with such Guarantor (so long as the only
material asset owned by such Guarantor is the Capital Stock of such
non-Guarantor Subsidiary merging into or with such Guarantor), to the extent
necessary to comply with the mortgage or mezzanine financing documents of such
merged or consolidated non-Guarantor Subsidiary or (ii) a sale of other
disposition of a Guarantor pursuant to a transaction permitted by Section 9.8.

 

(c)                                  Upon receipt by the Agent of any
authorization required pursuant to Section 14.11(a) to release any Agent’s Liens
upon particular types or items of Collateral, and upon at least two Business
Days prior written request (or such shorter time period as the Agent may agree)
by the General Partner, the Agent shall (and is hereby irrevocably authorized by
the Lenders to) execute such documents as may be necessary to evidence the
release of the Agent’s Liens upon such Collateral; provided that (i) the Agent
shall not be required to execute any such document on terms which, in the
Agent’s good-faith opinion, would expose the Agent to liability or create any
material obligation or entail any material adverse consequence other than the
release of such Liens without recourse or warranty, and (ii) such release shall
not in any manner discharge, affect, or impair the Obligations or any Liens
(other than those expressly being released) upon (or obligations of the Obligors
in respect of) all interests retained by any Obligor, including the proceeds of
any sale, all of which shall continue to constitute part of the Collateral.

 

(d)                                 The Agent shall have no obligation
whatsoever to any of the Lenders to assure that the Collateral exists or is
owned by any Obligor or is cared for, protected, or insured or has been
encumbered, or that the Agent’s Liens have been properly or sufficiently or
lawfully created, perfected, protected, or enforced or are entitled to any
particular priority, or to exercise at all or in any particular manner or under
any duty of care, disclosure, or fidelity, or to continue exercising, any of the
rights, authorities, and powers granted or available to the Agent pursuant to
any of the Loan Documents, it being understood and agreed that in respect of the
Collateral, or any act, omission, or event related thereto, the Agent may act in
any manner it may deem appropriate, in its sole discretion given the Agent’s own
interest in the Collateral in its capacity as one of the Lenders and that the
Agent shall have no other duty or liability whatsoever to any Lender as to any
of the foregoing.

 

91

--------------------------------------------------------------------------------


 

Section 14.12             Restrictions on Actions by the Lenders; Sharing of
Payments.

 

(a)           Each Lender hereby waives any and all rights to set-off against
the Obligations, any amounts owing by such Lender to any Obligor or any accounts
unrelated to the Term Loan of any Obligor now or hereafter maintained with such
Lender.  Each of the Lenders further agrees that it shall not take or cause to
be taken any action to enforce its rights under this Agreement or against any
Obligor, including the commencement of any legal or equitable proceedings, to
foreclose any Lien on, or otherwise enforce any security interest in, any of the
Collateral.

 

(b)           If at any time or times any Lender shall receive (i) by payment,
foreclosure, set-off or otherwise, any proceeds of Collateral or any payments
with respect to the Obligations owing to such Lender arising under, or relating
to, this Agreement or the other Loan Documents, except for any such proceeds or
payments received by such Lender from the Agent pursuant to the terms of this
Agreement, or (ii) payments from the Agent in excess of such Lender’s ratable
portion of all such distributions by the Agent, such Lender shall promptly
(A) turn the same over to the Agent, in kind, and with such endorsements as may
be required to negotiate the same to the Agent, or in same day funds, as
applicable, for the account of all of the Lenders and for application to the
Obligations in accordance with the applicable provisions of this Agreement, or
(B) purchase, without recourse or warranty, an undivided interest and
participation in the Obligations owed to the other Lenders so that such excess
payment received shall be applied ratably as among the Lenders in accordance
with their Pro Rata Shares; provided that if all or part of such excess payment
received by the purchasing party is thereafter recovered from it, those
purchases of participations shall be rescinded in whole or in part, as
applicable, and the applicable portion of the purchase price paid therefor shall
be returned to such purchasing party, but without interest except to the extent
that such purchasing party is required to pay interest in connection with the
recovery of the excess payment.

 

Section 14.13             Agency for Perfection.  Each Lender hereby appoints
each other Lender as agent for the purpose of perfecting the Lenders’ security
interest in assets which, in accordance with Article 9 of the UCC can be
perfected by possession.  Should any Lender (other than the Agent) obtain
possession of any such Collateral, such Lender shall notify the Agent thereof,
and, promptly upon the Agent’s request therefor shall deliver such Collateral to
the Agent or otherwise deal with such Collateral in accordance with the Agent’s
instructions.

 

Section 14.14             Payments by the Agent to the Lenders.  All payments to
be made by the Agent to the Lenders shall be made by bank wire transfer or
internal transfer of immediately available funds to each Lender pursuant to wire
transfer instructions delivered in writing to the Agent on or prior to the
Closing Date (or if such Lender is an Assignee, on the applicable Assignment and
Acceptance), or pursuant to such other wire transfer instructions as each party
may designate for itself by written notice to the Agent.  Concurrently with each
such payment, the Agent shall identify whether such payment (or any portion
thereof) represents principal, premium, or interest on the Term Loan or
otherwise.

 

Section 14.15             Concerning the Collateral and the Related Loan
Documents.  Each Lender authorizes and directs the Agent to enter into this
Agreement and the other Loan Documents relating to the Collateral, for the
benefit of the Agent and the Lenders.  Each Lender agrees that any action taken
by the Agent or the Majority Lenders, as applicable, in accordance with the
terms of this Agreement or the other Loan Documents relating to the Collateral,
and the

 

92

--------------------------------------------------------------------------------


 

exercise by the Agent or the Majority Lenders, as applicable, of their
respective powers set forth therein or herein, together with such other powers
that are reasonably incidental thereto, shall be binding upon all of the
Lenders.

 

Section 14.16             Relation Among the Lenders.  The Lenders are not
partners or co-venturers, and no Lender shall be liable for the acts or
omissions of, or (except as otherwise set forth herein in case of the Agent)
authorized to act for, any other Lender.

 

ARTICLE 15

 

MISCELLANEOUS

 

Section 15.1               Cumulative Remedies.  The enumeration herein of the
Agent’s and each Lender’s rights and remedies is not intended to be exclusive,
and such rights and remedies are in addition to and not by way of limitation of
any other rights or remedies that the Agent and the Lenders may have under the
UCC or other applicable law.  The Agent (at the direction of the Majority
Lenders when the same is required pursuant to the terms hereof) and the Majority
Lenders shall have the right, in their sole discretion, to determine which
rights and remedies within their authorities are to be exercised and in which
order.  The exercise of one right or remedy shall not preclude the exercise of
any others, all of which shall be cumulative.  The Agent may, and shall with the
consent or at the direction of the Majority Lenders, without limitation, proceed
directly against any Person liable therefor to collect the Obligations without
any prior recourse to the Collateral.  No failure to exercise and no delay in
exercising, on the part of the Agent or any Lender, any right, remedy, power, or
privilege hereunder, shall operate as a waiver thereof, nor shall any single or
partial exercise of any right, remedy, power, or privilege hereunder preclude
any other or further exercise thereof or the exercise of any other right,
remedy, power, or privilege.

 

Section 15.2               Severability.  The illegality or unenforceability of
any provision of this Agreement or any instrument or agreement required
hereunder shall not in any way affect or impair the legality or enforceability
of the remaining provisions of this Agreement or any instrument or agreement
required hereunder.

 

Section 15.3               Governing Law; Choice of Forum; Service of Process;
Jury Trial Waiver.

 

(a)           EXCEPT TO THE EXTENT GOVERNED BY THE BANKRUPTCY CODE, THIS
AGREEMENT AND THE OTHER LOAN DOCUMENTS SHALL BE INTERPRETED AND THE RIGHTS AND
LIABILITIES OF THE PARTIES HERETO DETERMINED IN ACCORDANCE WITH THE INTERNAL
LAWS (AS OPPOSED TO THE CONFLICT OF LAWS PROVISIONS; PROVIDED THAT PERFECTION
ISSUES WITH RESPECT TO ARTICLE 9 OF THE UCC MAY GIVE EFFECT TO APPLICABLE CHOICE
OR CONFLICT OF LAW RULES SET FORTH IN ARTICLE 9 OF THE UCC) OF THE STATE OF NEW
YORK; PROVIDED, FURTHER, THAT THE AGENT AND THE LENDERS SHALL RETAIN ALL RIGHTS
ARISING UNDER FEDERAL LAW.

 

93

--------------------------------------------------------------------------------


 

(b)           IN THE EVENT THE BANKRUPTCY COURT DOES NOT HAVE OR REFUSES TO
EXERCISE JURISDICTION WITH RESPECT THERETO, ANY LEGAL ACTION OR PROCEEDING WITH
RESPECT TO THIS AGREEMENT OR ANY OTHER LOAN DOCUMENT MAY BE BROUGHT IN THE
COURTS OF THE STATE OF NEW YORK OR OF THE UNITED STATES FOR THE SOUTHERN
DISTRICT OF NEW YORK, AND BY EXECUTION AND DELIVERY OF THIS AGREEMENT, EACH OF
THE AGENT, EACH LENDER, AND EACH OBLIGOR, CONSENTS, FOR ITSELF AND IN RESPECT OF
ITS PROPERTY, TO THE NON EXCLUSIVE JURISDICTION OF THOSE COURTS.  EACH OF THE
AGENT, EACH LENDER, AND EACH OBLIGOR IRREVOCABLY WAIVES ANY OBJECTION, INCLUDING
ANY OBJECTION TO THE LAYING OF VENUE OR BASED ON THE GROUNDS OF FORUM NON
CONVENIENS, WHICH IT MAY NOW OR HEREAFTER HAVE TO THE BRINGING OF ANY ACTION OR
PROCEEDING IN SUCH JURISDICTION IN RESPECT OF THIS AGREEMENT OR ANY DOCUMENT
RELATED HERETO.

 

(c)           EACH PARTY HERETO HEREBY WAIVES PERSONAL SERVICE OF ANY AND ALL
PROCESS UPON IT AND CONSENTS THAT ALL SUCH SERVICE OF PROCESS MAY BE MADE BY
REGISTERED MAIL (RETURN RECEIPT REQUESTED) DIRECTED TO SUCH PARTY AT ITS ADDRESS
SET FORTH IN SECTION 15.7 AND SERVICE SO MADE SHALL BE DEEMED TO BE COMPLETED
THREE (3) DAYS AFTER THE SAME SHALL HAVE BEEN SO DEPOSITED IN THE UNITED STATES
MAILS.  NOTHING CONTAINED HEREIN SHALL AFFECT THE RIGHT OF ANY PARTY HERETO TO
SERVE LEGAL PROCESS BY ANY OTHER MANNER PERMITTED BY LAW.

 

Section 15.4               Waiver of Jury Trial.  EACH OF THE AGENT, EACH
LENDER, AND EACH OBLIGOR WAIVES ITS RESPECTIVE RIGHTS TO A TRIAL BY JURY OF ANY
CLAIM OR CAUSE OF ACTION BASED UPON OR ARISING OUT OF OR RELATED TO THIS
AGREEMENT, THE OTHER LOAN DOCUMENTS, OR THE TRANSACTIONS CONTEMPLATED HEREBY OR
THEREBY, IN ANY ACTION, PROCEEDING, OR OTHER LITIGATION OF ANY TYPE BROUGHT BY
ANY OF THE PARTIES AGAINST ANY OTHER PARTY OR ANY AGENT-RELATED PERSON,
PARTICIPANT, OR ASSIGNEE, WHETHER WITH RESPECT TO CONTRACT CLAIMS, TORT CLAIMS,
OR OTHERWISE.  EACH OF THE AGENT, EACH LENDER, AND EACH OBLIGOR AGREES THAT ANY
SUCH CLAIM OR CAUSE OF ACTION SHALL BE TRIED BY A COURT TRIAL WITHOUT A JURY. 
WITHOUT LIMITING THE FOREGOING, THE PARTIES FURTHER AGREE THAT THEIR RESPECTIVE
RIGHT TO A TRIAL BY JURY IS WAIVED BY OPERATION OF THIS SECTION AS TO ANY
ACTION, COUNTERCLAIM, OR OTHER PROCEEDING WHICH SEEKS, IN WHOLE OR IN PART, TO
CHALLENGE THE VALIDITY OR ENFORCEABILITY OF THIS AGREEMENT OR THE OTHER LOAN
DOCUMENTS OR ANY PROVISION HEREOF OR THEREOF.  THIS WAIVER SHALL APPLY TO ANY
SUBSEQUENT AMENDMENTS, RENEWALS, SUPPLEMENTS, OR MODIFICATIONS TO THIS AGREEMENT
AND THE OTHER LOAN DOCUMENTS.

 

Section 15.5               Survival.  All of the representations and warranties
of the Obligors contained in this Agreement and the other Loan Documents shall
survive the execution, delivery,

 

94

--------------------------------------------------------------------------------


 

and acceptance thereof by the parties, notwithstanding any investigation by the
Agent or the Lenders or their respective agents, and shall terminate upon the
repayment in full of the Obligations (other than indemnities to which a claim
has not been made and obligations pursuant to Schedule 3.1-A and Schedule
3.1-B).  Solely to the extent related to the obligations of the parties under
Schedule 3.1-A and Schedule 3.1-B, the only terms of this Agreement that will
remain in full force and effect and will survive the termination of the
Commitments and the payment and satisfaction in full of all Term Loans and all
other Obligations (other than indemnities to which a claim has not been made)
are as follows:  Schedule 3.1-A and Schedule 3.1-B, Section 3.6, clauses (c)(i),
(c)(iii) and (h) (solely as it relates to the provisions of this Agreement set
forth in this sentence being in full force and effect in accordance with their
terms) of Section 11.1, Section 13.1, the last sentence of Section 13.2 and
Sections 15.2, 15.3, 15.4, 15.6, 15.7, 15.9, 15.10, 15.12, 15.13, 15.14, 15.17,
and 15.18.

 

Section 15.6               Fees and Expenses.

 

(a)           Each Obligor agrees to pay to the Agent and each Lender, on
demand, all reasonable and documented out-of-pocket costs and expenses that the
Agent or any Lender pays or incurs in connection with the negotiation,
preparation, consummation, administration, and termination of this Agreement or
any of the other Loan Documents as follows:  (i) all reasonable and documented
fees, expenses, and disbursements of (A) Willkie Farr & Gallagher LLP and
(B) any other law firm or counsel, if any, engaged by the Agent, the Lenders or
the Brookfield Consortium Members (as defined in the Investment Agreement) and
their Affiliates (collectively, the counsel referred to in this clause (B) being
referred to as “Other Counsel”) in connection with the negotiation, preparation
and execution of the Loan Documents, including any such fees, expenses and
disbursements of such Other Counsel in connection with the Case, such fees,
expenses and disbursements of such Other Counsel not in excess of $500,000 in
the aggregate; (ii) costs and expenses (including attorneys’ and paralegals’
fees and disbursements for one counsel to the Agent and Lenders, taken as a
whole, but excluding allocated costs of in-house counsel) for any amendment,
supplement, waiver, consent, or subsequent closing in connection with the Loan
Documents and the transactions contemplated thereby; (iii) taxes, fees and other
charges for filing financing statements (to the extent permitted by this
Agreement) and continuations, and other actions to perfect, protect, and
continue the Agent’s Liens (including costs and expenses paid or incurred by the
Agent in connection with the consummation of this Agreement); (iv) actual,
out-of-pocket sums paid or incurred during the existence of an Event of Default
to pay any amount or take any action required of any Obligor under the Loan
Documents that such Obligor fails to pay or take (but only to the extent that
the Agent is otherwise permitted to take such action under any Loan Document or
the Financing Order); (v) costs and expenses of any reasonably necessary actions
taken during the existence of an Event of Default aimed at preserving and
protecting the Collateral; and (vi) costs and expenses (including the cost of
appraisals, inspections and verifications of the Collateral and disbursements
for one counsel to the Agent and Lenders, taken as a whole, and, in the case of
a conflict of interest, one additional counsel to the affected Lenders, taken as
a whole, and, to the extent reasonably necessary, one counsel in each relevant
material jurisdiction (not to exceed one per state), but in each case excluding
allocated costs of in house counsel) of the Agent and the Lenders paid or
incurred to (and/or in attempting to) obtain payment of the Obligations, enforce
the Agent’s Liens, sell or otherwise realize upon the Collateral, and otherwise
enforce the provisions of the Loan Documents, or to defend any claims made or
threatened against the

 

95

--------------------------------------------------------------------------------


 

Agent or any Lender arising out of the transactions contemplated hereby
(including preparation for and consultations concerning any such matters).  All
of the foregoing costs and expenses shall be part of the Obligations, shall bear
interest until paid at the Default Rate and shall be payable on demand.  No
Obligor shall be responsible for the fees of any financial, restructuring or
similar advisor pursuant to the Loan Documents unless agreed in writing by the
Borrowers.

 

(b)               [Intentionally Omitted.]

 

Section 15.7                   Notices.  Except as otherwise provided herein,
all notices, demands, and requests that any party is required or elects to give
to any other shall be in writing, or by a telecommunications device capable of
creating a written record, and any such notice shall become effective (a) upon
personal delivery thereof, including, but not limited to, delivery by overnight
mail and courier service, (b) five (5) days after it shall have been mailed by
United States mail, first class, certified or registered, with postage prepaid,
or (c) in the case of notice by such a telecommunications device, when properly
transmitted (with written confirmation of delivery), in each case addressed to
the party to be notified as follows:

 

if to the Agent or to any Initial Lender:

 

Barclays Bank PLC
745 7th Avenue
New York, New York 10019
Telecopy: (646) 758-4617
Attention: Craig J. Malloy

 

with a copy to (which shall not constitute notice):

 

Latham & Watkins LLP

885 Third Avenue

New York, New York 10022-4834

Telecopy: (212) 751-4864

Attention:  Jane Summers, Esq.

 

if to any Lender (which shall not constitute notice):

 

Willkie Farr & Gallagher LLP

787 Seventh Avenue

New York, New York 10019-6099

Telecopy: (212) 728-8111

Attention:  Michael Zinder, Esq.

 

if to any Obligor:

 

General Growth Properties, Inc.
110 North Wacker Drive
Chicago, Illinois 60068

 

96

--------------------------------------------------------------------------------


 

Telecopy No.:  312-960-5485
Attn:  General Counsel

 

with a copy to (which shall not constitute notice):

 

Weil, Gotshal & Manges LLP
200 Crescent Court, Suite 300
Dallas, Texas 75201-6950
Telecopy:  214-746-7777
Attention:  Angela L. Fontana, Esq.

 

or to such other address as each party may designate for itself by like notice,
subject to the provisions of Section 15.15.

 

Section 15.8                   Waiver of Notices.  Unless otherwise expressly
provided herein, each Obligor waives presentment, protest and notice of demand
or dishonor and protest as to any instrument, notice of intent to accelerate the
Obligations, and notice of acceleration of the Obligations, as well as any and
all other notices to which it might otherwise be entitled.  No notice to or
demand on any Obligor which the Agent or any Lender may elect to give shall
entitle any Obligor to any or further notice or demand in the same, similar, or
other circumstances.

 

Section 15.9                   Binding Effect.  The provisions of this Agreement
shall be binding upon and inure to the benefit of the respective
representatives, successors, and assigns of the parties hereto; provided that no
interest herein may be assigned by any Obligor without prior written consent of
the Agent and each Lender, except, if applicable, as contemplated by
Section 3.1-A in connection with a debt conversion.

 

Section 15.10                 Indemnity of the Agent and the Lenders by the
Obligors.

 

(a)               THE OBLIGORS AGREE TO DEFEND, INDEMNIFY, AND HOLD THE
AGENT-RELATED PERSONS, AND EACH LENDER AND EACH OF ITS RESPECTIVE OFFICERS,
DIRECTORS, EMPLOYEES, COUNSEL, AGENTS, AND ATTORNEYS-IN-FACT (EACH, AN
“INDEMNIFIED PERSON”) HARMLESS FROM AND AGAINST ANY AND ALL LIABILITIES,
OBLIGATIONS, LOSSES, DAMAGES, PENALTIES, ACTIONS, JUDGMENTS, SUITS, COSTS,
CHARGES, EXPENSES, AND DISBURSEMENTS (INCLUDING REASONABLE OUT-OF-POCKET
ATTORNEY COSTS FOR ALL INDEMNIFIED PERSONS, TAKEN AS A WHOLE BUT EXCLUDING
ALLOCATED COSTS OF IN-HOUSE COUNSEL) OF ANY KIND OR NATURE WHATSOEVER WHICH
MAY AT ANY TIME (INCLUDING AT ANY TIME FOLLOWING REPAYMENT OF THE TERM LOAN AND
THE TERMINATION, RESIGNATION OR REPLACEMENT OF THE AGENT OR REPLACEMENT OF ANY
LENDER) BE IMPOSED ON, INCURRED BY, OR ASSERTED AGAINST ANY SUCH PERSON IN ANY
WAY RELATING TO OR ARISING OUT OF THIS AGREEMENT OR ANY LOAN DOCUMENT, OR THE
TRANSACTIONS CONTEMPLATED HEREBY, OR ANY ACTION TAKEN OR OMITTED BY ANY SUCH
PERSON UNDER OR IN CONNECTION WITH ANY OF THE FOREGOING, INCLUDING WITH RESPECT
TO ANY INVESTIGATION, LITIGATION, OR PROCEEDING (INCLUDING ANY INSOLVENCY
PROCEEDING OR APPELLATE

 

97

--------------------------------------------------------------------------------


 

PROCEEDING) RELATED TO OR ARISING OUT OF THIS AGREEMENT, ANY OTHER LOAN
DOCUMENT, OR THE TERM LOAN OR THE USE OF THE PROCEEDS THEREOF AND INCLUDING ANY
OF THE FOREGOING ARISING FROM THE ORDINARY, SOLE OR CONTRIBUTORY NEGLIGENCE OF
THE INDEMNIFIED PERSON, WHETHER OR NOT ANY INDEMNIFIED PERSON IS A PARTY THERETO
(ALL THE FOREGOING, COLLECTIVELY, THE “INDEMNIFIED LIABILITIES”); PROVIDED THAT
THE OBLIGORS SHALL HAVE NO OBLIGATION HEREUNDER TO ANY INDEMNIFIED PERSON WITH
RESPECT TO (I) INDEMNIFIED LIABILITIES RESULTING SOLELY FROM THE GROSS
NEGLIGENCE OR WILLFUL MISCONDUCT OF SUCH INDEMNIFIED PERSON OR (II) LIABILITIES,
OBLIGATIONS, LOSSES, DAMAGES, PENALTIES, ACTIONS, JUDGMENTS, SUITS, COSTS,
CHARGES, EXPENSES, AND DISBURSEMENTS OF ANY KIND OR NATURE WHATSOEVER WHICH
MAY AT ANY TIME BE IMPOSED ON, INCURRED BY, OR ASSERTED AGAINST ANY SUCH PERSON
AFTER THE DATE OF PAYMENT IN FULL OF THE NON-CONTINGENT OBLIGATIONS.  THE
AGREEMENTS IN THIS SECTION SHALL SURVIVE PAYMENT OF ALL OTHER OBLIGATIONS.

 

(b)           THE OBLIGORS AGREE TO INDEMNIFY, DEFEND, AND HOLD HARMLESS THE
AGENT AND THE LENDERS FROM ANY LOSS OR LIABILITY DIRECTLY OR INDIRECTLY ARISING
OUT OF THE USE, GENERATION, MANUFACTURE, PRODUCTION, STORAGE, RELEASE,
THREATENED RELEASE, DISCHARGE, DISPOSAL, OR PRESENCE OF A CONTAMINANT OR ARISING
OUT OF A VIOLATION OF OR LIABILITY UNDER ENVIRONMENTAL LAWS, IN EACH CASE
RELATING TO ANY OBLIGOR’S OPERATIONS, BUSINESS, OR PROPERTY.  THIS INDEMNITY
WILL APPLY WHETHER THE CONTAMINANT IS ON, UNDER, OR ABOUT ANY OBLIGOR’S PROPERTY
OR OPERATIONS OR PROPERTY LEASED TO ANY OBLIGOR.  THIS INDEMNITY INCLUDES, BUT
IS NOT LIMITED TO, REASONABLE, OUT-OF-POCKET ATTORNEYS’ FEES (EXCLUDING THE
ALLOCATED COST OF IN-HOUSE COUNSEL).  THIS INDEMNITY EXTENDS TO THE AGENT AND
THE LENDERS, THEIR PARENTS, AFFILIATES, SUBSIDIARIES, AND ALL OF THEIR
DIRECTORS, OFFICERS, EMPLOYEES, AGENTS, SUCCESSORS, ATTORNEYS, AND ASSIGNS. 
THIS INDEMNITY WILL SURVIVE REPAYMENT OF ALL OTHER OBLIGATIONS.

 

Section 15.11             Limitation of Liability.  No claim may be made by any
Obligor, any Lender, or other Person against the Agent, any Lender, or the
Affiliates, directors, officers, officers, employees, or agents of the Agent or
any Lender for any special, indirect, consequential, or punitive damages in
respect of any claim for breach of contract or any other theory of liability
arising out of or related to the transactions contemplated by this Agreement or
any other Loan Document, or any act, omission, or event occurring in connection
therewith, and each of the Obligors and the Lenders hereby waives, releases, and
agrees not to sue upon any claim for such damages, whether or not accrued and
whether or not known or suspected to exist in its favor.

 

Section 15.12             Final Agreement.  This Agreement and the other Loan
Documents are intended by the Obligors, the Agent, and the Lenders to be the
final, complete, and exclusive expression of the agreement between them.  This
Agreement supersedes any and all prior oral or

 

98

--------------------------------------------------------------------------------


 

written agreements relating to the subject matter hereof.  Except as otherwise
expressly provided herein, no modification, rescission, waiver, release, or
amendment of any provision of this Agreement and any Schedules or Exhibits
hereto that are amended or supplemented pursuant to the terms hereof or any
other Loan Document shall be made, except by a written agreement signed by the
Obligors and a duly authorized officer of each of the Agent and the requisite
Lenders.  THIS WRITTEN AGREEMENT REPRESENTS THE FINAL AGREEMENT BETWEEN THE
PARTIES AND MAY NOT BE CONTRADICTED BY EVIDENCE OF PRIOR, CONTEMPORANEOUS, OR
SUBSEQUENT ORAL AGREEMENTS OF THE PARTIES.  THERE ARE NO UNWRITTEN ORAL
AGREEMENTS BETWEEN THE PARTIES.

 

Section 15.13             Counterparts.  This Agreement and the other Loan
Documents may be executed in any number of counterparts, and by the Agent, each
Lender, and the Obligors in separate counterparts, each of which shall be an
original, but all of which shall together constitute one and the same
agreement.  Signature pages may be detached from multiple separate counterparts
and attached to a single counterpart so that all signature pages are physically
attached to the same document.

 

Section 15.14             Captions.  The captions contained in this Agreement
are for convenience of reference only, are without substantive meaning and
should not be construed to modify, enlarge, or restrict any provision.

 

Section 15.15             Agency of the General Partner for the Other Obligors. 
Each of the Obligors (other than the General Partner) irrevocably appoints the
General Partner as its representative for all purposes relevant to this
Agreement, including the giving and receipt of notices and execution and
delivery of all documents, instruments, and certificates contemplated herein and
all modifications hereto.  Any acknowledgment, consent, direction,
certification, or other action which might otherwise be valid or effective only
if given or taken by all or any of the Obligors or acting singly, shall be valid
and effective if given or taken only by the General Partner whether or not any
of the other Obligors joins therein, and the Agent and the Lenders shall have no
duty or obligation to make further inquiry with respect to the authority of the
General Partner under this Section 15.15; provided that nothing in this
Section 15.15 shall limit the effectiveness of, or the right of the Agent and
the Lenders to rely upon, any notice, document, instrument, certificate,
acknowledgment, consent, direction, certification or other action delivered by
any Obligor pursuant to this Agreement.

 

Section 15.16             Patriot Act.  Each Lender and the Agent (for itself
and not on behalf of any Lender) hereby notifies each Obligor that, pursuant to
the requirements of the Patriot Act, it is required to obtain, verify and record
information that identifies such Obligor, which information includes the name
and address of such Obligor and other information that will allow such Lender or
the Agent, as applicable, to identify such Obligor in accordance with the
Patriot Act.

 

Section 15.17             Absence of Fiduciary Relationship; Affiliates; Etc. 
The Obligors acknowledge that the Agent, the Lenders and their respective
Affiliates may have economic interests that conflict with those of the Obligors
and their Affiliates.  The Obligors agree that each of the Agent, the Lenders
and their respective Affiliates will act in their respective

 

99

--------------------------------------------------------------------------------


 

capacities under the Loan Documents as independent contractors and that nothing
in the Loan Documents will be deemed to create an advisory, fiduciary or agency
relationship or fiduciary or other implied duty between the Agent, the Lenders
and their respective Affiliates, on the one hand, and any Obligor, its owners or
its Affiliates, on the other hand.  The Obligors acknowledge and agree that
(a) the transactions contemplated by the Loan Documents are arm’s-length
commercial transactions between the Agent, the Lenders and their respective
Affiliates, on the one hand, and the Obligors, on the other, (b) in connection
with such transactions each of the Agent, the Lenders and their respective
Affiliates is acting solely as a principal and not the agent or fiduciary of any
Obligor, its management, stockholders, creditors, affiliates or any other
Person, (c) none of the Agent, the Lenders or any of their respective Affiliates
has assumed an advisory or a fiduciary responsibility in favor of any Obligor or
any of its Affiliates with respect to the transactions contemplated hereby or
any other obligation to any Obligor or any of Affiliates of any Obligor, except
the obligations expressly set forth in this Agreement, and (d) each Obligor has
consulted its own legal and financial advisors to the extent it deemed
appropriate.  Each Obligor further acknowledges and agrees that it is
responsible for making its own independent judgment with respect to such
transactions and the process leading thereto.  Each Obligor agrees that it will
not claim that any of the Agent, the Lenders or their respective Affiliates has
rendered advisory services of any nature or respect, or owes a fiduciary or
similar duty, to any Obligor or any Affiliates of an Obligor in connection with
such transactions.  In addition, each of the Agent, the Lenders and their
respective Affiliates may employ the services of its Affiliates in providing
certain services hereunder and, subject to the agreement of such Affiliate to be
bound by Section 6.5, may exchange with such Affiliates information concerning
the Obligors, the Affiliates of the Obligors and other Persons that may be the
subject of this arrangement, and such Affiliates shall be entitled to the
benefits afforded to the Agent, the Lenders and their respective Affiliates
hereunder.  In addition, the Obligors acknowledge that none of the Agent, the
Initial Lenders or their respective Affiliates provides accounting, tax or legal
advice.

 

Section 15.18             Incorporation of Financing Order by Reference.  Each
of the Obligors, the Agent, and the Lenders agrees that any reference contained
herein to the Financing Order shall include all terms, conditions, and
provisions of such Financing Order and that the Financing Order is incorporated
herein for all purposes.  To the extent there is any inconsistency between the
terms of this Agreement and the terms of the Financing Order, the terms of the
Financing Order shall govern.

 

Section 15.19             Right to Publicize and Advertise.  Subject to
Section 6.5(b) hereof, the Agent and each Lender may, without consent of any
Obligor, publicly disclose and/or advertise its lending relationship with the
Obligors, the identity of the Obligors, the Commitments, and such other
information as is publicly disclosed by any Obligor through any filing with the
Bankruptcy Court or the Securities and Exchange Commission.

 

Section 15.20             Consent of the Agent and Lenders.  Except as otherwise
provided herein, whenever the consent of the Agent or any Lender is required by
this Agreement, such consent may be granted or withheld in the sole discretion
of the Agent or such Lender.

 

100

--------------------------------------------------------------------------------


 

Section 15.21             Sole Arranger.  Notwithstanding anything herein to the
contrary, the Sole Arranger listed on the cover page hereof shall not have any
powers, duties or responsibilities under this Agreement or any of the other Loan
Documents.

 

Section 15.22             Schedules.  Schedules 8.20, 8.20-1, 8.21 and 9.8 are
not attached hereto but have been delivered to the Agent who will retain copies
thereof and make them available to any Lender that has elected to be given
access to Private Side Communications (or the designee of any Lender that has
agreed to be subject to the confidentiality provisions of Section 6.5(b)) upon
request.

 

Section 15.23             Certain Provisions Regarding the Investment
Agreement.Section 15.24           Notwithstanding anything to the contrary in
this Agreement, in the event any payment, repayment or prepayment of the Term
Loan is made (in whole or in part) in cash in accordance with the terms of this
Agreement prior to the termination of the Investment Agreement in accordance
with its terms, then the cash proceeds payable to the Agent for the benefit of
the Lenders shall be deposited directly by the Borrowers into the escrow
accounts contemplated by the Escrow Agreements (as such term is defined in the
Investment Agreement) (the proportions of such deposits to be made in each
escrow account to be as directed by REP Investments LLC, which proportions shall
aggregate 100% of such payment, repayment or prepayment) unless prior thereto
Brookfield Asset Management Inc. shall have elected to and delivered to the
Borrowers an amendment to the Brookfield Equity Commitment Letter (as such term
is defined in the Investment Agreement) to increase the GGP Share Purchase
Commitment (as such term is defined in the Brookfield Equity Commitment Letter)
by an amount equal to the amount of such payment, repayment or prepayment, such
amendment to be without any additional conditions, restrictions or limitations
of any kind or nature.  Notwithstanding anything to the contrary in this
Agreement, any other Loan Document or the Investment Agreement, the Borrowers
shall have the right to seek specific performance of this Section 15.23 and such
right shall be in addition to the rights of the General Partner set forth in
this Agreement, any other Loan Document or the Investment Agreement and at law
or in equity.

 

101

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the parties have entered into this Agreement on the date
first above written.

 

 

AGENT:

 

 

 

BARCLAYS BANK PLC

 

 

 

 

 

By:

/s/ Craig J. Malloy

 

Name:

Craig J. Malloy

 

Title:

Director

 

[Signature page to DIP Credit Agreement]

 

--------------------------------------------------------------------------------


 

 

INITIAL LENDER:

 

 

Commitment: $400,000,000

BARCLAYS BANK PLC

 

 

 

 

 

By:

/s/ Craig J. Malloy

 

Name:

Craig J. Malloy

 

Title:

Director

 

[Signature page to DIP Credit Agreement]

 

--------------------------------------------------------------------------------


 

 

BORROWERS:

 

 

 

GENERAL GROWTH PROPERTIES, INC.,

 

as Borrower and a debtor in possession

 

 

 

 

 

By:

/s/ David R. Charles

 

 

David R. Charles, Authorized Representative

 

 

 

 

 

 

 

GGP LIMITED PARTNERSHIP,

 

as Borrower and a debtor in possession

 

 

 

By: General Growth Properties, Inc., its general partner

 

 

 

 

 

By:

/s/ David R. Charles

 

 

David R. Charles, Authorized Representative

 

[Signature page to DIP Credit Agreement]

 

--------------------------------------------------------------------------------


 

 

GUARANTORS:

 

 

 

10 CCC BUSINESS TRUST, a debtor in possession

 

 

 

 

 

By:

/s/ David R. Charles

 

 

David R. Charles, Authorized Representative

 

 

 

 

 

 

 

10000 COVINGTON CROSS, LLC, a debtor in possession

 

 

 

 

 

 

 

By:

/s/ David R. Charles

 

 

David R. Charles, Authorized Representative

 

 

 

 

 

 

 

10190 COVINGTON CROSS, LLC, a debtor in possession

 

 

 

 

 

 

 

By:

/s/ David R. Charles

 

 

David R. Charles, Authorized Representative

 

 

 

 

 

 

 

1201-1281 TOWN CENTER DRIVE, LLC, a debtor in possession

 

 

 

 

 

 

 

By:

/s/ David R. Charles

 

 

David R. Charles, Authorized Representative

 

[Signature page to DIP Credit Agreement]

 

--------------------------------------------------------------------------------


 

 

1251 CENTER CROSSING, LLC, a debtor in possession

 

 

 

 

By:

Howard Hughes Properties, Limited Partnership, its sole member

 

 

 

 

 

 

 

 

By:

The Howard Hughes Company, LLC, its general partner

 

 

 

 

 

 

 

 

 

 

 

 

By:

/s/ David R. Charles

 

 

 

 

David R. Charles,

 

 

 

 

Authorized Representative

 

 

 

 

 

 

 

1450 CENTER CROSSING DRIVE, LLC, a debtor in possession

 

 

 

 

 

 

 

By:

/s/ David R. Charles

 

 

David R. Charles, Authorized Representative

 

 

 

 

 

 

 

1451 CENTER CROSSING DRIVE, LLC, a debtor in possession

 

 

 

 

 

 

 

By:

/s/ David R. Charles

 

 

David R. Charles, Authorized Representative

 

 

 

 

 

 

 

1551 HILLSHIRE DRIVE, LLC, a debtor in possession

 

 

 

 

 

 

 

By:

/s/ David R. Charles

 

 

David R. Charles, Authorized Representative

 

[Signature page to DIP Credit Agreement]

 

--------------------------------------------------------------------------------


 

 

1635 VILLAGE CENTRE CIRCLE, LLC, a debtor in possession

 

 

 

 

 

 

 

By:

/s/ David R. Charles

 

 

David R. Charles, Authorized Representative

 

 

 

 

 

 

 

1645 VILLAGE CENTER CIRCLE, LLC, a debtor in possession

 

 

 

 

 

 

 

By:

/s/ David R. Charles

 

 

David R. Charles, Authorized Representative

 

 

 

 

 

 

 

20 CCC BUSINESS TRUST, a debtor in possession

 

 

 

 

 

 

 

By:

/s/ David R. Charles

 

 

David R. Charles, Authorized Representative

 

 

 

 

 

 

 

30 CCC BUSINESS TRUST, a debtor in possession

 

 

 

 

 

 

 

By:

/s/ David R. Charles

 

 

David R. Charles, Authorized Representative

 

 

 

 

 

 

 

9950-9980 COVINGTON CROSS, LLC, a debtor in possession

 

 

 

 

 

 

 

By:

/s/ David R. Charles

 

 

David R. Charles, Authorized Representative

 

[Signature page to DIP Credit Agreement]

 

--------------------------------------------------------------------------------


 

 

APACHE MALL, LLC, a debtor in possession

 

 

 

 

 

 

 

By:

/s/ David R. Charles

 

 

David R. Charles, Authorized Representative

 

 

 

 

 

 

 

ARIZONA CENTER PARKING, LLC, a debtor in possession

 

 

 

 

 

 

 

By:

/s/ David R. Charles

 

 

David R. Charles, Authorized Representative

 

 

 

 

 

 

 

BENSON PARK BUSINESS TRUST, a debtor in possession

 

 

 

 

 

 

 

By:

/s/ David R. Charles

 

 

David R. Charles, Authorized Representative

 

 

 

 

 

 

 

BOISE TOWN SQUARE ANCHOR ACQUISITION, LLC, a debtor in possession

 

 

 

 

 

 

By:

 

 

 

David R. Charles, Authorized Representative

 

 

 

 

 

 

 

CALEDONIAN HOLDING COMPANY, INC., a debtor in possession

 

 

 

 

 

 

By:

/s/ David R. Charles

 

 

David R. Charles, Authorized Representative

 

[Signature page to DIP Credit Agreement]

 

--------------------------------------------------------------------------------


 

 

CENTURY PLAZA L.L.C., a debtor in possession

 

 

 

 

By:

Century Plaza, Inc., a member

 

 

 

 

 

 

 

 

By:

/s/ David R. Charles

 

 

 

David R. Charles, Authorized Representative

 

 

 

 

 

CENTURY PLAZA, INC., a debtor in possession

 

 

 

 

 

 

 

By:

/s/ David R. Charles

 

 

David R. Charles, Authorized Representative

 

 

 

 

 

 

 

CHULA VISTA CENTER, LLC, a debtor in possession

 

 

 

 

 

 

 

By:

/s/ David R. Charles

 

 

David R. Charles, Authorized Representative

 

 

 

 

 

 

 

COLLIN CREEK ANCHOR ACQUISITION, LLC, a debtor in possession

 

 

 

 

 

 

 

By:

/s/ David R. Charles

 

 

David R. Charles, Authorized Representative

 

 

 

 

 

COTTONWOOD MALL, LLC, a debtor in possession

 

 

 

 

 

 

 

By:

/s/ David R. Charles

 

 

David R. Charles, Authorized Representative

 

[Signature page to DIP Credit Agreement]

 

--------------------------------------------------------------------------------


 

 

EDEN PRAIRIE ANCHOR BUILDING L.L.C., a debtor in possession

 

 

 

By:

GGPLP L.L.C., its sole member

 

 

 

 

 

By:

GGP Limited Partnership, its managing member

 

 

 

 

 

 

 

By:

General Growth Properties, Inc., its general partner

 

 

 

 

 

 

 

 

 

 

By:

/s/ David R. Charles

 

 

 

David R. Charles, Authorized Representative

 

 

 

 

 

 

 

ELK GROVE TOWN CENTER L.L.C., a debtor in possession

 

 

 

 

 

 

 

By:

GGPLP L.L.C., its sole member

 

 

 

 

 

By:

GGP Limited Partnership, its managing member

 

 

 

 

 

 

 

 

 

 

 

By:

General Growth Properties, Inc., its general partner

 

 

 

 

 

 

 

 

 

 

 

By:

/s/ David R. Charles

 

 

 

 

David R. Charles,

 

 

 

 

Authorized Representative

 

[Signature page to DIP Credit Agreement]

 

--------------------------------------------------------------------------------


 

 

ELK GROVE TOWN CENTER, L.P., a debtor in possession

 

 

 

 

By:

Elk Grove Town Center, L.L.C., its general partner

 

 

 

 

 

By:

GGPLP L.L.C., its sole member

 

 

 

 

 

 

 

By:

GGP Limited Partnership, its managing member

 

 

 

 

 

 

 

 

By:

General Growth Properties, Inc., its general partner

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

By:

/s/ David R. Charles

 

 

 

 

 

 

David R. Charles,

 

 

 

 

 

 

Authorized Representative

 

 

 

 

 

 

 

FALLEN TIMBERS SHOPS II, LLC, a debtor in possession

 

 

 

 

 

 

 

By:

/s/ David R. Charles

 

 

David R. Charles, Authorized Representative

 

 

 

 

 

 

 

FASHION PLACE ANCHOR ACQUISITION, LLC

 

 

 

 

 

 

 

By:

/s/ David R. Charles

 

 

David R. Charles, Authorized Representative

 

 

 

 

 

 

 

FIFTY COLUMBIA CORPORATE CENTER, LLC, a debtor in possession

 

 

 

 

 

 

By:

/s/ David R. Charles

 

 

David R. Charles, Authorized Representative

 

[Signature page to DIP Credit Agreement]

 

--------------------------------------------------------------------------------


 

 

FORTY COLUMBIA CORPORATE CENTER, LLC, a debtor in possession

 

 

 

 

 

 

 

By:

/s/ David R. Charles

 

 

David R. Charles, Authorized Representative

 

 

 

 

 

 

 

GENERAL GROWTH MANAGEMENT, INC.

 

 

 

 

 

 

 

By:

/s/ David R. Charles

 

 

David R. Charles, Authorized Representative

 

 

 

 

 

 

 

GGP ACQUISITION, L.L.C., a debtor in possession

 

 

 

 

 

 

By:

/s/ David R. Charles

 

 

David R. Charles, Authorized Representative

 

 

 

 

 

 

 

GGP AMERICAN HOLDINGS INC., a debtor in possession

 

 

 

 

 

 

 

By:

/s/ David R. Charles

 

 

David R. Charles, Authorized Representative

 

 

 

 

 

 

 

GGP AMERICAN PROPERTIES INC., a debtor in possession

 

 

 

 

 

 

 

By:

/s/ David R. Charles

 

 

David R. Charles, Authorized Representative

 

[Signature page to DIP Credit Agreement]

 

--------------------------------------------------------------------------------


 

 

GGP HOLDING II, INC., a debtor in possession

 

 

 

 

 

 

 

By:

/s/ David R. Charles

 

 

David R. Charles, Authorized Representative

 

 

 

 

 

 

 

GGP HOLDING SERVICES, INC., a debtor in possession

 

 

 

 

 

 

 

By:

/s/ David R. Charles

 

 

David R. Charles, Authorized Representative

 

 

 

 

 

 

 

GGP HOLDING, INC., a debtor in possession

 

 

 

 

 

 

By:

/s/ David R. Charles

 

 

David R. Charles, Authorized Representative

 

 

 

 

 

 

 

GGP IVANHOE II, INC., a debtor in possession

 

 

 

 

By:

/s/ David R. Charles

 

 

David R. Charles, Authorized Representative

 

 

 

 

 

 

 

GGP IVANHOE IV SERVICES, INC., a debtor in possession

 

 

 

 

 

 

 

By:

/s/ David R. Charles

 

 

David R. Charles, Authorized Representative

 

[Signature page to DIP Credit Agreement]

 

--------------------------------------------------------------------------------


 

 

GGP NATICK RESIDENCE LLC, a debtor in possession

 

 

 

 

 

 

 

By:

/s/ David R. Charles

 

 

David R. Charles, Authorized Representative

 

 

 

 

 

 

 

GGP SAVANNAH L.L.C., a debtor in possession

 

 

 

 

By:

GGP Holding II, Inc., its sole member

 

 

 

 

 

 

 

 

By:

/s/ David R. Charles

 

 

 

David R. Charles, Authorized Representative

 

 

 

 

 

 

 

GGP/HOMART SERVICES, INC., a debtor in possession

 

 

 

 

 

 

 

By:

/s/ David R. Charles

 

 

David R. Charles, Authorized Representative

 

 

 

 

 

 

 

GGP/HOMART, INC., a debtor in possession

 

 

 

 

 

 

 

By:

/s/ David R. Charles

 

 

David R. Charles, Authorized Representative

 

[Signature page to DIP Credit Agreement]

 

--------------------------------------------------------------------------------


 

 

GGP-GLENBROOK HOLDING L.L.C.

 

 

 

By: GGPLP L.L.C., its sole member

 

 

 

By: GGP Limited Partnership, its managing member

 

 

 

By: General Growth Properties, Inc., its general partner

 

 

 

 

 

 

 

By:

/s/ David R. Charles

 

 

David R. Charles,

 

 

Authorized Representative

 

 

 

 

 

 

 

 

 

GGP-GRANDVILLE LAND L.L.C., a debtor in possession

 

 

 

By:

General Growth Properties, Inc., a member

 

 

 

 

By:

/s/ David R. Charles

 

 

David R. Charles, Authorized Representative

 

 

 

 

 

 

 

 

 

GGP-LA PLACE, INC., a debtor in possession

 

 

 

 

 

 

 

 

 

By:

 

 

 

David R. Charles, Authorized Representative

 

 

 

 

 

 

 

 

 

GGPLP L.L.C., a debtor in possession

 

 

 

 

 

By:

GGP Limited Partnership, its managing member

 

 

 

 

 

 

By:

General Growth Properties, Inc., its general partner

 

 

 

 

 

 

 

By:

/s/ David R. Charles

 

 

 

 

David R. Charles,

 

 

 

 

Authorized Representative

 

[Signature page to DIP Credit Agreement]

 

--------------------------------------------------------------------------------


 

 

GGP-MAINE MALL LAND L.L.C.

 

 

 

 

 

 

 

By:

 

 

 

David R. Charles, Authorized Representative

 

 

 

 

 

 

 

GGP-MINT HILL L.L.C., a debtor in possession

 

 

 

 

By:

GGPLP L.L.C., its sole member

 

 

 

 

 

By:

GGP Limited Partnership, its managing member

 

 

 

 

 

 

 

By:

General Growth Properties, Inc., its general partner

 

 

 

 

 

 

 

 

 

 

 

 

 

 

By:

/s/ David R. Charles

 

 

 

 

 

David R. Charles,

 

 

 

 

 

Authorized Representative

 

 

 

 

 

 

 

GGP-NORTH POINT LAND L.L.C.

 

 

 

 

By:

GGP/Homart, Inc., its sole member

 

 

 

 

 

 

 

 

By:

/s/ David R. Charles

 

 

 

David R. Charles, Authorized Representative

 

[Signature page to DIP Credit Agreement]

 

--------------------------------------------------------------------------------


 

 

GGP-REDLANDS MALL L.L.C., a debtor in possession

 

 

 

 

By:

GGPLP L.L.C., its sole member

 

 

 

 

 

By:

GGP Limited Partnership, its managing member

 

 

 

 

 

 

 

By:

General Growth Properties, Inc., its general partner

 

 

 

 

 

 

 

 

 

 

 

 

 

 

By:

/s/ David R. Charles

 

 

 

 

 

David R. Charles,

 

 

 

 

 

Authorized Representative

 

 

 

 

 

 

 

 

 

 

 

 

 

GGP-REDLANDS MALL, L.P., a debtor in possession

 

 

 

 

By:

GGP-Redlands Mall L.L.C., its general partner

 

 

 

 

 

By:

GGPLP L.L.C., its sole member

 

 

 

 

 

 

 

By:

GGP Limited Partnership, its managing member

 

 

 

 

 

 

 

 

 

 

 

 

 

By:

General Growth Properties, Inc., its general partner

 

 

 

 

 

 

 

 

 

By:

/s/ David R. Charles

 

 

 

 

 

David R. Charles,

 

 

 

 

 

Authorized Representative

 

 

 

 

 

GGP-SOUTH SHORE PARTNERS, INC., a debtor in possession

 

 

 

 

 

 

 

By:

/s/ David R. Charles

 

 

David R. Charles, Authorized Representative

 

[Signature page to DIP Credit Agreement]

 

--------------------------------------------------------------------------------


 

 

GGP-TUCSON LAND L.L.C., a debtor in possession

 

 

 

 

By:

GGP Limited Partnership, its sole member

 

 

 

 

 

By:

General Growth Properties, Inc., its general partner

 

 

 

 

 

 

 

 

 

 

 

 

By:

/s/ David R. Charles

 

 

 

 

David R. Charles,

 

 

 

 

Authorized Representative

 

 

 

 

 

 

 

 

 

 

 

 

GRANDVILLE MALL, LLC

 

 

 

 

 

 

 

By:

/s/ David R. Charles

 

 

David R. Charles, Authorized Representative

 

 

 

 

 

 

 

GREENGATE MALL, INC., a debtor in possession

 

 

 

 

 

 

 

By:

/s/ David R. Charles

 

 

David R. Charles, Authorized Representative

 

 

 

 

 

 

 

GREENWOOD MALL LAND, LLC

 

 

 

 

 

 

 

By:

/s/ David R. Charles

 

 

David R. Charles, Authorized Representative

 

[Signature page to DIP Credit Agreement]

 

--------------------------------------------------------------------------------


 

 

HHP GOVERNMENT SERVICES, LIMITED PARTNERSHIP, a debtor in possession

 

 

 

 

By:

Summerlin Corporation, its general partner

 

 

 

 

 

 

 

 

By:

/s/ David R. Charles

 

 

 

David R. Charles, Authorized Representative

 

 

 

 

 

 

 

HOWARD HUGHES CANYON POINTE Q4, LLC, a debtor in possession

 

 

 

 

 

 

By:

/s/ David R. Charles

 

 

David R. Charles, Authorized Representative

 

 

 

 

 

 

 

HOWARD HUGHES PROPERTIES, INC., a debtor in possession

 

 

 

 

 

 

 

By:

/s/ David R. Charles

 

 

David R. Charles, Authorized Representative

 

 

 

 

 

 

 

KAPIOLANI CONDOMINIUM DEVELOPMENT, LLC

 

 

 

 

By:

General Growth Management, Inc., its sole member

 

 

 

 

 

 

 

 

By:

/s/ David R. Charles

 

 

 

David R. Charles, Authorized Representative

 

[Signature page to DIP Credit Agreement]

 

--------------------------------------------------------------------------------


 

 

KAPIOLANI RETAIL, LLC

 

 

 

 

 

 

 

By:

/s/ David R. Charles

 

 

David R. Charles, Authorized Representative

 

 

 

 

 

 

 

LA PLACE SHOPPING, L.P., a debtor in possession

 

 

 

 

By:

GGP-La Place, Inc., its general partner

 

 

 

 

 

 

 

 

By:

/s/ David R. Charles

 

 

 

David R. Charles, Authorized Representative

 

 

 

 

 

 

 

 

 

LAKESIDE MALL HOLDING, LLC

 

 

 

 

By:

/s/ David R. Charles

 

 

David R. Charles, Authorized Representative

 

 

 

 

 

 

 

LOCKPORT L.L.C., a debtor in possession

 

 

 

 

 

 

 

By:

General Growth Partners, Inc., a member

 

 

 

 

 

 

 

 

By:

/s/ David R. Charles

 

 

David R. Charles, Authorized Representative

 

[Signature page to DIP Credit Agreement]

 

--------------------------------------------------------------------------------


 

 

MAJESTIC PARTNERS-PROVO, LLC, a debtor in possession

 

 

 

 

 

 

 

By:

Price Development Company, Limited
Partnership, its sole member

 

 

 

 

 

By:

GGP Acquisition, L.L.C., its general partner

 

 

 

 

 

 

 

 

 

 

 

By:

/s/ David R. Charles

 

 

 

 

David R. Charles

 

 

 

 

Authorized Representative

 

 

 

 

 

 

 

MALL OF LOUISIANA LAND HOLDING, LLC, a debtor in possession

 

 

 

 

By:

/s/ David R. Charles

 

 

David R. Charles, Authorized Representative

 

 

 

 

 

 

 

MALL OF LOUISIANA LAND, LP, a debtor in possession

 

 

 

 

By:

Mall of Louisiana Land Holding, LLC, its general partner

 

 

 

 

 

 

 

 

 

By:

/s/ David R. Charles

 

 

 

David R. Charles, Authorized Representative

 

 

 

 

 

 

 

MALL ST. MATTHEWS COMPANY, LLC

 

 

 

 

 

 

 

By:

/s/ David R. Charles

 

 

David R. Charles, Authorized Representative

 

[Signature page to DIP Credit Agreement]

 

--------------------------------------------------------------------------------


 

 

MSAB HOLDINGS L.L.C.

 

 

 

 

 

 

 

By:

General Growth Properties, Inc., a member

 

 

 

 

 

By:

/s/ David R. Charles

 

 

 

David R. Charles, Authorized Representative

 

 

 

 

 

 

 

NATICK RETAIL, LLC, a debtor in possession

 

 

 

 

 

 

 

By:

/s/ David R. Charles

 

 

David R. Charles, Authorized Representative

 

 

 

 

 

 

 

NEW ORLEANS RIVERWALK ASSOCIATES, a debtor in possession

 

 

 

By:

New Orleans Riverwalk Limited Partnership, a general partner

 

 

 

 

 

By:

Rouse-New Orleans, LLC, its general partner

 

 

 

 

 

 

 

 

 

 

 

By:

/s/ David R. Charles

 

 

 

 

David R. Charles,

 

 

 

 

Authorized Representative

 

 

 

 

 

 

 

 

By:

Rouse-New Orleans, LLC, a general partner

 

 

 

 

 

 

 

 

By:

/s/ David R. Charles

 

 

 

David R. Charles, Authorized Representative

 

[Signature page to DIP Credit Agreement]

 

--------------------------------------------------------------------------------


 

 

NEW ORLEANS RIVERWALK LIMITED PARTNERSHIP, a debtor in possession

 

 

 

 

By:

Rouse-New Orleans, LLC, its general partner

 

 

 

 

 

 

 

 

By:

/s/ David R. Charles

 

 

 

David R. Charles, Authorized

 

 

 

Representative

 

 

 

 

 

 

 

 

 

NEWGATE MALL LAND ACQUISITION, LLC, a debtor in possession

 

 

 

 

 

 

By:

/s/ David R. Charles

 

 

David R. Charles, Authorized Representative

 

 

 

 

 

 

 

NEWPARK ANCHOR ACQUISITION, LLC, a debtor in possession

 

 

 

 

 

 

 

By:

/s/ David R. Charles

 

 

David R. Charles, Authorized Representative

 

 

 

 

 

 

 

NORTH STAR ANCHOR ACQUISITION, LLC, a debtor in possession

 

 

 

 

 

 

 

By:

/s/ David R. Charles

 

 

David R. Charles, Authorized Representative

 

[Signature page to DIP Credit Agreement]

 

--------------------------------------------------------------------------------


 

 

NSMJV, LLC

 

 

 

 

 

 

By:

/s/ David R. Charles

 

 

David R. Charles, Authorized Representative

 

 

 

 

 

ONE WILLOW COMPANY, LLC, a debtor in possession

 

 

 

 

 

 

By:

/s/ David R. Charles

 

 

David R. Charles, Authorized Representative

 

 

 

 

 

PARK SQUARE LIMITED PARTNERSHIP, a debtor in possession

 

 

 

By:

Sixty Columbia Corporate Center, LLC, its general partner

 

 

 

 

 

 

 

 

 

By:

/s/ David R. Charles

 

 

 

David R. Charles, Authorized Representative

 

 

 

 

 

PARKE WEST, LLC, a debtor in possession

 

 

 

By:

GGP Limited Partnership, its sole member

 

 

 

 

 

 

By:

General Growth Properties, Inc., its general partner

 

 

 

 

 

 

 

 

 

 

 

 

 

By:

/s/ David R. Charles

 

 

 

 

David R. Charles,

 

 

 

 

Authorized Representative

 

[Signature page to DIP Credit Agreement]

 

--------------------------------------------------------------------------------


 

 

PARKSIDE LIMITED PARTNERSHIP, a debtor in possession

 

 

 

By:

Fifty Columbia Corporate Center, LLC, its general partner

 

 

 

 

 

 

 

 

 

By:

/s/ David R. Charles

 

 

 

David R. Charles, Authorized Representative

 

 

 

 

 

PARKVIEW OFFICE BUILDING LIMITED PARTNERSHIP, a debtor in possession

 

 

 

By:

Forty Columbia Corporate Center, LLC, its general partner

 

 

 

 

 

 

 

 

 

By:

/s/ David R. Charles

 

 

 

David R. Charles, Authorized Representative

 

 

 

 

 

PECANLAND ANCHOR ACQUISITION, LLC, a debtor in possession

 

 

 

 

 

 

By:

/s/ David R. Charles

 

 

David R. Charles, Authorized Representative

 

[Signature page to DIP Credit Agreement]

 

--------------------------------------------------------------------------------


 

 

PINES MALL PARTNERS, a debtor in possession

 

 

 

By:

GGPLP L.L.C., a partner

 

 

 

 

 

By:

GGP Limited Partnership, its managing member

 

 

 

 

 

 

 

By:

General Growth Properties, Inc., its general partner

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

By:

/s/ David R. Charles

 

 

 

 

 

David R. Charles

 

 

 

 

 

Authorized Representative

 

 

 

 

 

 

 

By:

General Growth Properties, Inc., a partner

 

 

 

 

 

 

 

 

 

By:

/s/ David R. Charles

 

 

 

David R. Charles, Authorized Representative

 

 

 

 

 

PRICE DEVELOPMENT COMPANY, LIMITED PARTNERSHIP, a debtor in possession

 

 

 

By:

GGP Acquisition, L.L.C., its general partner

 

 

 

 

 

 

 

 

 

By:

/s/ David R. Charles

 

 

 

David R. Charles, Authorized Representative

 

 

 

 

 

PRICE DEVELOPMENT TRS, INC., a debtor in possession

 

 

 

 

 

 

By:

/s/ David R. Charles

 

 

David R. Charles, Authorized Representative

 

[Signature page to DIP Credit Agreement]

 

--------------------------------------------------------------------------------


 

 

PRICE FINANCING PARTNERSHIP, L.P., a debtor in possession

 

 

 

By:

Price GP L.L.C., its general partner

 

 

 

 

 

 

 

 

 

By:

GGP Acquisition, LLC, its sole member

 

 

 

 

 

 

 

 

 

 

By:

/s/ David R. Charles

 

 

 

David R. Charles, Authorized Representative

 

 

 

 

 

PRICE GP L.L.C., a debtor in possession

 

 

 

By:

GGP Acquisition, LLC, its sole member

 

 

 

 

 

 

 

 

 

By:

/s/ David R. Charles

 

 

 

David R. Charles, Authorized Representative

 

 

 

 

 

REDLANDS LAND ACQUISITION COMPANY L.L.C., a debtor in possession

 

 

 

 

 

 

By:

/s/ David R. Charles

 

 

David R. Charles, Authorized Representative

 

 

 

 

 

REDLANDS LAND ACQUISITION COMPANY L.P., a debtor in possession

 

 

 

By:

Redlands Land Acquisition Company L.L.C., its general partner

 

 

 

 

 

 

 

 

 

By:

/s/ David R. Charles

 

 

 

David R. Charles, Authorized Representative

 

[Signature page to DIP Credit Agreement]

 

--------------------------------------------------------------------------------


 

 

REDLANDS LAND HOLDING L.L.C., a debtor in possession

 

 

 

 

 

 

By:

/s/ David R. Charles

 

 

David R. Charles, Authorized Representative

 

 

 

 

 

RIO WEST L.L.C., a debtor in possession

 

 

 

 

 

 

By:

/s/ David R. Charles

 

 

David R. Charles, Authorized Representative

 

 

 

 

 

RIVER FALLS MALL, LLC, a debtor in possession

 

 

 

 

 

 

By:

/s/ David R. Charles

 

 

David R. Charles, Authorized Representative

 

 

 

 

 

ROUSE F.S., LLC, a debtor in possession

 

 

 

 

 

 

By:

/s/ David R. Charles

 

 

David R. Charles, Authorized Representative

 

 

 

 

 

ROUSE LLC, a debtor in possession

 

 

 

 

 

 

By:

/s/ David R. Charles

 

 

David R. Charles, Authorized Representative

 

[Signature page to DIP Credit Agreement]

 

--------------------------------------------------------------------------------


 

 

ROUSE OFFICE MANAGEMENT OF ARIZONA, LLC, a debtor in possession

 

 

 

 

 

 

By:

/s/ David R. Charles

 

 

David R. Charles, Authorized Representative

 

 

 

 

 

ROUSE-ARIZONA CENTER, LLC, a debtor in possession

 

 

 

 

 

 

By:

/s/ David R. Charles

 

 

David R. Charles, Authorized Representative

 

 

 

 

 

ROUSE-ARIZONA RETAIL CENTER LIMITED PARTNERSHIP, a debtor in possession

 

 

 

By:

Rouse-Arizona Center, LLC, its general partner

 

 

 

 

 

 

 

 

 

By:

/s/ David R. Charles

 

 

 

David R. Charles, Authorized Representative

 

 

 

 

 

ROUSE-FAIRWOOD DEVELOPMENT CORPORATION, a debtor in possession

 

 

 

 

 

 

By:

/s/ David R. Charles

 

 

David R. Charles, Authorized Representative

 

 

 

 

 

ROUSE-NEW ORLEANS, LLC, a debtor in possession

 

 

 

 

 

 

By:

/s/ David R. Charles

 

 

David R. Charles, Authorized Representative

 

[Signature page to DIP Credit Agreement]

 

--------------------------------------------------------------------------------


 

 

ROUSE-OAKWOOD SHOPPING CENTER, LLC, a debtor in possession

 

 

 

 

 

 

By:

/s/ David R. Charles

 

 

David R. Charles, Authorized Representative

 

 

 

 

 

ROUSE-PHOENIX CINEMA, LLC, a debtor in possession

 

 

 

 

 

 

By:

/s/ David R. Charles

 

 

David R. Charles, Authorized Representative

 

 

 

 

 

ROUSE-PHOENIX CORPORATE CENTER LIMITED PARTNERSHIP, a debtor in possession

 

 

 

By:

Rouse Office Management of Arizona, LLC, its general partner

 

 

 

 

 

 

 

 

 

By:

/s/ David R. Charles

 

 

 

David R. Charles, Authorized Representative

 

 

 

 

 

ROUSE-PHOENIX DEVELOPMENT COMPANY, LLC, a debtor in possession

 

 

 

 

 

 

By:

/s/ David R. Charles

 

 

David R. Charles, Authorized Representative

 

[Signature page to DIP Credit Agreement]

 

--------------------------------------------------------------------------------


 

 

ROUSE-PHOENIX MASTER LIMITED PARTNERSHIP, a debtor in possession

 

 

 

By: Rouse-Phoenix Development Company, LLC, its general partner

 

 

 

 

 

 

 

 

 

By:

/s/ David R. Charles

 

 

 

David R. Charles, Authorized Representative

 

 

 

 

 

ROUSE-PHOENIX THEATRE LIMITED PARTNERSHIP, a debtor in possession

 

 

 

By:

Rouse-Phoenix Cinema, LLC, its general partner

 

 

 

 

 

 

 

 

 

By:

/s/ David R. Charles

 

 

 

David R. Charles, Authorized Representative

 

 

 

 

 

RUNNING BROOK BUSINESS TRUST, a debtor in possession

 

 

 

 

 

 

By:

/s/ David R. Charles

 

 

David R. Charles, Authorized Representative

 

 

 

 

 

SAINT LOUIS GALLERIA ANCHOR ACQUISITION, LLC, a debtor in possession

 

 

 

 

 

 

By:

/s/ David R. Charles

 

 

David R. Charles, Authorized Representative

 

[Signature page to DIP Credit Agreement]

 

--------------------------------------------------------------------------------


 

 

SAINT LOUIS LAND L.L.C., a debtor in possession

 

 

 

By: Victoria Ward, Limited, its sole member

 

 

 

 

 

 

By:

/s/ David R. Charles

 

 

 

David R. Charles, Authorized Representative

 

 

 

 

 

SEAPORT MARKETPLACE THEATRE, LLC, a debtor in possession

 

 

 

 

 

 

 

By:

/s/ David R. Charles

 

 

David R. Charles, Authorized Representative

 

 

 

 

 

SEAPORT MARKETPLACE, LLC, a debtor in possession

 

 

 

 

 

 

 

By:

/s/ David R. Charles

 

 

David R. Charles, Authorized Representative

 

 

 

 

 

SIXTY COLUMBIA CORPORATE CENTER, LLC, a debtor in possession

 

 

 

 

 

 

 

By:

/s/ David R. Charles

 

 

David R. Charles, Authorized Representative

 

 

 

 

 

SOUTH SHORE PARTNERS, L.P., a debtor in possession

 

 

 

 

By:

GGP-South Shore Partners, Inc., its general partner

 

 

 

 

 

 

 

 

 

 

By:

/s/ David R. Charles

 

 

 

David R. Charles, Authorized Representative

 

[Signature page to DIP Credit Agreement]

 

--------------------------------------------------------------------------------


 

 

SOUTH STREET SEAPORT LIMITED PARTNERSHIP, a debtor in possession

 

 

 

 

By:

Seaport Marketplace, LLC, its general partner

 

 

 

 

 

 

 

 

 

 

By:

/s/ David R. Charles

 

 

 

David R. Charles, Authorized Representative

 

 

 

 

 

ST. CLOUD LAND L.L.C.

 

 

 

 

By:

GGP Limited Partnership, its sole member

 

 

 

 

 

 

By:

General Growth Properties, Inc., its general partner

 

 

 

 

 

 

 

 

By:

/s/ David R. Charles

 

 

 

 

David R. Charles,

 

 

 

 

Authorized Representative

 

 

 

SUMMERLIN CENTRE, LLC, a debtor in possession

 

 

 

 

 

 

 

By:

/s/ David R. Charles

 

 

David R. Charles, Authorized Representative

 

 

 

 

 

SUMMERLIN CORPORATION, a debtor in possession

 

 

 

 

 

 

 

By:

/s/ David R. Charles

 

 

David R. Charles, Authorized Representative

 

[Signature page to DIP Credit Agreement]

 

--------------------------------------------------------------------------------


 

 

THE HOWARD HUGHES COMPANY, LLC, a debtor in possession

 

 

 

 

 

 

 

By:

/s/ David R. Charles

 

 

David R. Charles, Authorized Representative

 

 

 

 

 

THE HUGHES CORPORATION, a debtor in possession

 

 

 

 

 

 

 

By:

/s/ David R. Charles

 

 

David R. Charles, Authorized Representative

 

 

 

 

 

THE ROUSE COMPANY BT, LLC, a debtor in possession

 

 

 

 

 

 

 

By:

/s/ David R. Charles

 

 

David R. Charles, Authorized Representative

 

 

 

 

 

THE ROUSE COMPANY LP, a debtor in possession

 

 

 

 

By:

Rouse LLC, its general partner

 

 

 

 

 

 

 

 

 

 

By:

/s/ David R. Charles

 

 

 

David R. Charles, Authorized Representative

 

 

 

 

 

THE ROUSE COMPANY OF FLORIDA, LLC, a debtor in possession

 

 

 

 

 

 

 

By:

/s/ David R. Charles

 

 

David R. Charles, Authorized Representative

 

[Signature page to DIP Credit Agreement]

 

--------------------------------------------------------------------------------


 

 

THE ROUSE COMPANY OF LOUISIANA, LLC, a debtor in possession

 

 

 

 

By:

/s/ David R. Charles

 

 

David R. Charles, Authorized Representative

 

 

 

 

 

THE ROUSE COMPANY OF OHIO, LLC, a debtor in possession

 

 

 

 

 

 

 

By:

/s/ David R. Charles

 

 

David R. Charles, Authorized Representative

 

 

 

THE ROUSE COMPANY OPERATING PARTNERSHIP LP, a debtor in possession

 

 

 

 

By:

The Rouse Company LP, its general partner

 

 

 

 

 

 

By:

Rouse LLC, its general partner

 

 

 

 

 

 

 

 

 

 

 

 

 

By:

/s/ David R. Charles

 

 

 

 

David R. Charles

 

 

 

 

Authorized Representative

 

 

 

THE VILLAGE OF CROSS KEYS, LLC

 

 

 

 

 

 

 

By:

/s/ David R. Charles

 

 

David R. Charles, Authorized Representative

 

 

 

 

 

TOWN CENTER EAST BUSINESS TRUST, a debtor in possession

 

 

 

 

 

 

 

By:

/s/ David R. Charles

 

 

David R. Charles, Authorized Representative

 

[Signature page to DIP Credit Agreement]

 

--------------------------------------------------------------------------------


 

 

TRC CO-ISSUER, INC., a debtor in possession

 

 

 

 

 

 

 

By:

/s/ David R. Charles

 

 

David R. Charles, Authorized Representative

 

 

 

 

 

TUCSON ANCHOR ACQUISITION, LLC

 

 

 

 

 

 

 

By:

/s/ David R. Charles

 

 

David R. Charles, Authorized Representative

 

 

 

 

 

TWO ARIZONA CENTER, LLC, a debtor in possession

 

 

 

 

 

 

 

By:

/s/ David R. Charles

 

 

David R. Charles, Authorized Representative

 

 

 

 

 

TWO WILLOW COMPANY, LLC, a debtor in possession

 

 

 

 

 

 

 

By:

/s/ David R. Charles

 

 

David R. Charles, Authorized Representative

 

 

 

 

 

VICTORIA WARD SERVICES, INC.

 

 

 

 

 

 

 

By:

/s/ David R. Charles

 

 

David R. Charles, Authorized Representative

 

[Signature page to DIP Credit Agreement]

 

--------------------------------------------------------------------------------


 

 

VICTORIA WARD, LIMITED, a debtor in possession

 

 

 

 

 

 

 

By:

/s/ David R. Charles

 

 

David R. Charles, Authorized Representative

 

 

 

 

 

VISALIA MALL L.L.C.

 

 

 

 

 

 

 

By:

/s/ David R. Charles

 

 

David R. Charles, Authorized Representative

 

 

 

 

 

VISTA COMMONS, LLC, a debtor in possession

 

 

 

 

 

 

 

By:

/s/ David R. Charles

 

 

David R. Charles, Authorized Representative

 

 

 

 

 

VW CONDOMINIUM DEVELOPMENT, LLC

 

 

 

 

 

 

 

By:

/s/ David R. Charles

 

 

David R. Charles, Authorized Representative

 

 

 

 

 

WEST KENDALL HOLDINGS, LLC, a debtor in possession

 

 

 

 

 

 

 

By:

/s/ David R. Charles

 

 

David R. Charles, Authorized Representative

 

[Signature page to DIP Credit Agreement]

 

--------------------------------------------------------------------------------


 

 

WILLOWBROOK MALL HOLDING COMPANY, LLC

 

 

 

 

 

 

 

By:

/s/ David R. Charles

 

 

David R. Charles, Authorized Representative

 

[Signature page to DIP Credit Agreement]

 

--------------------------------------------------------------------------------